Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
September 29, 2006 among Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“BVTI” shall mean Biovest International, Inc., a Delaware corporation with an
address at 377 Plantation Street, Worcester, MA 01605.



--------------------------------------------------------------------------------

“BVTI Common Stock” shall mean the common stock, par value $.01 per share of
BVTI and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“BVTI Exempt Issuance” means the issuance of (a) shares of BVTI Common Stock or
options to employees, officers, consultants or directors of BVTI pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of BVTI or a majority of the members of a committee of
non-employee directors established for such purpose (provided that any such
issuances to consultants shall not exceed 300,000 shares and/or options, in the
aggregate, in any 12 month period), (b) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of BVTI Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of BVTI, provided any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with or complementary to the business of BVTI and in which
BVTI receives benefits in addition to the investment of funds, but shall not
include a transaction in which BVTI is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

“BVTI Registration Rights Agreement” means the Registration Rights Agreement,
dated the date hereof, among BVTI and the Purchasers, in the form of Exhibit F
attached hereto.

“BVTI Shares” means the 18,000,000 shares of BVTI Common Stock represented by
certificates delivered to the Agent at the Closing (as defined in the Pledge
Agreement) (subject to adjustment for forward and reverse stock splits, stock
dividends, recapitalizations and the like) pledged to the Purchasers pursuant to
the terms of the Pledge Agreement, which shares when transferred in accordance
with the terms of the Debentures or the Warrants, shall be validly issued, fully
paid and nonassessable.

“BVTI VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the BVTI Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the BVTI
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the BVTI Common Stock is then listed or quoted for trading as reported
by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b) if the BVTI Common Stock is not then listed
or quoted for trading on a Trading Market and if prices for the BVTI Common
Stock are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the BVTI Common Stock so reported; or
(c) in all other cases, the fair market value of a share of BVTI Common Stock as
determined by an independent appraiser selected in good faith by the Purchases
and reasonably acceptable to the Company.

 

2



--------------------------------------------------------------------------------

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Foley & Lardner, LLP, with offices located at 100 North
Tampa St., Suite 2100, Tampa, FL 33602.

“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

“Debentures” means, the 8% Secured Convertible Debentures due, subject to the
terms therein, 4 years from their date of issuance, issued by the Company to the
Purchasers hereunder, in the form of Exhibit A attached hereto.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Escrow Agent” means American Stock Transfer and Trust Company.

“Escrow Agreement” shall mean that certain escrow agreement by and among the
Company and American Stock Transfer and Trust Company, in substantially the form
attached hereto as Exhibit J.

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose (provided that
any such issuances to consultants shall not exceed 300,000 shares and/or
options, in the aggregate, in any 12 month period), (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, an operating company
in a business synergistic with or complementary to the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(bb).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

4



--------------------------------------------------------------------------------

“Participation Maximum” shall have the meaning ascribed to such term in
Section 4.13.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pledge Agreement” means the Pledge Agreement, dated the date hereof, among the
Company and the Purchasers, in the form of Exhibit E attached hereto.

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.13.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.11.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.

“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Global Market (or any successor entity) from
the shareholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including the issuance of all of the Underlying
Shares in excess of 19.99% of the issued and outstanding Common Stock on the
Closing Date.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds.

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.13.

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.13.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the BVTI Registration Rights Agreement, the
Pledge Agreement, all exhibits and schedules hereto and thereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means American Stock Transfer, with a mailing address of 1050
Mallard Creek Road, Suite 307, Charlotte, NC 28262 and a facsimile number of
704.590.7599, and any successor transfer agent of the Company.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.

 

6



--------------------------------------------------------------------------------

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.14(b).

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.

“Warrants” means collectively the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to 5
years, in the form of Exhibit C attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and each
Purchaser agrees to purchase in the aggregate, severally and not jointly, up to
$28,000,000 in principal amount of the Debentures. Each Purchaser shall deliver
to the Escrow Agent, via wire transfer or a certified check, immediately
available funds equal to its Subscription Amount and the Company shall deliver
to each Purchaser its respective Debenture and a Warrant, as determined pursuant
to Section 2.2(a), and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of FWS or such other location as the parties shall mutually agree.

 

7



--------------------------------------------------------------------------------

2.2 Deliveries.

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, in the form of Exhibit D attached
hereto;

(iii) a Debenture with a principal amount equal to such Purchaser’s Subscription
Amount, registered in the name of such Purchaser;

(iv) a Warrant registered in the name of such Purchaser to purchase up to (x) a
number of shares of Common Stock equal to 35% of such Purchaser’s Subscription
Amount divided by $2.79, with an exercise price equal to $2.75, subject to
adjustment therein or (y) a number of shares of BVTI Common Stock equal to such
Purchaser’s pro-rata portion of 18,000,000 (based on such Purchaser’s
Subscription Amount and the aggregate Subscription Amount hereunder), with an
exercise price equal to $1.10, subject to adjustment therein;

(v) the Escrow Agreement, duly executed by the Company and the other parties
thereto;

(vi) the Pledge Agreement, duly executed by the Company, together with the
original stock certificate(s) and stock powers deliverable thereunder;

(vii) a lock up agreement, in the form of Exhibit G, attached hereto, duly
executed by BVTI, its transfer agent and each of the Company and Laurus Master
Fund, Ltd.;

(viii) the Intercreditor Agreement duly executed by the Company and each of its
Subsidiaries;

(ix) the written agreement, in the form of Exhibit H attached hereto, of The
Hopkins Capital Group, LLC, MOAB Investments, LP, Francis E. O’Donnell, Jr.,
Dennis L. Ryll, Alan M. Pearce, Steven J. Stogal, Ronald E. Osman, PPDI Capital
and all other officers, directors and shareholders holding more than 10% of the
issued and outstanding shares of Common Stock on the date hereof to vote all
Common Stock over which such Persons have voting control as of the record date
for the meeting of shareholders of the Company in favor of Shareholder Approval,
amounting to, in the aggregate, at least 50% of the issued and outstanding
Common Stock;

(x) the BVTI Registration Rights Agreement duly executed by BVTI; and

(xi) the Registration Rights Agreement duly executed by the Company.

 

8



--------------------------------------------------------------------------------

(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:

(i) this Agreement duly executed by such Purchaser;

(ii) such Purchaser’s Subscription Amount by wire transfer to the Escrow Agent;

(iii) an Intercreditor Agreement, in the form attached hereto as Exhibit I (the
“Intercreditor Agreement”), duly executed by such Purchaser;

(iv) the BVTI Registration Rights Agreement duly executed by such Purchaser; and

(v) the Registration Rights Agreement duly executed by such Purchaser.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the Company shall have delivered the Purchasers evidence of the
termination of all Liens on the BVTI Shares in favor of Laurus Master Fund,
Ltd., McKesson Corporation and Southwest Bank of St. Louis f/k/a Missouri State
Bank, in form and substance satisfactory to the Purchasers;

(iv) Laurus Master Fund, Ltd. shall have executed and delivered the
Intercreditor Agreement to each Purchaser;

 

9



--------------------------------------------------------------------------------

(v) the delivery of a payoff and release letter from Allan MacInnis with respect
to that certain Bridge Loan Note with a current principal amount outstanding of
$350,000, in form and substance satisfactory to the Purchasers;

(vi) the delivery of a payoff and release letter from McKesson Corporation with
respect to the Accentia Assumption of Debt and Security Agreement, dated
December 31, 2003, between the Company and McKesson Corporation, as amended by
the First Amendment, dated February 9, 2005, and as modified on May 31,
2005, June 28, 2005, July 8, 2005, August 15, 2005, and September 13, 2005, in
form and substance satisfactory to the Purchasers;

(vii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(viii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(ix) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Debentures at the Closing.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the following representations and warranties to each Purchaser:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the

 

10



--------------------------------------------------------------------------------

capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

11



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Securities
and the listing of the Underlying Shares for trading thereon in the time and
manner required thereby, (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws and
(v) Shareholder Approval (collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares at least
equal to the Required Minimum on the date hereof.

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares

 

12



--------------------------------------------------------------------------------

of Common Stock to employees pursuant to the Company’s employee stock purchase
plan and pursuant to the conversion or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited

 

13



--------------------------------------------------------------------------------

financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

14



--------------------------------------------------------------------------------

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, including, without limitation, ownership of the
18,000,000 shares of BVTI Common Stock which are subject to the Pledge
Agreement, in each case free and clear of all Liens, except for Liens as do not
materially affect the value of such property and do

 

15



--------------------------------------------------------------------------------

not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in material
compliance.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expect to have a Material Adverse Effect.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

16



--------------------------------------------------------------------------------

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

17



--------------------------------------------------------------------------------

(v) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(x) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All
written disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements, in
light of the circumstances under which they were made and when made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

18



--------------------------------------------------------------------------------

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provision of any Trading Market on which any of the securities of the Company
are listed or designated.

(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(aa) sets forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

19



--------------------------------------------------------------------------------

(cc) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(ee) Accountants. The Company’s accountants are set forth on Schedule 3.1(ee) of
the Disclosure Schedule. To the knowledge of the Company, such accountants, who
the Company expects will express their opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-K for the
year ending September 30, 2006, are a registered public accounting firm as
required by the Exchange Act.

(ff) Seniority. Except as set forth on Schedule 3.1(ff), as of the Closing Date,
no Indebtedness or other claim against the Company is senior to the Debentures
in right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

(gg) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers.

(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter

 

20



--------------------------------------------------------------------------------

into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

(ii) Acknowledgment Regarding Purchasers Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that each Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) one or more Purchasers may
engage in hedging activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Underlying Shares deliverable with respect to Securities
are being determined and (b) such hedging activities (if any) could reduce the
value of the existing stockholders’ equity interests in the Company at and after
the time that the hedging activities are being conducted. The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(kk) Form S-3 Eligibility. As of November 1, 2006, the Company will be eligible
to register the resale of the Underlying Shares for resale by the Purchaser on
Form S-3 promulgated under the Securities Act.

(ll) FDA. Except as set forth on Schedule 3.1(ll), as to each product subject to
the jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the
Federal Food, Drug and Cosmetic Act, as amended, and the regulations thereunder
(“FDCA”) that is manufactured, packaged, labeled, tested, distributed, sold,
and/or marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”),

 

21



--------------------------------------------------------------------------------

such Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. Except as set forth
on Schedule 3.1(ll), there is no pending, completed or, to the Company’s
knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse
Effect. The properties, business and operations of the Company have been and are
being conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general

 

22



--------------------------------------------------------------------------------

equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser is a resident of either a foreign jurisdiction or the state set forth
in the “Address for Notice” included on such Purchaser’s signature page hereto.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Debentures it will be either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including Short
Sales, in the securities of the Company during

 

23



--------------------------------------------------------------------------------

the period commencing from the time that such Purchaser first received a term
sheet (written or oral) from the Company or any other Person setting forth the
material terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”). Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities and the BVTI Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities or the BVTI Shares other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company (or
BVTI, as to the BVTI Shares) may require the transferor thereof to provide to
the Company (or BVTI, as to the BVTI Shares) an opinion of counsel selected by
the transferor and reasonably acceptable to the Company (or BVTI, as to the BVTI
Shares), the form and substance of which opinion shall be reasonably
satisfactory to the Company (or BVTI, as to the BVTI Shares), to the effect that
such transfer does not require registration of such transferred Securities or
the BVTI Shares under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement and/or the BVTI Registration Rights Agreement, as applicable,
and, following any such transfer, such transferee shall thereafter be deemed a
“Purchaser” under the Transaction Documents.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities or BVTI Shares in the
following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER

 

24



--------------------------------------------------------------------------------

THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES
ISSUABLE UPON [EXERCISE] [CONVERSION] OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities or BVTI Shares to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and the Registration Rights Agreement and the BVTI Registration
Rights Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities or BVTI Shares to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company or BVTI and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company or BVTI, as applicable, will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities or BVTI Shares may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, or if the BVTI
Shares are subject to a registration statement pursuant to the BVTI Registration
Rights Agreement, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.

(c) Certificates evidencing the Underlying Shares and the BVTI Shares issuable
pursuant to the terms of the Debentures and Warrants shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares or BVTI Shares pursuant to Rule 144, or
(iii) if such Underlying Shares or BVTI Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). The Company and BVTI, as applicable, shall
cause its counsel to issue a legal opinion to their respective transfer agent(s)
promptly after the effective date of a registration statement filed pursuant to
the Registration Rights Agreement or BVTI Registration Rights Agreement if
required by such transfer agent to effect the removal of the legend hereunder.
If all or any portion of a Debenture or Warrant is converted, exchanged or
exercised (as applicable) at a time when there is an effective registration
statement to cover the resale of the Underlying Shares or BVTI

 

25



--------------------------------------------------------------------------------

Shares issuable thereunder, or if such Underlying Shares or BVTI Shares may be
sold under Rule 144(k) or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares and/or BVTI Shares shall be issued free of all legends.
The Company and BVTI each agrees that following the effective date of a
registration statement filed pursuant to the Registration Rights Agreement or
BVTI Registration Rights Agreement or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company (or BVTI) or the Company’s
(or BVTI’s) transfer agent of a certificate representing Underlying Shares or
BVTI Shares, as applicable, issued with a restrictive legend (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Purchaser a certificate representing such shares that is free from all
restrictive and other legends. Neither the Company nor BVTI shall make any
notation on its records or give instructions to any transfer agent of the
Company or BVTI that enlarge the restrictions on transfer set forth in this
Section. Certificates for Underlying Shares or BVTI Shares subject to legend
removal hereunder shall be transmitted by the transfer agent of the Company or
BVTI, as applicable, to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System.

(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares or BVTI Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Company’s transfer
agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $10 per Trading Day (increasing to $20 per Trading Day 5 Trading
Days after such damages have begun to accrue) for each Trading Day after the
second Trading Day following the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue

 

26



--------------------------------------------------------------------------------

the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

4.3 Furnishing of Information. As long as any Purchaser owns Securities or BVTI
Shares, the Company and BVTI each covenants to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by it after the date hereof pursuant to the Exchange Act.
As long as any Purchaser owns Securities or BVTI Shares, if the Company or BVTI
is not required to file reports pursuant to the Exchange Act, the Company or
BVTI, as applicable, will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities or BVTI Shares under Rule
144. The Company and BVTI each further covenants that each will take such
further action as any holder of Securities or BVTI Shares may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities or BVTI Shares without registration under the Securities Act
within the requirements of the exemption provided by Rule 144.

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

4.5 Conversion and Exercise Procedures. The form of Notice of Exercise included
in the Warrants and the form of Notice of Conversion included in the Debentures
set forth the totality of the procedures required of the Purchasers in order to
exercise the Warrants or convert the Debentures. No additional legal opinion or
other information or instructions shall be required of the Purchasers to
exercise their Warrants or convert their Debentures. The Company shall honor
exercises of the Warrants and conversions of the Debentures and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

4.6 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. New
York City time on the Trading Day following the date hereof, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and attaching the Transaction Documents thereto. The Company
and each Purchaser shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor any Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior consent of each
Purchaser, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.

 

27



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii).

4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

4.9 Use of Proceeds. Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and not for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), to redeem any Common Stock or
Common Stock Equivalents or to settle any outstanding litigation.
Notwithstanding the information on Schedule 4.9 attached hereto, the Company
agrees to use at least $15 million of the net proceeds hereunder for working
capital purposes.

4.10 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any other stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any

 

28



--------------------------------------------------------------------------------

successors, assigns, heirs and personal representatives of the Company, the
Purchasers and any such Affiliate and any such Person. The Company also agrees
that neither the Purchasers nor any such Affiliates, partners, directors,
agents, employees or controlling persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company solely as
a result of acquiring the Securities under this Agreement.

4.11 Indemnification of Purchasers. Subject to the provisions of this
Section 4.11, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

 

29



--------------------------------------------------------------------------------

4.12 Reservation and Listing of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 75th day after such date.

(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market. In addition, the
Company shall hold a special meeting of shareholders (which may also be at the
annual meeting of shareholders) on or before February 28, 2007 for the purpose
of obtaining Shareholder Approval, with the recommendation of the Company’s
Board of Directors that such proposal be approved, and the Company shall solicit
proxies from its shareholders in connection therewith in the same manner as all
other management proposals in such proxy statement and all management-appointed
proxyholders shall vote their proxies in favor of such proposal. If the Company
does not obtain Shareholder Approval at the first meeting, the Company shall
call a meeting every four months thereafter to seek Shareholder Approval until
the earlier of the date Shareholder Approval is obtained or the Debentures are
no longer outstanding.

4.13 Participation in Future Financing.

(a) From the date hereof until the date that the Debentures are no longer
outstanding, upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in up to an amount of the
Subsequent Financing equal to the lesser of (a) 100% of the aggregate amount of
the Subsequent Financing and (b) the aggregate principal amount then outstanding
of all Debentures issued pursuant to this Agreement at the Closing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.

(b) At least 5 Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”). Upon the request of a Purchaser, and
only upon a request by such

 

30



--------------------------------------------------------------------------------

Purchaser, for a Subsequent Financing Notice, the Company shall promptly, but no
later than 1 Trading Day after such request, deliver a Subsequent Financing
Notice to such Purchaser. The Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing, the amount of
proceeds intended to be raised thereunder, the Person or Persons through or with
whom such Subsequent Financing is proposed to be effected, and attached to which
shall be a term sheet or similar document relating thereto.

(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 5th Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.

(d) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

(e) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase the greater of (a) their Pro Rata Portion (as defined
below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers. “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Securities purchased on the Closing Date by a Purchaser participating under this
Section 4.13 and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Purchasers participating under this
Section 4.13.

(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.13, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.

(g) Notwithstanding the foregoing, this Section 4.13 shall not apply in respect
of (i) an Exempt Issuance or (ii) an underwritten public offering of Common
Stock.

 

31



--------------------------------------------------------------------------------

4.14 Subsequent Equity Sales.

(a) From the date hereof until 90 days after the Effective Date, neither the
Company nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents; provided, however, the 90 day period set forth in this Section 4.14
shall be extended for the number of Trading Days during such period in which
(i) trading in the Common Stock is suspended by any Trading Market, or
(ii) following the Effective Date, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Underlying Shares.

(b) From the date hereof until such time as no Purchaser holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction”. The term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.

(c) Unless Shareholder Approval has been obtained and deemed effective, neither
the Company nor any Subsidiary shall make any issuance whatsoever of Common
Stock or Common Stock Equivalents which would cause any adjustment of the
Conversion Price or Exercise Price to the extent the holders of Debentures and
Warrants would not be permitted, pursuant to Section 4(c)(i) of the Debentures
and Section 2(d) of the Warrants, to convert their respective outstanding
Debentures and exercise their respective Warrants in full, ignoring for such
purposes the conversion or exercise limitations therein. Any Purchaser shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

(d) Notwithstanding the foregoing, this Section 4.14 shall not apply in respect
of an Exempt Issuance, except that no Variable Rate Transaction shall be an
Exempt Issuance.

4.15 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. Further, the Company shall
not make any payment of principal or interest on the Debentures in amounts which
are disproportionate to the respective principal

 

32



--------------------------------------------------------------------------------

amounts outstanding on the Debentures at any applicable time. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

4.16 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period commencing at the Discussion Time
and ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.6, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.6; provided, however,
each Purchaser agrees, severally and not jointly with any other Purchasers, that
they or any Person acting at the request or direction of such Purchaser, will
not enter into any Net Short Sales (as hereinafter defined) from the period
commencing on the Closing Date and ending on the date that such Purchaser no
longer holds any Debentures or Warrants. For purposes of this Section 4.16, a
“Net Short Sale” by any Purchaser shall mean a sale of Common Stock by such
Purchaser that is marked as a short sale and that is made at a time when there
is no equivalent offsetting long position in Common Stock held by such
Purchaser. For purposes of determining whether there is an equivalent offsetting
long position in Common Stock held by the Purchaser, Underlying Shares that have
not yet been converted pursuant to the shares of Debentures and Warrant Shares
that have not yet been exercised pursuant to the Warrants shall be deemed to be
held long by the Purchaser, and the amount of shares of Common Stock held in a
long position shall be all unconverted Underlying Shares and unexercised Warrant
Shares (ignoring any exercise limitations included therein) issuable to such
Purchaser on such date, plus any shares of Common Stock or Common Stock
Equivalents otherwise then held by such Purchaser. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 

33



--------------------------------------------------------------------------------

4.17 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

4.18 Capital Changes. Until the one year anniversary of the Effective Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in principal amount outstanding of the Debentures.

4.19 Escrow Agreement. In the event the Escrow Agent has disbursed funds to
Laurus Master Fund, Ltd. pursuant to Section 3.5 of the Escrow Agreement in
connection with the Company’s failure to timely make a monthly payment to Laurus
under that certain Second Amended and Restated Secured Convertible Term Note,
dated April 29, 2005, of the Company payable to Laurus (a “Laurus Payment
Default”), the Company hereby agrees to deposit the sum of $388,097.36 with the
Escrow Agent for each such Laurus Payment Default within 15 Business Days
following the applicable required payment date of such missed payment, to be
used for payments contemplated by Section 3.4 of the Escrow Agreement.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
October 6, 2006; provided, however, that such termination will not affect the
right of any party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse
Midsummer Capital, LLC (“Midsummer”) the non-accountable sum of $75,000, for its
legal fees and expenses, $25,000 of which has been paid prior to the Closing.
The Company shall deliver to each Purchaser, prior to the Closing, a completed
and executed copy of the Closing Statement attached hereto as Annex A. Except as
expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

34



--------------------------------------------------------------------------------

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding 75% or more in interest of
the Securities then outstanding or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers”.

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.11.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and

 

35



--------------------------------------------------------------------------------

any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.10 Survival. The representations and warranties shall survive the Closing and
the delivery of the Securities for the applicable statue of limitations.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a

 

36



--------------------------------------------------------------------------------

Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, in the case of a
rescission of a conversion of a Debenture or exercise of a Warrant, the
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded conversion or exercise notice.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any

 

37



--------------------------------------------------------------------------------

other sums in the nature of interest that the Company may be obligated to pay
under the Transaction Documents exceed such Maximum Rate. It is agreed that if
the maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law. If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FWS. FWS
does not represent all of the Purchasers but only Midsummer. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Pages Follow)

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ACCENTIA BIOPHARMACEUTICALS, INC.      Address for Notice:

By:

 

/s/ Alan M. Pearce

 

    

Name:

 

Alan M. Pearce

    

Title:

 

Chief Financial Officer

    

 

With a copy to (which shall not constitute notice):

    

Acknowledged and agreed to as to Sections 4.1 and 4.3 only:

 

BIOVEST INTERNATIONAL, INC.      Address for Notice:

By:

 

/s/ James A. McNulty

 

    

Name:

 

James A. McNulty

    

Title:

 

Chief Financial Officer

    

 

With a copy to (which shall not constitute notice):

    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

39



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Whitebox Hedged High Yield Partners, LP

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6151

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Bank of America Securities

100 West 33rd Street

Retail Cashiering – 3rd Floor

New York, NY 10001

A/C Name: Whitebox Hedged High Yield Partners, LP

Subscription Amount: 3,000,000

Warrant Shares: 403,846

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

40



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Wolverine Convertible Arbitrage Fund Trading Limited

 

Signature of Authorized Signatory of Purchaser:   

/s/ James V. Harkness

  

Name of Authorized Signatory: James V. Harkness

Title of Authorized Signatory: Director

Email Address of Purchaser: asujdak@wolve.com

Facsimile Number of Purchaser: 312-884-3831

Address for Notice of Purchaser:

175 West Jackson, Suite 200

Chicago, IL 60604

Address for Delivery of Securities for Purchaser (if not same as above):

Alicia Alvez

c/o Wolverine Asset Management

901 South Bond Street, 6th Floor

Baltimore, MD 21231

Subscription Amount: 3,000,000

Warrant Shares: 403,846

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

41



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Rockmore Investment Master Fund, Limited

 

Signature of Authorized Signatory of Purchaser:   

/s/ Bruce Bernstein

  

Name of Authorized Signatory: Bruce Bernstein

Title of Authorized Signatory: Managing Member

Email Address of Purchaser: bb@rockmorecapital.com

Facsimile Number of Purchaser: 212-258-2315

Address for Notice of Purchaser:

Rockmore Investment Master Fund, Limited

c/o Rockmore Capital, LLC

150 East 58th Street, 28th Floor

New York, NY 10155

Address for Delivery of Securities for Purchaser (if not same as above):

Subscription Amount: 1,000,000

Warrant Shares: 134,615

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

42



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Pandora Select Partners, L.P.

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6161

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Deutsche Bank Securities

Attn: Angela Lescailli

60 Wall Street, 14th Floor

New York, NY

Subscription Amount: 700,000

Warrant Shares: 94,231

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

43



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: GPC LIX, LLC

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6161

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Bank of America Securities

100 West 33rd Street

Retail Cashiering – 3rd Floor

New York, NY 10001

A/C Name: GPC LIX, LLC

Subscription Amount: 500,000

Warrant Shares: 67,308

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

44



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Guggenheim Portfolio Company XXXI, LLC

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6161

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Bank of America Securities

100 West 33rd Street

Retail Cashiering – 3rd Floor

New York, NY 10001

A/C Name: Guggenheim Portfolio Company XXXI, LLC

Subscription Amount: 300,000

Warrant Shares: 40,385

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

45



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Whitebox Intermarket Partners, LP

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6161

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Bank of America Securities

100 West 33rd Street

Retail Cashiering – 3rd Floor

New York, NY 10001

A/C Name: Whitebox Intermarket Partners, LP

Subscription Amount: 500,000

Warrant Shares: 67,308

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

46



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Whitebox Convertible Arbitrage Partners, L.P

 

Signature of Authorized Signatory of Purchaser:   

/s/ Jonathan Wood

  

Name of Authorized Signatory: Jonathan Wood

Title of Authorized Signatory: Chief Financial Officer/Director

Email Address of Purchaser: rvogel@whiteboxadvisors.com

Facsimile Number of Purchaser: 612-253-6161

Address for Notice of Purchaser:

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Address for Delivery of Securities for Purchaser (if not same as above):

Bank of America Securities

100 West 33rd Street

Retail Cashiering – 3rd Floor

New York, NY 10001

A/C Name: Whitebox Convertible Arbitrage Partners, L.P.

Subscription Amount: 3,000,000

Warrant Shares: 403,846

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

47



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Laurus Master Fund, Ltd.

 

Signature of Authorized Signatory of Purchaser:   

/s/ Eugene Grin

  

Name of Authorized Signatory: Eugene Grin

Title of Authorized Signatory: Director

Email Address of Purchaser: info@laurusfunds.com

Facsimile Number of Purchaser: 212-541-4434

Address for Notice of Purchaser:

c/o Laurus Capital Management, LLC

825 Third Avenue, 14th Floor

New York, NY 10022

Address for Delivery of Securities for Purchaser (if not same as above):

Subscription Amount: 5,000,000

Warrant Shares: 673,077

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

48



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO ABPI SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Midsummer Investment Limited

 

Signature of Authorized Signatory of Purchaser:   

/s/ Scott D. Kaufman

  

Name of Authorized Signatory: Scott D. Kaufman

Title of Authorized Signatory: Managing Director of Midsummer Capital, LLC
acting as investment manager of Midsummer Investment, Ltd.

Email Address of Purchaser: sk@midsummercapital.com

Facsimile Number of Purchaser: 212-624-5040

Address for Notice of Purchaser:

295 Madison Avenue, 38th Floor

New York, NY 10017

Address for Delivery of Securities for Purchaser (if not same as above):

Subscription Amount: 8,000,000

Warrant Shares: 1,076,923

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

49



--------------------------------------------------------------------------------

Annex A

CLOSING STATEMENT

Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $25,000,000 of Debentures and
Warrants from Accentia Biopharmaceuticals, Inc. (the “Company”). All funds will
be wired into a trust account maintained by American Stock Transfer and Trust
Company. All funds will be disbursed in accordance with this Closing Statement.

Disbursement Date: September 29, 2006

___________________________________________________________________________________________________________________

 

I. PURCHASE PRICE

   Gross Proceeds to be Received in Trust    $ 25,000,000.00

II. DISBURSEMENTS

  

McKesson Corporation

   $ 406,244.16   

Allan MacInnis

   $ 440,716.57   

Midsummer Capital, LLC

   $ 50,000.00   

Rodman & Renshaw, LLC

   $ 1,500,000.00   

Accentia Biopharmaceuticals, Inc.

   $ 15,274,455.07

Total Amount Disbursed:

   $ 17,671,415.80

Retained by American Stock Transfer in Escrow

   $ 7,328,584.20

WIRE INSTRUCTIONS:

To: McKesson Corporation

Account Name:

 

CGSF Funding Corporation, an indirect subsidiary of McKesson, Inc.

Bank of America, Concord, CA

ABA Number: 12100358

Account Number:

To: Allan MacInnis

Account Name:

  A.G. Edwards & Sons, Inc. FBO: Allan MacInnis & Jackie MacInnis TTEEs Allan
MacInnis & Jackie MacInnis Trust Dated 11/11/99

US Bank, St. Louis, MO

ABA Number: 081000210

Account Number

To: Midsummer Investment, Ltd.

Account Name:

 

FeldmanWeinstien & Smith LLP Operating Account “C” (for Midsummer)

Signature Bank

ABA Number: 026013576

Account Number:

To: Rodman & Renshaw

Account Name:

 

Rodman & Renshaw, LLC

The Chase Manhattan Bank

ABA Number: 021000021

Account Number:

To: Accentia Biopharmaceuticals, Inc.

Account Name:

 

Accentia Biopharmaceuticals, Inc.

Wachovia Bank, NA, Jacksonville, FL

ABA Number: 063000021

Account Number:

 

50



--------------------------------------------------------------------------------

EXHIBIT A

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

Original Issue Date: September     , 2006

Original Conversion Price (subject to adjustment herein): $2.60

Original Exchange Price (subject to adjustment herein): $1.00

$                    

8% SECURED CONVERTIBLE DEBENTURE

DUE SEPTEMBER     , 2010

THIS SECURED DEBENTURE is one of a series of duly authorized and validly issued
8% Secured Convertible Debentures of Accentia Biopharmaceuticals, Inc., a
Florida corporation, having its principal place of business at 324 South Hyde
Park Avenue, Suite 350, Tampa, Florida 33606 (the “Company”), designated as its
8% Secured Convertible Debenture due September __, 2010 (this debenture, the
“Debenture” and, collectively with the other such series of debentures, the
“Debentures”).

FOR VALUE RECEIVED, the Company promises to pay to
                                 or its registered assigns (the “Holder”), or
shall have paid pursuant to the terms hereunder, the principal sum of
$                         by September     , 2010 (the “Maturity Date”) or such
earlier date as this Debenture is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Debenture in accordance with the
provisions hereof. This Debenture is subject to the following additional
provisions:

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

1



--------------------------------------------------------------------------------

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered;
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

“BVTI” shall mean Biovest International, Inc., a Delaware corporation with an
address at 377 Plantation Street, Worcester, MA 01605.

“BVTI Common Stock” shall mean the common stock, par value $.01 per share of
BVTI and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“BVTI Effective Date” means the date that the registration statement filed by
BVTI pursuant to the BVTI Registration Rights Agreement is first declared
effective by the Commission.

 

2



--------------------------------------------------------------------------------

“BVTI Equity Conditions” shall mean during the period in question, (i) the
Company and BVTI shall have duly honored all exchanges and redemptions scheduled
to occur or occurring by virtue of one or more Notices of Exchange of the
Holder, if any, (ii) the Company shall have paid all liquidated damages and
other amounts owing and then due to the Holder in respect of this Debenture,
(iii) there is an effective registration statement pursuant to which the Holder
is permitted to utilize the prospectus thereunder to resell all of the shares
(including BVTI shares) issuable pursuant to the Transaction Documents (and the
Company believes, in good faith, that such effectiveness will continue
uninterrupted for the foreseeable future), (iv) the BVTI Common Stock is trading
on a Trading Market and all of the shares issuable pursuant to the Transaction
Documents are listed for trading on such Trading Market (and the Company
believes, in good faith, that trading of the BVTI Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (v) there is no
existing Event of Default or no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (vi) the issuance
of the shares in question (or, in the case of a Monthly Redemption, the shares
issuable upon conversion in full of the Monthly Redemption Amount) to the Holder
would not violate the limitations set forth in Section 4(e)(ii) herein,
(vii) there has been no public announcement of a pending or proposed BVTI
Fundamental Transaction (as defined below), Fundamental Transaction or Change of
Control Transaction that has not been consummated, (viii) the Holder is not in
possession of any information provided by the Company or BVTI that constitutes,
or may constitute, material non-public information and (ix) for a period of 20
consecutive Trading Days prior to the applicable date in question, the daily
trading volume for the BVTI Common Stock on the principal Trading Market exceeds
100,000 shares per Trading Day (subject to adjustment for forward and reverse
stock splits and the like).

“BVTI Issuable Maximum” shall have the meaning set forth in Section 4(e)(ii).

“BVTI Shares” means the 18,000,000 shares of BVTI Common Stock (subject to
adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like) pledged to the Holders of the Debentures
pursuant to the terms of the Pledge Agreement entered into in connection with
the Purchase Agreement, which shares when transferred in accordance with the
terms hereunder or under the terms of the Warrants, shall be validly issued,
fully paid and nonassessable.

“BVTI VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the BVTI Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the BVTI
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the BVTI Common Stock is then listed or quoted for trading as reported
by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b) if the BVTI Common Stock is not then listed
or quoted for trading on a Trading Market and if prices for the BVTI Common
Stock are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the BVTI

 

3



--------------------------------------------------------------------------------

Common Stock so reported; or (c) in all other cases, the fair market value of a
share of BVTI Common Stock as determined by an independent appraiser selected in
good faith by the Holder and reasonably acceptable to the Company.

“Change in Control Optional Redemption” shall have the meaning set forth in
Section 6(c).

“Change in Control Optional Redemption Amount” means the sum of (i) 120% of all
or a part of the principal amount of the Debenture then outstanding as is set
forth in the Change in Control Optional Redemption Notice, (ii) accrued but
unpaid interest and (iii) all liquidated damages and other amounts due in
respect of the Debenture.

“Change in Control Optional Redemption Date” shall have the meaning set forth in
Section 6(c).

“Change in Control Optional Redemption Notice” shall have the meaning set forth
in Section 6(c).

“Change in Control Optional Redemption Notice Date” shall have the meaning set
forth in Section 6(c).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 40% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), or
(ii) the Company merges into or consolidates with any other Person, or any
Person merges into or consolidates with the Company and, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction own less than 60% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
60% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.

 

4



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

“Debenture Register” shall have the meaning set forth in Section 2(c).

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

“Effectiveness Period” shall have the meaning set forth in the Registration
Rights Agreement.

“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
and then due to the Holder in respect of this Debenture, (iii) there is an
effective Registration Statement pursuant to which the Holder is permitted to
utilize the prospectus thereunder to resell all of the shares issuable pursuant
to the Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iv) the
Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is no existing
Event of Default or no existing event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) the issuance of
the shares in question (or, in the case of an Optional or Monthly Redemption,
the shares issuable upon conversion in full of the Optional or Monthly
Redemption Amount) to the Holder would not violate the limitations set forth in
Section 4(c)(i) and Section 4(c)(ii) herein, (viii) there has been no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction that has not been consummated, (ix) the Holder is not in
possession of any information provided by the Company that constitutes, or may
constitute, material non-public information and (x) for a period of 20
consecutive Trading Days prior to the applicable date in question, the daily
trading volume for the Common Stock on the principal Trading Market exceeds
75,000 shares per Trading Day (subject to adjustment for forward and reverse
stock splits and the like).

 

5



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Forced Conversion” shall have the meaning set forth in Section 6(e).

“Forced Conversion Date” shall have the meaning set forth in Section 6(e).

“Forced Conversion Notice” shall have the meaning set forth in Section 6(e).

“Forced Conversion Notice Date” shall have the meaning set forth in
Section 6(e).

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

“Interest Conversion Rate” means 90% of the lesser of (i) the average of the
VWAPs for the 20 consecutive Trading Days ending on the Trading Day that is
immediately prior to the applicable Interest Payment Date or (ii) the average of
the VWAPs for the 20 consecutive Trading Days ending on the Trading Day that is
immediately prior to the date the applicable Interest Conversion Shares are
issued and delivered if after the Interest Payment Date.

“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).

“Interest Notice Period” shall have the meaning set forth in Section 2(a).

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

“Interest Share Amount” shall have the meaning set forth in Section 2(a).

“Late Fees” shall have the meaning set forth in Section 2(d).

“Mandatory Default Amount” means the sum of (i) the greater of (A) 130% of the
outstanding principal amount of this Debenture, plus all accrued and unpaid
interest hereon, or (B) the outstanding principal amount of this Debenture, plus
all accrued and unpaid interest hereon, divided by the Conversion Price on the
date the Mandatory Default Amount is either (a) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the VWAP on the date the
Mandatory Default Amount is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, and (ii) all other amounts, costs, expenses
and liquidated damages due in respect of this Debenture.

 

6



--------------------------------------------------------------------------------

“Monthly Conversion Period” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Conversion Price” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Redemption” means the redemption of this Debenture pursuant to
Section 6(b) hereof.

“Monthly Redemption Amount” means, as to a Monthly Redemption, $[            1,
plus accrued but unpaid interest, liquidated damages and any other amounts then
owing to such Holder in respect of this Debenture.

“Monthly Redemption Date” means the 1st of each month, commencing immediately
upon October 1, 2007, and terminating upon the full redemption of this
Debenture.

“Monthly Redemption Notice” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Redemption Period” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Redemption Share Amount” shall have the meaning set forth in
Section 6(b) hereof.

“New York Courts” shall have the meaning set forth in Section 9(d).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

“Optional Redemption” shall have the meaning set forth in Section 6(a).

“Optional Redemption Amount” means the sum of (i) 120% of the portion of the
principal amount of the Debenture then outstanding being redeemed as is set
forth in the Optional Redemption Notice, (ii) accrued but unpaid interest and
(iii) all liquidated damages and other amounts due in respect of the Debenture.

“Optional Redemption Date” shall have the meaning set forth in Section 6(a).

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).

“Optional Redemption Notice Date” shall have the meaning set forth in
Section 6(a).

 

--------------------------------------------------------------------------------

1 1/37th of the original principal amount of this Debenture.

 

7



--------------------------------------------------------------------------------

“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.

“Permitted Indebtedness” means (a) the Indebtedness existing on the Original
Issue Date and set forth on Schedule 3.1(aa) attached to the Purchase Agreement,
(b) capital lease obligations and purchase money indebtedness of up to $500,000,
in the aggregate, incurred in connection with the acquisition of capital assets
and capital lease obligations with respect to newly acquired or leased assets
and (c) up to $18,000,000 of additional non-equity linked Indebtedness incurred
directly by the Company with a nationally recognized commercial lending
institution whose primary business is not investing in securities to be incurred
in connection with the replacement of the Company’s existing direct Indebtedness
set forth on Schedule 3.1(aa) to the Purchase Agreement, provided that the terms
of such additional Indebtedness are no less favorable to the Company than the
terms of the existing Indebtedness of the Company set forth on Schedule 3.1(aa)
to the Purchase Agreement.

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness under clause (c) thereunder,
to the extent such Permitted Indebtedness replaces Permitted Indebtedness
described in clause (a) that is secured; (d) Liens incurred in connection with
Permitted Indebtedness under clause (a) thereunder (to the extent such
Indebtedness is secured as indicated on Schedule 3.1(aa)); and (e) Liens
incurred in connection with Permitted Indebtedness under clause (b) thereunder,
provided that such Liens are not secured by assets of the Company or its
Subsidiaries other than the assets so acquired or leased.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pre-Redemption Conversion Shares” shall have the meaning set forth in
Section 6(b) hereof.

 

8



--------------------------------------------------------------------------------

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
September 29, 2006, among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company and the original
Holders, as amended, modified or supplemented from time to time in accordance
with its terms.

“Registration Statement” means a registration statement that registers the
resale of all Conversion Shares and Interest Conversion Shares of the Holder,
names such Holder as a “selling stockholder” therein, and meets the requirements
of the Registration Rights Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 4(d).

“Shareholder Approval” shall have the meaning set forth in the Purchase
Agreement.

“Subsidiary” shall have the meaning set forth in the Purchase Agreement.

“Threshold Period” shall have the meaning set forth in Section 6(e).

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock or BVTI Common Stock, as applicable, is listed or quoted for trading on
the date in question: the American Stock Exchange, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the Common Stock is not then listed or quoted for
trading on a Trading Market and if prices for the

 

9



--------------------------------------------------------------------------------

Common Stock are then reported in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.

Section 2. Interest.

a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of 8% per annum, payable quarterly, in arrears, on
January 1, April 1, July 1 and October 1, beginning on the first such date after
the Original Issue Date, on each Monthly Redemption Date (as to that principal
amount then being redeemed), on each Conversion Date (as to that principal
amount then being converted), on each Optional Redemption Date (as to that
principal amount then being redeemed) and on the Maturity Date (each such date,
an “Interest Payment Date”) (if any Interest Payment Date is not a Business Day,
then the applicable payment shall be due on the next succeeding Business Day),
in cash or duly authorized, validly issued, fully paid and non-assessable shares
of Common Stock at the Interest Conversion Rate (the dollar amount to be paid in
shares, the “Interest Share Amount”) or a combination thereof; provided,
however, that payment in shares of Common Stock may only occur if (i) all of the
Equity Conditions have been met (unless waived by the Holder in writing) during
the 20 Trading Days immediately prior to the applicable Interest Payment Date
(the “Interest Notice Period”) and through and including the date such shares of
Common Stock are issued to the Holder, (ii) the Company shall have given the
Holder notice in accordance with the notice requirements set forth below and
(iii) as to such Interest Payment Date, prior to such Interest Notice Period
(but not more than 5 Trading Days prior to the commencement of such Interest
Notice Period), the Company shall, unless waived in writing by the Holder, have
delivered to the Holder’s account with The Depository Trust Company a number of
shares of Common Stock to be applied against such Interest Share Amount equal to
the quotient of (x) the applicable Interest Share Amount divided by (y) the then
Conversion Price (the “Interest Conversion Shares”).

b) Company’s Election to Pay Interest in Kind. Subject to the terms and
conditions herein, including, without limitation, the conditions set forth in
Section 2(a) above, the decision whether to pay interest hereunder in cash,
shares of Common Stock or a combination thereof shall be at the discretion of
the Company. Prior to the commencement of any Interest Notice Period, the
Company shall deliver to the Holder a written notice of its election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock or a combination thereof and the Interest Share Amount as
to the applicable Interest Payment Date, provided that the Company may indicate
in such notice that the election contained in such notice shall apply to future
Interest Payment Dates until revised by a subsequent notice. During any Interest
Notice Period, the Company’s election (whether specific to an Interest Payment
Date or continuous) shall be irrevocable as to such Interest Payment Date.
Subject to the

 

10



--------------------------------------------------------------------------------

aforementioned conditions, failure to timely deliver such written notice to the
Holder shall be deemed an election by the Company to pay the interest on such
Interest Payment Date in cash. At any time the Company delivers a notice to the
Holder of its election to pay the interest in shares of Common Stock, the
Company shall timely file a prospectus supplement pursuant to Rule 424
disclosing such election. The aggregate number of shares of Common Stock
otherwise issuable to the Holder on an Interest Payment Date shall be reduced by
the number of Interest Conversion Shares previously issued to the Holder in
connection with such Interest Payment Date.

c) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the principal
sum, together with all accrued and unpaid interest, liquidated damages and other
amounts which may become due hereunder, has been made. Payment of interest in
shares of Common Stock (other than the Interest Conversion Shares issued prior
to an Interest Notice Period) shall otherwise occur pursuant to Section 4(d)(ii)
herein and, solely for purposes of the payment of interest in shares, the
Interest Payment Date shall be deemed the Conversion Date. Interest shall cease
to accrue with respect to any principal amount converted, provided that the
Company actually delivers the Conversion Shares within the time period required
by Section 4(d)(ii) herein. Interest hereunder will be paid to the Person in
whose name this Debenture is registered on the records of the Company regarding
registration and transfers of this Debenture (the “Debenture Register”). Except
as otherwise provided herein, if at any time the Company pays interest partially
in cash and partially in shares of Common Stock to the holders of the
Debentures, then such payment of cash shall be distributed ratably among the
holders of the then-outstanding Debentures based on their (or their
predecessor’s) initial purchases of Debentures pursuant to the Purchase
Agreement.

d) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of 18% per annum or
the maximum rate permitted by applicable law (“Late Fees”) which shall accrue
daily from the date such interest is due hereunder through and including the
date of payment in full. Notwithstanding anything to the contrary contained
herein, if on any Interest Payment Date the Company has elected to pay accrued
interest in the form of Common Stock but the Company is not permitted to pay
accrued interest in Common Stock because it fails to satisfy the conditions for
payment in Common Stock set forth in Section 2(a) herein, then, at the option of
the Holder, the Company, in lieu of delivering either shares of Common Stock
pursuant to this Section 2 or paying the regularly scheduled interest payment in
cash, shall deliver, within three Trading Days of each applicable Interest
Payment Date, an amount in cash equal to the product of (x) the number of shares
of Common Stock otherwise deliverable to the Holder in connection with the
payment of interest due on such Interest Payment Date multiplied by (y) the
highest VWAP during the period commencing on the Interest Payment Date and
ending on the Trading Day prior to the date such payment is made. If any
Interest Conversion Shares are issued to the Holder in connection with an
Interest Payment Date and are not applied against an Interest Share Amount, then
the Holder shall promptly return such excess shares to the Company.

 

11



--------------------------------------------------------------------------------

e) Prepayment. Except as otherwise set forth in this Debenture, the Company may
not prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.

Section 3. Registration of Transfers and Exchanges.

a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.

b) Investment Representations. This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.

c) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

Section 4. Conversion.

a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(c) hereof). The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
this Debenture to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this
Debenture to the Company unless the entire principal amount of this Debenture,
plus all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Debenture in an amount equal to the applicable conversion. The Holder and
the Company shall maintain records showing the principal amount(s) converted and
the date of such conversion(s). The Company may deliver an objection to any
Notice of Conversion within 1 Business Day of

 

12



--------------------------------------------------------------------------------

delivery of such Notice of Conversion. The Holder, and any assignee by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture may be
less than the amount stated on the face hereof.

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $2.60 (subject to adjustment herein) (the “Conversion Price”).

c) Conversion Limitations.

i. Issuance Limitations. Notwithstanding anything herein to the contrary, if the
Company has not obtained Shareholder Approval, then the Company may not issue,
upon conversion of this Debenture, a number of shares of Common Stock which,
when aggregated with any shares of Common Stock issued on or after the Original
Issue Date and prior to such Conversion Date (A) in connection with any
Debentures issued pursuant to the Purchase Agreement, (B) in connection with any
Warrants issued pursuant to the Purchase Agreement and (C) in connection with
any warrants issued to any registered broker-dealer as a fee in connection with
the issuance of the Securities pursuant to the Purchase Agreement, would exceed
6,340,084 shares of Common Stock (subject to adjustment for forward and reverse
stock splits, recapitalizations and the like) (such number of shares, the
“Issuable Maximum”). Each Holder shall be entitled to a portion of the Issuable
Maximum equal to the product of (I) and (II) where (I) is equal to the Issuable
Maximum and (II) is the quotient obtained by dividing (x) the original principal
amount of such Holder’s Debenture by (y) the aggregate original principal amount
of all Debentures issued on the Original Issue Date to all Holders. In addition,
each Holder may allocate its pro-rata portion of the Issuable Maximum among
Debentures and Warrants held by it in its sole discretion. Such portion shall be
adjusted upward ratably in the event a Holder no longer holds any Debentures or
Warrants and the amount of shares issued to such Holder pursuant to such
Holder’s Debentures and Warrants was less than such Holder’s pro-rata share of
the Issuable Maximum. For avoidance of doubt, unless and until any required
Shareholder Approval is obtained and effective, warrants issued to any
registered broker-dealer as a fee in connection with the Securities issued
pursuant to the Purchase Agreement as described in (C) above shall provide that
such warrants shall not be allocated any portion of the Issuable Maximum and
shall be unexercisable unless and until such Shareholder Approval is obtained
and effective.

ii. Holder’s Restriction on Conversion. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, such Holder
(together with such Holder’s Affiliates, and any other person or entity acting
as a

 

13



--------------------------------------------------------------------------------

group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of this Debenture with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted principal amount of this Debenture beneficially owned by
such Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Debentures or the
Warrants) beneficially owned by such Holder or any of its Affiliates. Except as
set forth in the preceding sentence, for purposes of this Section 4(c)(ii),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 4(c)(ii) applies, the
determination of whether this Debenture is convertible (in relation to other
securities owned by such Holder together with any Affiliates) and of which
principal amount of this Debenture is convertible shall be in the sole
discretion of such Holder, and the submission of a Notice of Conversion shall be
deemed to be such Holder’s determination of whether this Debenture may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and which principal amount of this Debenture is convertible, in
each case subject to such aggregate percentage limitations. To ensure compliance
with this restriction, each Holder will be deemed to represent to the Company
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(c)(ii),
in determining the number of outstanding shares of Common Stock, a Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (A) the Company’s most recent Form 10-Q or Form 10-K,
as the case may be; (B) a more recent public announcement by the Company; or
(C) a more recent notice by the Company or the Company’s transfer agent setting
forth the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to such Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Debenture, by such Holder or its Affiliates since
the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of

 

14



--------------------------------------------------------------------------------

the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Debenture held by the
Holder. The Beneficial Ownership Limitation provisions of this Section 4(c)(ii)
may be waived by such Holder, at the election of such Holder, upon not less than
61 days’ prior notice to the Company, to change the Beneficial Ownership
Limitation to 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Debenture held by the Holder and the provisions of this
Section 4(c)(ii) shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this
Section 4(c)(ii) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Debenture.

d) Mechanics of Conversion.

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Debenture to be converted by (y) the Conversion Price.

ii. Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of shares of Common Stock being acquired upon the conversion of this
Debenture (including, if the Company has given continuous notice pursuant to
Section 2(b) for payment of interest in shares of Common Stock at least 20
Trading Days prior to the date on which the Conversion Notice is delivered to
the Company, shares of Common Stock representing the payment of accrued interest
otherwise determined pursuant to Section 2(a) but assuming that the Interest
Payment Period is the 20 Trading Days period immediately prior to the date on
which the Conversion Notice is delivered to the Company and excluding for such
issuance the condition that the Company deliver Interest Conversion Shares as to
such interest payment) and (B) a bank check in the amount of accrued and unpaid
interest (if the Company has elected or is required to pay accrued interest in
cash). On or after the Effective Date, the Company shall use its best efforts to
deliver

 

15



--------------------------------------------------------------------------------

any certificate or certificates required to be delivered by the Company under
this Section 4 electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.

iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the third Trading Day after the Conversion Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Debenture delivered to the Company and the Holder shall promptly return
the Common Stock certificates representing the principal amount of this
Debenture tendered for conversion to the Company.

iv. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder. In the event
the Holder of this Debenture shall elect to convert any or all of the
outstanding principal amount hereof, the Company may not refuse conversion based
on any claim that the Holder or anyone associated or affiliated with the Holder
has been engaged in any violation of law, agreement or for any other reason,
unless an injunction from a court, on notice to Holder, restraining and or
enjoining conversion of all or part of this Debenture shall have been sought and
obtained, and the Company posts a surety bond for the benefit of the Holder in
the amount of 150% of the outstanding principal amount of this Debenture, which
is subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment. In
the absence of such injunction, the Company shall issue Conversion Shares or, if
applicable, cash, upon a properly noticed conversion. If the Company fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the third Trading Day after the Conversion Date, the Company
shall pay to such Holder, in cash, as liquidated damages and not as a penalty,
for each $1000 of principal amount being converted, $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages

 

16



--------------------------------------------------------------------------------

begin to accrue) for each Trading Day after such third Trading Day until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 8
hereof for the Company’s failure to deliver Conversion Shares within the period
specified herein and such Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount by which (x) the
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted conversion or deliver to the Holder the number of shares of
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under Section 4(d)(ii). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of this Debenture with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Debenture as required pursuant to the terms hereof.

 

17



--------------------------------------------------------------------------------

vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder (and the other holders of the
Debentures), not less than such aggregate number of shares of the Common Stock
as shall (subject to the terms and conditions set forth in the Purchase
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 5) upon the conversion of the outstanding principal amount of this
Debenture and payment of interest hereunder. The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable and, if the
Registration Statement is then effective under the Securities Act, shall be
registered for public sale in accordance with such Registration Statement.

vii. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, 1 whole share of Common
Stock.

viii. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.

e) Exchanges into BVTI Common Stock.

i) Exchanges. At any time after the earlier of (i) the one year anniversary of
the Original Issue Date or (ii) the Trading Day immediately following such time
that (x) the closing price of the BVTI Common Stock on the Trading Market
exceeds $2.25 (subject to adjustment for forward and reverse stock splits,
recapitalizations, stock dividends and the like after the Original Issue Date)
for 20 consecutive Trading Days following the date hereof (such 20 Trading Day
Period, the “Trigger Period”) and (y) the daily trading volume for such Trigger
Period exceeds 50,000 shares of Common Stock on each Trading Day (subject to

 

18



--------------------------------------------------------------------------------

adjustment for forward and reverse stock splits, recapitalizations, stock
dividends and the like after the Original Issue Date), this Debenture shall be
exchangeable into BVTI Shares at the option of the Holder, in whole or in part
at any time and from time to time (subject to the limitations on exchanges set
forth in Section 4(e)(ii) hereof and the BVTI Issuable Maximum) at the then
effective Exchange Price. Upon any such transfer of any BVTI Shares to the
Holder upon an exchange, the Holder shall have good and marketable title to such
shares, free and clear of any liens, encumbrances, restrictions, rights of first
refusal or rights of any other Person and which on or after the BVTI Effective
Date, shall be free of restrictive legends. The Holder shall effect exchanges by
delivering to the Company the form of exchange notice attached hereto as Annex B
(an “Exchange Notice”) with a copy to the Agent (as defined in the Pledge
Agreement), specifying therein the principal amount of Debentures to be
exchanged and the date on which such exchange is to be effected (an “Exchange
Date”). If no Exchange Date is specified in a Exchange Notice, the Exchange Date
shall be the date that such Exchange Notice is provided hereunder. To effect
exchanges hereunder, the Holder shall not be required to physically surrender
Debentures to the Company unless the entire principal amount of this Debenture
has been so exchanged. Exchanges hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture plus all accrued and unpaid
interest thereon in an amount equal to the applicable exchange. The Holder and
the Company shall maintain records showing the principal amount exchanged and
the date of such exchanges. The Holder and any assignee, by acceptance of this
Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following exchange of a portion of this Debenture, the unpaid and
unexchanged principal amount of this Debenture may be less than the amount
stated on the face hereof.

ii) Holder’s Exchange Restriction. The Company shall not effect any exchange of
this Debenture into BVTI Common Stock, and a Holder shall not have the right to
exchange any portion of this Debenture, to the extent that after giving effect
to the exchange set forth on the applicable Notice of Exchange, such Holder
(together with such Holder’s Affiliates, and any other person or entity acting
as a group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the BVTI Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
BVTI Common Stock beneficially owned by such Holder and its Affiliates shall
include the number of shares of BVTI Common Stock issuable upon exchange or
redemption of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of BVTI Common Stock which are
issuable upon (A) conversion of the remaining, unconverted principal amount of
this Debenture beneficially owned by such Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of BVTI or the Company that are exercisable, convertible or
exchangeable for BVTI Common Stock, subject to a

 

19



--------------------------------------------------------------------------------

limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Debentures or the Warrants)
beneficially owned by such Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(e)(ii), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(e)(ii) applies, the determination of
whether this Debenture is exchangeable into BVTI Common Stock (in relation to
other securities owned by such Holder together with any Affiliates) and of which
principal amount of this Debenture is convertible shall be in the sole
discretion of such Holder, and the submission of a Notice of Exchange shall be
deemed to be such Holder’s determination of whether this Debenture may be
exchanged (in relation to other securities owned by such Holder together with
any Affiliates) and which principal amount of this Debenture is convertible, in
each case subject to such aggregate percentage limitations. To ensure compliance
with this restriction, each Holder will be deemed to represent to BVTI each time
it delivers a Notice of Exchange that such notice has not violated the
restrictions set forth in this paragraph and BVTI shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4(e)(ii), in
determining the number of outstanding shares of BVTI Common Stock, a Holder may
rely on the number of outstanding shares of BVTI Common Stock as stated in the
most recent of the following: (A) BVTI’s most recent Form 10-QSB or Form 10-KSB,
as the case may be; (B) a more recent public announcement by BVTI; or (C) a more
recent notice by BVTI or BVTI’s transfer agent setting forth the number of
shares of BVTI Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall cause BVTI, within two Trading Days, to confirm orally
and in writing to such Holder the number of shares of BVTI Common Stock then
outstanding. In any case, the number of outstanding shares of BVTI Common Stock
shall be determined after giving effect to the conversion, exchange or exercise
of securities of the Company or BVTI, including this Debenture, by such Holder
or its Affiliates since the date as of which such number of outstanding shares
of BVTI Common Stock was reported. The “BVTI Beneficial Ownership Limitation”
shall be 4.99% of the number of shares of the BVTI Common Stock outstanding
immediately after giving effect to the issuance of shares of BVTI Common Stock
issuable upon exchange of this Debenture held by the Holder. The BVTI Beneficial
Ownership Limitation provisions of this Section 4(e)(ii) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days’ prior notice
to the Company or BVTI, to change the BVTI Beneficial Ownership Limitation to
9.99% of the number of shares of the BVTI Common Stock outstanding immediately
after giving effect to the issuance of shares of BVTI Common Stock upon exchange
of this Debenture held by the Holder and the provisions of this Section 4(e)(ii)
shall continue to apply. Upon such a change

 

20



--------------------------------------------------------------------------------

by a Holder of the BVTI Beneficial Ownership Limitation from such 4.99%
limitation to such 9.99% limitation, the BVTI Beneficial Ownership Limitation
may not be further waived by such Holder. The provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(e)(ii) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended BVTI
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Debenture.

In addition, the maximum number of shares of BVTI Common Stock transferable upon
(A) exchange of this Debenture and the other Debentures, (B) exercise of the
Warrants, (C) the exercise of rights under the Pledge Agreement and (D) payments
of Monthly Redemption Amounts under the Debentures shall not exceed in the
aggregate 18,000,000 shares of BVTI Common Stock (subject to adjustment for
forward and reverse stock splits, stock dividends, recapitalizations and the
like) such shares, the “BVTI Issuable Maximum”). The Holder and other holders of
Debentures shall be allocated a pro-rata portion of the BVTI Issuable Maximum
(as determined by such Holder’s initial purchases of Debentures pursuant to the
Purchase Agreement relative to all Debentures issued). Other than in connection
with clause (D) above, each holder of Debentures shall be entitled to allocate
its portion of the BVTI Issuable Maximum among Debentures and Warrants held by
it in its sole discretion.

iii) The number of shares of BVTI Common Stock issuable upon an Exchange shall
be determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be exchanged (plus, if so specified on such Notice
of Exchange, accrued but unpaid interest thereon) and (y) the Exchange Price.

iv) Not later than three Trading Days after any Exchange Date, the Company will
cause BVTI or BVTI’s transfer agent to deliver to the Holder a certificate or
certificates for the shares of BVTI Common Stock which shall be free of
restrictive legends (other than those permitted by Section 4.1 of the Purchase
Agreement) and trading restrictions (other than those imposed by any securities
laws) representing the number of shares of BVTI Common Stock being acquired upon
the exchange of Debentures.

v) The exchange price in effect on any Exchange Date shall be equal to $1.00
(subject to adjustment herein)(the “Exchange Price”).

vi) If BVTI, at any time while the Debentures are outstanding: (A) pays a stock
dividend or otherwise make a distribution or distributions on shares of its BVTI
Common Stock or any other equity or equity equivalent securities payable in
shares of BVTI Common Stock (which, for avoidance of doubt, shall

 

21



--------------------------------------------------------------------------------

not include any shares of BVTI Common Stock issued by BVTI pursuant to this
Debenture), (B) subdivide outstanding shares of BVTI Common Stock into a larger
number of shares, (C) combine (including by way of a reverse stock split)
outstanding shares of BVTI Common Stock into a smaller number of shares, or
(D) issues, in the event of a reclassification of shares of the BVTI Common
Stock any shares of capital stock of BVTI, then the Exchange Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
BVTI Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
BVTI Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

vii) In case of any reclassification of the BVTI Common Stock or any compulsory
share exchange pursuant to which the BVTI Common Stock is converted into other
securities, cash or property, the Holders shall have the right thereafter to
exchange the then outstanding principal amount of this Debenture, together with
all accrued but unpaid interest and any other amounts then owing hereunder in
respect of this Debenture into the shares of stock and other securities, cash
and property receivable upon or deemed to be held by holders of the BVTI Common
Stock following such reclassification or share exchange, and the Holders of the
Debentures shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the BVTI Common Stock into which
the then outstanding principal amount, together with all accrued but unpaid
interest and any other amounts then owing hereunder in respect of this Debenture
could have been exchanged immediately prior to such reclassification or share
exchange. This provision shall similarly apply to successive reclassifications
or share exchanges.

viii) If, at any time while this Debenture is outstanding, (A) BVTI effects any
merger or consolidation of BVTI with or into another Person, (B) BVTI effects
any sale of all or substantially all of its assets in one or a series of related
transactions, (C) any tender offer or exchange offer (whether by BVTI or another
Person) is completed pursuant to which holders of BVTI Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) BVTI effects any reclassification of the BVTI Common Stock or
any compulsory share exchange pursuant to which the BVTI Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “BVTI Fundamental Transaction”), then, subject to the
provisions of this Section, upon any subsequent exchange of this Debenture, the
Holder shall have the right to receive, for each BVTI Share that would have been
issuable upon such exchange absent such BVTI Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been

 

22



--------------------------------------------------------------------------------

entitled to receive upon the occurrence of such BVTI Fundamental Transaction if
it had been, immediately prior to such BVTI Fundamental Transaction, the holder
of one share of BVTI Common Stock (the “BVTI Alternate Consideration”). The
Company shall provide the Holder with written notice of a BVTI Fundamental
Transaction (and BVTI Alternate Consideration in connection therewith) (a “BVTI
Fundamental Transaction Notice”) within one Trading Day that it is notified by
BVTI of such transaction. A Holder that wishes to receive the BVTI Alternate
Consideration upon a subsequent exchange of this Debenture must notify the
Company within 10 Trading Days of its receipt of the BVTI Fundamental
Transaction Notice. If a Holder does not notify the Company within 10 Trading
Days of its receipt of a BVTI Fundamental Transaction Notice that it wishes to
receive the BVTI Alternate Consideration in connection with such transaction
upon a subsequent exchange of this Debenture, then such Holder shall not be
entitled to receive such BVTI Alternate Consideration upon such subsequent
exchange. For purposes of any such conversion or exchange, the determination of
the Exchange Price shall be appropriately adjusted to apply to such BVTI
Alternate Consideration based on the amount of BVTI Alternate Consideration
issuable in respect of one share of BVTI Common Stock in such BVTI Fundamental
Transaction, and the Company shall apportion the Exchange Price among the BVTI
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the BVTI Alternate Consideration. If holders of BVTI
Common Stock are given any choice as to the securities, cash or property to be
received in a BVTI Fundamental Transaction, then the Holder shall be given the
same choice as to the BVTI Alternate Consideration it receives upon any exchange
of this Debenture following such BVTI Fundamental Transaction. To the extent
necessary to effectuate the foregoing provisions, any successor to BVTI, the
Company or surviving entity in such BVTI Fundamental Transaction shall issue to
the Holder a new debenture consistent with the foregoing provisions and
evidencing the Holder’s right to convert such debenture into BVTI Alternate
Consideration. The terms of any agreement pursuant to which a BVTI Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 4(e)(viii) and
insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a BVTI
Fundamental Transaction.

ix) If, at any time while this Debenture is outstanding, BVTI or any of its
subsidiaries, as applicable, sells or grants any option to purchase or sells or
grants any right to reprice, or otherwise disposes of or issues, any BVTI Common
Stock or securities of BVTI or its subsidiaries which would entitle the holder
thereof to acquire at any time BVTI Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, BVTI Common Stock (such securities,
“BVTI Common

 

23



--------------------------------------------------------------------------------

Stock Equivalents”) entitling any Person to acquire shares of BVTI Common Stock
at an effective price per share that is lower than the then Exchange Price (such
lower price, the “Base Exchange Price” and such issuances, collectively, a “BVTI
Dilutive Issuance”) (if the holder of the BVTI Common Stock or BVTI Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of BVTI Common
Stock at an effective price per share that is lower than the Exchange Price,
such issuance shall be deemed to have occurred for less than the Exchange Price
on such date of the BVTI Dilutive Issuance), then the Exchange Price shall be
reduced to equal the Base Exchange Price. Such adjustment shall be made whenever
such BVTI Common Stock or BVTI Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustment will be made under this
Section 4(e)(ix) in respect of a BVTI Exempt Issuance. The Company shall cause
BVTI to notify the Holder in writing, no later than 1 Business Day following the
issuance of any BVTI Common Stock or BVTI Common Stock Equivalents subject to
this Section 4(e)(ix), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “BVTI Dilutive Issuance Notice”). For purposes of
clarification, whether or not BVTI provides a BVTI Dilutive Issuance Notice
pursuant to this Section 4(e)(ii), upon the occurrence of any BVTI Dilutive
Issuance, the Holder is entitled to receive a number of BVTI Shares based upon
the Base Exchange Price on or after the date of such BVTI Dilutive Issuance,
regardless of whether the Holder accurately refers to the Base Exchange Price in
the Notice of Exchange.

x) If BVTI, at any time while the Debenture is outstanding, shall issue rights,
options or warrants to all holders of BVTI Common Stock (and not to Holders)
entitling them to subscribe for or purchase shares of BVTI Common Stock at a
price per share that is lower than the BVTI VWAP on the record date referenced
below, then the Exchange Price shall be multiplied by a fraction of which the
denominator shall be the number of shares of the BVTI Common Stock outstanding
on the date of issuance of such rights or warrants plus the number of additional
shares of BVTI Common Stock offered for subscription or purchase, and of which
the numerator shall be the number of shares of the BVTI Common Stock outstanding
on the date of issuance of such rights or warrants plus the number of shares
which the aggregate offering price of the total number of shares so offered
(assuming delivery to BVTI in full of all consideration payable upon exercise of
such rights, options or warrants) would purchase at such BVTI VWAP. Such
adjustment shall be made whenever such rights or warrants are issued, and shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.

 

24



--------------------------------------------------------------------------------

xi) If BVTI, at any time while this Debenture is outstanding, distributes to all
holders of BVTI Common Stock (and not to the Holders) evidences of its
indebtedness or assets (including cash and cash dividends) or rights or warrants
to subscribe for or purchase any security (other than the BVTI Common Stock,
which shall be subject to Section 4(e)(ix)), then in each such case the Exchange
Price shall be adjusted by multiplying such Exchange Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution by a fraction of which the denominator shall be the
BVTI VWAP determined as of the record date mentioned above, and of which the
numerator shall be such BVTI VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to 1 outstanding share of the BVTI Common
Stock as determined by the Board of Directors of BVTI in good faith. In either
case the adjustments shall be described in a statement delivered to the Holder
describing the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to 1 share of BVTI Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

xii) Upon an exchange hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the BVTI Common Stock, but
shall issue, in lieu of the final fraction of a share, one whole share of BVTI
Common Stock.

xiii) The issuance of certificates for BVTI Shares on exchange of the Debentures
shall be made without charge to the Holder for any documentary stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificate, provided that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate upon conversion in a name other than that of the Holder
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

Section 5. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, this Debenture); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding

 

25



--------------------------------------------------------------------------------

shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Company) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

b) Subsequent Equity Sales. If, at any time while this Debenture is outstanding,
the Company or any Subsidiary, as applicable, sells or grants any option to
purchase or sells or grants any right to reprice, or otherwise disposes of or
issues, any Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock at an effective price per share that is lower
than the then Conversion Price (such lower price, the “Base Conversion Price”
and such issuances, collectively, a “Dilutive Issuance”) (if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. Notwithstanding the foregoing, no adjustment will be made under this
Section 5(b) in respect of an Exempt Issuance. The Company shall notify the
Holder in writing, no later than 1 Business Day following the issuance of any
Common Stock or Common Stock Equivalents subject to this Section 5(b),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Conversion Shares based upon the Base Conversion Price on or after the
date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the Base Conversion Price in the Notice of Conversion.

c) Subsequent Rights Offerings. If the Company, at any time while the Debenture
is outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Conversion Price shall be multiplied by a fraction of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date

 

26



--------------------------------------------------------------------------------

of issuance of such rights or warrants plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the numerator
shall be the number of shares of the Common Stock outstanding on the date of
issuance of such rights or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
delivery to the Company in full of all consideration payable upon exercise of
such rights, options or warrants) would purchase at such VWAP. Such adjustment
shall be made whenever such rights or warrants are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.

d) Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith. In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

e) Fundamental Transaction. If, at any time while this Debenture is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (C) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of 1 share of Common Stock (the
“Alternate Consideration”). For purposes of any such

 

27



--------------------------------------------------------------------------------

conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of 1 share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Conversion Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Debenture following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new debenture
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such debenture into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 5(e) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

g) Notice to the Holder.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Company issues a variable rate security, despite the prohibition thereon in
the Purchase Agreement, the Company shall be deemed to have issued Common Stock
or Common Stock Equivalents at the lowest possible conversion or exercise price
at which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreement).

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the

 

28



--------------------------------------------------------------------------------

Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

Section 6. Redemption and Forced Conversion.

a) Optional Redemption at Election of Company. Subject to the provisions of this
Section 6, at any time after the 12-month anniversary of the Effective Date, the
Company may deliver a notice to the Holder (an “Optional Redemption Notice” and
the date such notice is deemed delivered hereunder, the “Optional Redemption
Notice Date”) of its irrevocable election to redeem some or all of the then
outstanding principal amount of this Debenture for (i) cash in an amount equal
to the Optional Redemption Amount and (ii) warrants to purchase shares of Common
Stock in an amount equal to the principal amount of this Debenture being
redeemed pursuant to such Optional Redemption divided by the then applicable
Conversion Price, which warrants shall be immediately exercisable and shall have
a term of exercise equal to the earlier of (x) 5 years following their issuance
or (y) a period of time following the effective date of the registration
statement covering the resale of such warrants equal to the amount of time
between the Optional Redemption Notice Date and the Maturity Date (by way of an
example, if the Maturity Date is on the three year anniversary of the Original
Issue Date and an Optional Redemption Notice Date is on the two year anniversary
of the Original Issue Date, the exercise term for purposes of this clause
(y) would be one year following the effective date of the registration statement
covering the resale of the shares of Common Stock underlying such warrants), an
exercise price equal to the average of the VWAPs for the

 

29



--------------------------------------------------------------------------------

20 Trading Days immediately prior to the Optional Redemption Date (subject to
adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like) and otherwise be in the form of warrant attached
to the Purchase Agreement as Exhibit C (such warrants, the “Optional Redemption
Warrants”), on the 20th Trading Day following the Optional Redemption Notice
Date (such date, the “Optional Redemption Date” and such redemption, the
“Optional Redemption”). The Optional Redemption Amount is payable in full on the
Optional Redemption Date. The Company may only effect an Optional Redemption if
(i) each of the Equity Conditions shall have been met on each Trading Day during
the period commencing on the Optional Redemption Notice Date through to the
Optional Redemption Date and through and including the date payment of the
Optional Redemption Amount is actually made and (ii) the aggregate principal
amount of Debentures subject to such Optional Redemption held by the Holder and
the other holders of Debentures is $5,000,000 or more (or such lesser aggregate
principal amount of Debentures as is then outstanding). If any of the Equity
Conditions shall cease to be satisfied at any time during the 20 Trading Day
period, then the Holder may elect to nullify the Optional Redemption Notice by
notice to the Company within 3 Trading Days after the first day on which any
such Equity Condition has not been met (provided that if, by a provision of the
Transaction Documents, the Company is obligated to notify the Holder of the
non-existence of an Equity Condition, such notice period shall be extended to
the third Trading Day after proper notice from the Company) in which case the
Optional Redemption Notice shall be null and void, ab initio. The Company
covenants and agrees that it will honor all Notices of Conversion tendered from
the time of delivery of the Optional Redemption Notice through the date all
amounts (including Optional Redemption Warrants) owing thereon are due and paid
in full.

b) Monthly Redemption. On each Monthly Redemption Date, the Company shall redeem
the Monthly Redemption Amount (the “Monthly Redemption”). The Monthly Redemption
Amount payable on each Monthly Redemption Date shall be paid in cash; provided,
however, as to any Monthly Redemption and upon 20 Trading Days’ prior written
irrevocable notice (the “Monthly Redemption Notice” and the 20 Trading Day
period immediately following the Monthly Redemption Notice, the “Monthly
Redemption Period”), in lieu of a cash redemption payment the Company may elect
to pay all or part of a Monthly Redemption Amount in Conversion Shares and/or
BVTI Shares (such dollar amount to be paid on a Monthly Redemption Date in
Conversion Shares and/or BVTI Shares, the “Monthly Redemption Share Amount”)
based on a conversion price equal to the lesser of (i) the then Conversion Price
with respect to the Common Stock or the then Exchange Price with respect to the
BVTI Common Stock and (ii) 90% of the average of the VWAPs or BVTI VWAPs, as
applicable, for the 20 consecutive Trading Days ending on the Trading Day that
is immediately prior to the applicable Monthly Redemption Date (subject to
adjustment for any stock dividend, stock split, stock combination or other
similar event affecting the Common Stock or BVTI Common Stock during such 20
Trading Day period) (the price(s) calculated during the 20 Trading Day period
immediately prior to the Monthly Redemption Date, the “Monthly Conversion Price”
with respect to the Common Stock and the “Monthly Exchange Price”

 

30



--------------------------------------------------------------------------------

with respect to the BVTI Common Stock and such 20 Trading Day period, the
“Monthly Conversion Period”); provided, further, that the Company may not pay
the Monthly Redemption Amount in Conversion Shares or BVTI Shares unless
(x) aggregate Monthly Redemption Amount under all Debentures as to such Monthly
Redemption is less than 15% of the total dollar trading volume of the Common
Stock (as to Monthly Redemption Amounts payable with Conversion Shares) and/or
15% of the total dollar trading volume of the BVTI Common Stock (as to Monthly
Redemption Amounts payable with BVTI Shares), for the 20 Trading Days prior to
the applicable Monthly Redemption Date, (y) from the date the Holder receives
the duly delivered Monthly Redemption Notice through and until the date such
Monthly Redemption is paid in full, the Equity Conditions (as to Monthly
Redemption Amounts payable in shares of Common Stock) and BVTI Equity Conditions
(as to Monthly Redemption Amounts payable in shares of BVTI Common Stock) have
been satisfied, unless waived in writing by the Holder, and (z) as to such
Monthly Redemption, prior to such Monthly Redemption Period (but not more than 5
Trading Days prior to the commencement of the Monthly Redemption Period), the
Company shall (unless waived by such Holder in writing) have delivered (or shall
cause BVTI, as applicable, to have delivered) to the Holder’s account with The
Depository Trust Company a number of shares of Common Stock or BVTI Common Stock
to be applied against such Monthly Redemption Share Amount equal to the quotient
of (x) the amount of Common Stock or BVTI Common Stock included in the
applicable Monthly Redemption Share Amount divided by (y) the then Conversion
Price or Exchange Price, as applicable, (the “Pre-Redemption Conversion
Shares”). Each Monthly Redemption Notice shall specifically set forth the manner
in which the Company intends to pay the applicable Monthly Redemption Amount
(i.e., the amount to be paid in cash, Common Stock and/or BVTI Common Stock).
The Holder may convert or exchange, pursuant to Section 4(a) or 4(e), any
principal amount of this Debenture subject to a Monthly Redemption at any time
prior to the date that the Monthly Redemption Amount, plus accrued but unpaid
interest, liquidated damages and any other amounts then owing to the Holder are
due and paid in full. Unless otherwise indicated by the Holder in the applicable
Notice of Conversion or Notice of Exchange, any principal amount of this
Debenture converted during the applicable Monthly Redemption Period until the
date the Monthly Redemption Amount is paid in full shall be first applied to the
principal amount subject to the Monthly Redemption Amount payable in cash and
then to the Monthly Redemption Share Amount (if a Monthly Redemption Share
Amount is comprised of shares of Common Stock and BVTI Common Stock, such
application of the Monthly Redemption Amount shall be allocated on a pro-rata
basis). Any principal amount of this Debenture converted during the applicable
Monthly Redemption Period in excess of the Monthly Redemption Amount shall be
applied against the last principal amount of this Debenture scheduled to be
redeemed hereunder, in reverse time order from the Maturity Date; provided,
however, if any such conversion or exchange is applied against such Monthly
Redemption Amount, the Pre-Redemption Conversion Shares, if any were issued in
connection with such Monthly Redemption or were not already applied to such
conversions or exchanges, shall be first applied against such conversion or
exchange. The Company covenants and agrees that it will (and will cause BVTI)
honor all Notices

 

31



--------------------------------------------------------------------------------

of Conversion and Notices of Exchange tendered up until such amounts are paid in
full. The Company’s determination to pay a Monthly Redemption in cash, shares of
Common Stock, shares of BVTI Common Stock, or a combination thereof shall be
applied ratably to all of the holders of the then outstanding Debentures based
on their (or their predecessor’s) initial purchases of Debentures pursuant to
the Purchase Agreement. At any time the Company delivers a notice to the Holder
of its election to pay the Monthly Redemption Amount in shares of Common Stock
or BVTI Common Stock, the Company shall file (or shall cause BVTI to file, as
applicable) a prospectus supplement pursuant to Rule 424 disclosing such
election.

c) Redemption upon a Change in Control. Subject to the provisions of this
Section 6(c), at any time after the date hereof, in the event of a Change of
Control Transaction, in addition to any other rights hereunder, the Company
shall have the right, within three Trading Days of the date it announces it has
entered into a Change of Control Transaction, to deliver the Holder a written
notice (a “Change in Control Optional Redemption Notice” and the date such
notice is deemed delivered hereunder, the “Change in Control Optional Redemption
Notice Date”) of its irrevocable election to redeem for an amount (i) in cash
equal to the Change in Control Optional Redemption Amount plus (ii) warrants to
purchase shares of Common Stock in an amount equal to the principal amount of
this Debenture being redeemed pursuant to such Change in Control Optional
Redemption divided by the then applicable Conversion Price, which warrants shall
be immediately exercisable and shall have a term of exercise equal to the
earlier of (x) 5 years following their issuance or (y) a period of time
following the effective date of the registration statement covering the resale
of such warrants equal to the amount of time between the Change in Control
Optional Redemption Notice Date and the Maturity Date (by way of an example, if
the Maturity Date is on the three year anniversary of the Original Issue Date
and a Change in Control Optional Redemption Notice Date is on the two year
anniversary of the Original Issue Date, the exercise term for purposes of this
clause (y) would be one year following the effective date of the registration
statement covering the resale of the shares of Common Stock underlying such
warrants), an exercise price equal to the average of the VWAPs for the 20
Trading Days immediately prior to the Change in Control Optional Redemption Date
(subject to adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like) and otherwise be in the form of warrant attached
to the Purchase Agreement as Exhibit C (such warrants, the “Change in Control
Optional Redemption Warrants”), on the 20th Trading Day following the Change in
Control Optional Redemption Notice Date (such date, the “Change in Control
Optional Redemption Date” and such redemption, the “Change in Control Optional
Redemption”). The Change in Control Optional Redemption Amount and Change in
Control Optional Redemption Warrants are due in full on the Change in Control
Optional Redemption Date. The Company may only effect a Change in Control
Optional Redemption if during the period commencing on the Change in Control
Optional Redemption Notice Date through to the Change in Control Optional
Redemption Date and through and including the date such Change in Control
Optional Redemption Amount is paid to the Holder, each of the Equity Conditions
shall

 

32



--------------------------------------------------------------------------------

have been met, unless waived by the Holder. If any of the Equity Conditions
shall cease to be satisfied at any time during the required period, then the
Holder may elect to nullify the Change in Control Optional Redemption Notice by
notice to the Company within 3 Trading Days after the first day on which any
such Equity Condition has not been met (provided that if, by a provision of the
Transaction Documents, the Company is obligated to notify the Holder of the
non-existence of an Equity Condition, such notice period shall be extended to
the third Trading Day after proper notice from the Company) in which case the
Change in Control Optional Redemption Notice shall be null and void, ab initio.
The Company covenants and agrees that it will honor all Notices of Conversion
tendered from the time of delivery of the Change in Control Optional Redemption
Notice through the date all amounts owing thereon are due and paid in full.

d) Redemption Procedure. The payment of cash or issuance of Common Stock or BVTI
Common Stock, as applicable, pursuant to an Optional, Monthly or Change in
Control Optional Redemption shall be payable on the Optional, Monthly or Change
in Control Optional Redemption Date, as applicable. If any portion of the
payment or warrants issuable pursuant to an Optional, Monthly or Change in
Control Optional Redemption shall not be paid by the Company by the applicable
due date, interest shall accrue thereon at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted by applicable law until such
amount is paid in full. Notwithstanding anything herein contained to the
contrary, if any portion of the Optional, Monthly or Change in Control Optional
Redemption Amount remains unpaid after such date, the Holder may elect, by
written notice to the Company given at any time thereafter, to invalidate such
Optional, Monthly or Change in Control Optional Redemption, ab initio, and, with
respect to the Company’s failure to honor the Optional or Change in Control
Optional Redemption, the Company shall have no further right to exercise such
Optional or Change in Control Optional Redemption. Notwithstanding anything to
the contrary in this Section 6, the Company’s determination to redeem in cash or
its elections under Section 6 shall be applied ratably among the Holders of
Debentures. The Holder may elect to convert or exchange the outstanding
principal amount of the Debenture pursuant to Section 4 prior to actual payment
for any redemption under this Section 6 by the delivery of a Notice of
Conversion or Notice of Exchange.

e) Forced Conversion. Notwithstanding anything herein to the contrary, if after
the Effective Date, the VWAP for each of any 20 consecutive Trading Days, which
period shall have commenced only after the Effective Date (such period the
“Threshold Period”), exceeds $6.50 (subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the Original Issue Date), the
Company may, within 1 Trading Day after the end of any such Threshold Period,
deliver a written notice to the Holder (a “Forced Conversion Notice” and the
date such notice is delivered to the Holder, the “Forced Conversion Notice
Date”) to cause the Holder to convert all or part of up to 50% of the then
outstanding principal amount of this Debenture (100% of the outstanding
principal amount of this Debentures if the VWAP for each of Trading Day during a
Threshold

 

33



--------------------------------------------------------------------------------

Period exceeds 300% of the then effective Conversion Price (subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the Original Issue Date)) plus, if so specified in the Forced Conversion Notice,
accrued but unpaid interest, liquidated damages and other amounts owing to the
Holder under this Debenture, it being agreed that the “Conversion Date” for
purposes of Section 4 shall be deemed to occur on the twentieth Trading Day
following the Forced Conversion Notice Date (such twentieth Trading Day, the
“Forced Conversion Date”). The Company may not deliver a Forced Conversion
Notice, and any Forced Conversion Notice delivered by the Company shall not be
effective, unless all of the Equity Conditions are met on each Trading Day
occurring during the applicable Threshold Period through and including the later
of the Forced Conversion Date and the Trading Day after the date such Conversion
Shares pursuant to such conversion are delivered to the Holder. Any Forced
Conversion shall be applied ratably to all Holders based on their initial
purchases of Debentures pursuant to the Purchase Agreement, provided that any
voluntary conversions by a Holder shall be applied against such Holder’s
pro-rata allocation, thereby decreasing the aggregate amount forcibly converted
hereunder if only a portion of this Debenture is forcibly converted. For
purposes of clarification, a Forced Conversion shall be subject to all of the
provisions of Section 4, including, without limitation, the provision requiring
payment of liquidated damages and limitations on conversions.

Section 7. Negative Covenants. As long as any portion of this Debenture remains
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, without the prior written consent of the Holders of
75% or more of the principal amount of Debentures then outstanding:

a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;

c) amend its charter documents, including, without limitation, the certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to (a) the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents, (b) repurchases of Common
Stock or Common Stock Equivalents of departing officers and directors of the
Company, provided that such

 

34



--------------------------------------------------------------------------------

repurchases shall not exceed an aggregate of $100,000 for all officers and
directors during the term of this Debenture), and (c) pursuant to the terms of
each of the following (i) the Second Amended and Restated Convertible Minimum
Borrowing Note, made by the Company and certain of its Subsidiaries as of
April 29, 2005, as amended and restated as of September 13, 2005, and as further
amended and restated as of February 13, 2006, and issued to Laurus Master Funds,
Ltd. (“Laurus”) in the initial face amount of $2,500,000 (as amended and
restated, amended, modified or supplemented from time to time, the “Laurus MB
Note”), (ii) the Amended and Restated Secured Non-Convertible Revolving Note,
made by the Company and certain of its Subsidiaries as of April 29, 2005, as
amended and restated as of February 13, 2006, and issued to Laurus in the
initial face amount of $5,000,000 (as amended and restated, amended, modified or
supplemented from time to time, the “Laurus Revolving Note”), (iii) the Second
Amended and Restated Convertible Term Note made by the Company and certain of
its Subsidiaries as of April 29, 2005, as amended and restated as of August 16,
2005, and as further amended and restated as of February 13, 2006, and issued to
Laurus in the initial face amount of $10,000,000 (as amended and restated,
amended, modified or supplemented from time to time, the “Laurus Term Note”),
(iv) the further advances of credit of up to $7,500,000 in excess of the Capital
Availability Amount (as defined in the Amended and Restated Security Agreement,
dated as of April 29, 2005, and amended and restated as of February 13, 2006, by
and among Company, certain of the Subsidiaries of the Company and Laurus, as
further amended and restated, amended, modified or supplemented) by the
Overadvance Side Letter, dated as of July 14, 2006 by and among the Company,
certain Subsidiaries of the Company and Laurus (the “Laurus Bridge Loan”) and
(v) the Secured Promissory Note, made by Biovest International, Inc. as of
March 31, 2006 and issued to Laurus in the initial face amount of $7,799,000
(the “Laurus Biovest Note”), each in accordance with the terms thereof in effect
as of the date hereof;

e) enter into any agreement with respect to any of the foregoing; or

f) pay cash dividends or distributions on any equity securities of the Company.

Notwithstanding the foregoing, Sections 7(a) and 7(b) above shall not apply in
respect of Indebtedness incurred directly by BVTI or Liens granted directly by
BVTI.

Section 8. Events of Default.

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

35



--------------------------------------------------------------------------------

i. any default in the payment of (A) the principal amount of any Debenture or
(B) interest, liquidated damages and other amounts owing to a Holder on any
Debenture, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within 3 Trading Days;

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 10 Trading Days after
notice of such failure sent by the Holder or by any other Holder and (B) 15
Trading Days after the Company has become or should have become aware of such
failure;

iii. a default or event of default by the Company (subject to any grace or cure
period provided in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Company or any Subsidiary is
obligated (and not covered by clause (vi) below);

iv. any representation or warranty made in this Debenture, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

v. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $150,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five Trading Days;

 

36



--------------------------------------------------------------------------------

viii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
40% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);

ix. a Registration Statement shall not have been declared effective by the
Commission on or prior to the 180th calendar day after the Closing Date;

x. if, during the Effectiveness Period (as defined in the Registration Rights
Agreement), either (a) the effectiveness of the Registration Statement lapses
for any reason or (b) the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement for a period of more than 20 consecutive Trading Days or
30 non-consecutive Trading Days during any 12 month period; provided, however,
that if the Company is negotiating a merger, consolidation, acquisition or sale
of all or substantially all of its assets or a similar transaction and, in the
written opinion of counsel to the Company, the Registration Statement would be
required to be amended to include information concerning such pending
transaction(s) or the parties thereto which information is not available or may
not be publicly disclosed at the time, the Company shall be permitted an
additional 10 consecutive Trading Days during any 12 month period pursuant to
this Section 8(a)(x);

xi. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date or any Forced Conversion
Date pursuant to Section 4(d) or the Company shall provide at any time notice to
the Holder, including by way of public announcement, of the Company’s intention
to not honor requests for conversions of any Debentures in accordance with the
terms hereof;

xii. any Person shall breach any voting agreement delivered to the initial
Holders pursuant to Section 2.2(a) of the Purchase Agreement; or

xiii. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $50,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash at the Mandatory Default Amount. Commencing 5 days after
the occurrence of any

 

37



--------------------------------------------------------------------------------

Event of Default that results in the eventual acceleration of this Debenture,
the interest rate on this Debenture shall accrue at an interest rate equal to
the lesser of 18% per annum or the maximum rate permitted under applicable law.
Upon the payment in full of the Mandatory Default Amount, the Holder shall
promptly surrender this Debenture to or as directed by the Company. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Debenture until such time, if
any, as the Holder receives full payment pursuant to this Section 8(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

Section 9. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, facsimile number                     , Attn: Jim
McNulty or such other facsimile number or address as the Company may specify for
such purpose by notice to the Holder delivered in accordance with this
Section 9, and, as to notices to be sent to BVTI, at the address set forth
above, facsimile number 813- 258-1658, Attn: Jim McNulty or such other facsimile
number or address as BVTI may specify for such purpose by notice to the Holder
delivered in accordance with this Section 9. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such Holder appearing on the books of the Company, or if no
such facsimile number or address appears, at the principal place of business of
the Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 9 prior to 5:30 p.m. (New York City time), (ii) the
date immediately following the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 9 between 5:30 p.m. (New York City time) and 11:59 p.m. (New York
City time) on any date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as

 

38



--------------------------------------------------------------------------------

applicable, on this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.

c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Debenture or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Debenture, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any

 

39



--------------------------------------------------------------------------------

other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver by
the Company or the Holder must be in writing.

f) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

i) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Debenture and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new debenture of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture, including, without limitation, having a principal amount and
interest rate equal to the principal amount and the interest rate of this
Debenture and having similar ranking to this Debenture, which shall be
satisfactory to the Holder (any such approval not to be unreasonably withheld or
delayed). The provisions of this Section 9(i) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations of this Debenture.

j) Secured Obligation. The obligations of the Company under this Debenture are
secured by securities of BVTI pursuant to the Pledge Agreement, dated as of
September 29, 2006, between the Company and the pledgee named therein.

*********************

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

 

Name:   Title:  

 

42



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 8% Secured
Convertible Debenture due September     , 2010 of Accentia Biopharmaceuticals,
Inc., a Florida corporation (the “Company”), into shares of common stock, par
value $.001 per share (the “Common Stock”), of the Company according to the
conditions hereof, as of the date written below. If shares of Common Stock are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion: Principal Amount of Debenture to be Converted:
Payment of Interest in Common Stock      yes          no

If yes, $         of Interest Accrued on Account of Conversion at Issue.

Number of shares of Common Stock to be issued: Signature: Name: Address:

 

43



--------------------------------------------------------------------------------

ANNEX B

NOTICE OF EXCHANGE

The undersigned hereby elects to exchange principal and, if specified, interest
under the 8% Secured Convertible Debenture of Accentia Biopharmaceuticals, Inc.
(the “Company”) due on September [    , 2010, into shares of common stock, $0.01
par value per share (the “Common Stock”), of Biovest International, Inc.
according to the conditions hereof, as of the date written below. If shares are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the holder for any exchange,
except for such transfer taxes, if any.

By the delivery of this Notice of Exchange the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act,
specified under Section 4(e) of this Debenture.

 

Exchange calculations:

 

Date to Effect Exchanges: Principal Amount of Debentures to be Exchanged:
Payment of Interest in Common Stock    ¨  Yes     ¨  No

If yes, $          of Interest Accrued on Account of the exchange at issue

Number of shares of Common Stock to be Issued: Applicable Exchange Price:
Signature: Name: Address:

CC: AMERICAN STOCK TRANSFER & TRUST COMPANY, FACSIMILE NUMBER:

Fax: 718-331-1852, Attn: Herb Lemmer, Esq.

 

93



--------------------------------------------------------------------------------

Schedule 1

CONVERSION AND EXCHANGE SCHEDULE

The 8% Secured Convertible Debentures due on September     , 2010 in the
aggregate principal amount of $             issued by Accentia
Biopharmaceuticals, Inc. This Conversion Schedule reflects conversions and
exchanges made under Section 4 of the above referenced Debenture.

Dated:

 

Date of Conversion or
Exchange

(or for first entry,
Original Issue Date)

  Amount of
Conversion   Amount of
Exchange  

Aggregate Principal Amount
Remaining Subsequent to

Conversion or Exchange

(or original Principal Amount)

  Company Attest                        

 

45



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 29, 2006, among Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”) and the several purchasers signatory hereto (each
such purchaser, a “Purchaser” and, collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).

The Company and each Purchaser hereby agrees as follows:

1. Definitions

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 6(d).

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following the date hereof
(the 135th calendar day in the case of a review by the Commission of the initial
Registration Statement) and, with respect to any additional Registration
Statements which may be required pursuant to Section 3(c), the 90th calendar day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required hereunder (the
120th calendar day in the case of a review by the Commission of such additional
Registration Statement); provided, however, in the event the Company is notified
by the Commission that one of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates required above.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the later of (i) November 1, 2006 or (ii) 30th calendar day following
the date hereof and, with respect to any additional Registration Statements
which may be required pursuant to Section 3(c), the 30th day following the date
on which the Company first knows, or reasonably should have known that such
additional Registration Statement is required hereunder.

 

1



--------------------------------------------------------------------------------

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (i) all of the shares of Common Stock issuable
upon conversion in full of the Debentures, (ii) all shares issuable as interest
or principal on the Debentures assuming all permissible interest and principal
payments are made in shares of Common Stock and the Debentures are held until
maturity, (iii) all Warrant Shares, (iv) shares of Common Stock underlying
warrants issuable pursuant to Section 6 of the Debentures, (v) any additional
shares issuable in connection with any anti-dilution provisions in the
Debentures or the Warrants (including warrants issuable pursuant to Section 6 of
the Debentures) (in each case, without giving effect to any limitations on
conversion set forth in the Debenture or limitations on exercise set forth in
the Warrant) and (vi) any securities issued or issuable upon any stock split,
stock dividend or other similar transaction contemplated by Rule 416 of the
Securities Act; provided, however, that the shares of Common Stock underlying
any warrants issuable pursuant to Section 6 of the Debentures shall only become
Registrable Securities upon the issuance of such warrants.

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

2



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Selling Shareholder Questionnaire” shall have the meaning set forth in
Section 3(a).

2. Shelf Registration

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of 110% of the
Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by at least a 75% majority in interest of the Holders)
substantially the “Plan of Distribution” attached hereto as Annex A; provided
such Plan of Distribution section of the Registration Statement shall be amended
to the extent required to respond to comments received by the Company from the
Commission, provided further that any such amendments shall be reasonably
acceptable to the Holders. Subject to the terms of this Agreement, the Company
shall use its best efforts to cause a Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the applicable Effectiveness Date, and shall
use its best efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement have been sold, or may be sold without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”). The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day. The
Company shall immediately notify the Holders via facsimile of the effectiveness
of a Registration Statement on the same Trading Day that the Company
telephonically confirms effectiveness with the Commission, which shall be the
date requested for effectiveness of a Registration Statement. The Company shall,
by 9:30 a.m. New York City time on the Trading Day after the Effective Date (as
defined in the Purchase Agreement), file a final Prospectus with the Commission
as required by Rule 424. Failure to so notify the Holder within 1 Trading Day of
such notification of effectiveness or failure to file a final Prospectus as
foresaid shall be deemed an Event under Section 2(b).

 

3



--------------------------------------------------------------------------------

(b) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
herein, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) the Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, unless the Company is required
to include its next quarterly or annual financial statements prior to the
expiration of such five Trading Days in which case such date (if later) shall be
the earlier of the 10th day following the earlier of (y) the date such financial
statements are filed and (z) the date the applicable quarterly or annual
financial statements are required to be filed with the Commission (without
regard to any extensions), or (iii) prior to its Effectiveness Date, the Company
fails to file a pre-effective amendment and otherwise respond in writing to
comments made by the Commission in respect of such Registration Statement within
15 calendar days after the receipt of comments by or notice from the Commission
that such amendment is required in order for a Registration Statement to be
declared effective, or (iv) a Registration Statement filed or required to be
filed hereunder is not declared effective by the Commission by its Effectiveness
Date, or (v) after the Effectiveness Date, a Registration Statement ceases for
any reason to remain continuously effective as to all Registrable Securities for
which it is required to be effective, or the Holders are otherwise not permitted
to utilize the Prospectus therein to resell such Registrable Securities for more
than 15 consecutive calendar days or more than an aggregate of 30 calendar days
during any 12-month period (which need not be consecutive calendar days) (any
such failure or breach being referred to as an “Event”, and for purposes of
clause (i) or (iv) the date on which such Event occurs, or for purposes of
clause (ii) the date on which such five Trading Day period is exceeded, or for
purposes of clause (iii) the date which such 15 calendar day period is exceeded,
or for purposes of clause (v) the date on which such 15 or 30 calendar day
period, as applicable, is exceeded being referred to as “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 2.0% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Securities then held by such Holder. The parties agree that
(1) the Company will not be liable for liquidated damages under this Agreement
with respect to any Warrants or Warrant Shares, (2) in no event will the Company
be liable for liquidated damages under this Agreement in excess of 2.0% of the
aggregate Subscription Amount of the Holders in any 30-day period and (3) the
maximum aggregate liquidated damages payable to a Holder under this Agreement
shall be 24% of the aggregate Subscription Amount paid by such Holder pursuant
to the Purchase Agreement (less any liquidated damages paid to such Holder by
BVTI under that certain Registration Rights Agreement of even date herewith
among the Purchasers and BVTI). If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such

 

4



--------------------------------------------------------------------------------

lesser maximum amount that is permitted to be paid by applicable law) to the
Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five Trading Days prior to the filing of each Registration
Statement and not less than one Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall (i) furnish to each Holder copies of all such documents proposed
to be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Holders and
(ii) cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of a majority of the Registrable
Securities shall reasonably object in good faith, provided that the Company is
notified of such objection in writing no later than 3 Trading Days after the
Holders have been so furnished copies of a Registration Statement or 1 Trading
Day after the Holders have been so furnished copies of any related Prospectus or
amendments or supplements thereto. Each Holder agrees to furnish to the Company
a completed Questionnaire in the form attached to this Agreement as Annex B (a
“Selling Shareholder Questionnaire”) not less than three Trading Days prior to
the Filing Date or by the end of the third Trading Day following the date on
which such Holder receives draft materials in accordance with this Section.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities as contemplated by Section 3(c) below;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto and provide as
promptly as reasonably possible to the Holders true and complete copies of all
correspondence from and to the Commission relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would

 

5



--------------------------------------------------------------------------------

constitute material non-public information as to any Holder which has not
executed a confidentiality agreement with the Company); and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
applicable to the Company with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.

(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 90% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than 110%
of the number of such Registrable Securities.

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or

 

6



--------------------------------------------------------------------------------

Prospectus; provided that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

(e) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(f) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

(h) If NASDR Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale by a Holder, the Company shall (i) make an Issuer Filing with
the NASDR, Inc. Corporate Financing Department pursuant to proposed NASDR Rule
2710(b)(10)(A)(i), (ii) respond within five Trading Days to any comments
received from NASDR in connection therewith, (iii) and pay the filing fee
required in connection therewith.

(i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

7



--------------------------------------------------------------------------------

(j) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.

(k) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages pursuant to
Section 2(b), for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.

(l) Comply with all applicable rules and regulations of the Commission.

(m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the Common Stock. During
any periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within three Trading Days of the
Company’s request or a completed Selling Shareholder Questionnaire as described
in Section 3(a) above, any liquidated damages that are accruing at such time as
to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company, and the Company shall be permitted
to exclude such Holder from the Registration Statement, provided that as soon as
such information and/or questionnaire is furnished, the Company shall use its
best efforts to include such Holder on the Registration Statement after filing.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not

 

8



--------------------------------------------------------------------------------

any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
Trading Market on which the Common Stock is then listed for trading, (B) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (C) if not
previously paid by the Company in connection with an Issuer Filing, with respect
to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with NASD Regulation,
Inc. pursuant to the NASD Rule 2710, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

5. Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form

 

9



--------------------------------------------------------------------------------

of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (i) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Holder to the Company specifically for inclusion in such Registration Statement
or such Prospectus or (ii) to the extent that such information relates to such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(d)(iii)-(vi), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

10



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.

(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or

 

11



--------------------------------------------------------------------------------

payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Miscellaneous

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

(b) No Piggyback on Registrations. Except as set forth on Schedule 6(b) attached
hereto, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in the initial Registration Statement other than the Registrable Securities. The
Company shall not file any other

 

12



--------------------------------------------------------------------------------

registration statements until the initial Registration Statement required
hereunder is declared effective by the Commission, provided that this
Section 6(b) shall not prohibit the Company from filing amendments to
registration statements filed prior to the date of this Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as it
practicable. The Company agrees and acknowledges that any periods during which
the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 2(b).

(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that, the Company shall not
be required to register any Registrable Securities pursuant to this Section 6(e)
that are eligible for resale pursuant to Rule 144(k) promulgated under the
Securities Act or that are the subject of a then effective Registration
Statement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders
75% or more of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

13



--------------------------------------------------------------------------------

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then-outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as set forth on Schedule 6(i), neither the Company nor
any of its subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full.

(j) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14



--------------------------------------------------------------------------------

(n) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

********************

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

 

By:

 

 

Name:   Title:  

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

16



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO ABPI RRA]

Name of Holder:                                         
                                                 

Signature of Authorized Signatory of Holder:
                                        
                                                     

Name of Authorized Signatory:                                         
                                    

Title of Authorized Signatory:                                         
                                      

[SIGNATURE PAGES CONTINUE]

 

17



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the Nasdaq Global
Market or any other stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   a combination of any such methods of sale; or

 

  •   any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

 

18



--------------------------------------------------------------------------------

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions that were entered into after the
effective date of the registration statement of which this prospectus is a part,
or loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

19



--------------------------------------------------------------------------------

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

20



--------------------------------------------------------------------------------

Annex B

ACCENTIA BIOPHARMACEUTICALS, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”) of
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

21



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Selling Securityholder

________________________________________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

________________________________________________________________________________________________________________

 

  (c) Full Legal Name of Natural Control Person(s) (which means a natural
person(s) who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

________________________________________________________________________________________________________________

2. Address for Notices to Selling Securityholder:

 

____________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________

Telephone:___________________________________________________________________________________________________________________

Fax:_________________________________________________________________________________________________________________________

Contact Person:________________________________________________________________________________________________________________

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨            No  ¨

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes  ¨             No  ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

23



--------------------------------------------------------------------------------

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨            No  ¨

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨            No  ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

__________________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________________

 

24



--------------------------------------------------------------------------------

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

__________________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________________

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated: __________________________________________

  Beneficial Owner: _________________________________________  

By:   

 

 

 

Name:

   

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

24



--------------------------------------------------------------------------------

Schedule 6(b) to Registration Rights Agreement

None



--------------------------------------------------------------------------------

Schedule 6(i) to Registration Rights Agreement

Accentia Biopharmaceuticals, Inc. (the “Company”) has granted the following
registration rights:

Names of Investors and/or other security holders that have the right to cause
the company to file a registration statement:

 

  (a) Laurus Master Fund, Ltd.

 

  (b) PIPE Investment dated May 15, 2006

 

  (c) Series E Investors

 

  (d) Series B Investors:

The Agreement that gives them those rights

 

  (a) February 13, 2006 Amended and Restated Registration Rights Agreement

 

  (b) May 15, 2006 Registration Rights Agreement

 

  (c) Investor Rights Agreement

 

  (d) Registration Rights Agreement

What securities are subject to those registration rights (including a
description of the material terms of any derivative securities)?

Set forth below are summaries of the existing registration rights. These are
only summaries of the rights and are qualified in all respects by the terms of
the actual agreements granting such rights.

(a) The Company must register for public resale the shares of the Company’s
common stock that may be issued to Laurus pursuant to the conversion of its
second amended and restated secured convertible term note in the principal
amount of $10.0 million, its second amended and restated secured convertible
minimum borrowing note in the principal amount of up to $2.5 million, and its
common stock purchase warrants. The Company filed Registration Statement
No. 333-132237 on June 23, 2006

(b) The Company is required to file within 30 days following the closing of the
private placement a resale registration statement for the shares issued in the
private placement and the shares underlying all the warrants issued in the
private placement to enable the resale of such shares by the selling
stockholders on a delayed or continuous basis under Rule 415 of the Securities
Act. We are then required to cause such registration statement to become
effective within 90 days after the date of the closing of the private placement.
The Company filed Registration Statement No. 333-135018 on June 22, 2006

(c) The former holders of our Series E preferred stock may demand that we
register for public resale under the Securities Act all shares of common stock
held by them as a result of conversion their Series E shares they request to be
registered, provided that PPD International



--------------------------------------------------------------------------------

make the demand for registration with an aggregate offering price expected to
exceed $2.0 million. A majority of the former Series E stockholders have waived
their right to include their shares in the registration statement, except for
PPD International, which has elected to include 1,423,441 of its shares in such
registration statement. We filed Registration Statement No. 333-132237 on
June 23, 2006 pursuant to PPD’s registration right. Once we are eligible to
register shares on Form S-3, the aggregate offering price requirement for the
former holders of our Series E Preferred Stock to demand registration decreases
to $500,000.

(d) If the Company files a registration statement in connection with a public
offering of our securities for cash, other than a registration statement for the
resale of the Laurus shares or a registration statement pursuant to the
above-described May 15, 2006 registration rights agreement, then the former
Analytica stockholders may request that their shares be included in such
registration statement, provided that in the case of an underwritten public
offering, the underwriters in such offering may limit the number of such shares
to be included in the registration statement if the underwriters determine that
including such shares will jeopardize the offering.

Biovest International (“BVTI”) has granted the following registration rights:

Names of Investors and/or other security holders have the right to cause the
company to file a registration statement

 

  (a) Pulaski Bank and Trust.

 

  (b) Laurus Master Fund, Ltd.

The Agreement that gives them those rights

 

  (a) September 5, 2006 Warrant

 

  (b) March 31, 2006 Registration Rights Agreement

What securities are subject to those registration rights (including a
description of the material terms of any derivative securities)?

(a) If BVTI plans to file a registration statement with the U.S. Securities and
Exchange Commission covering shares of common stock of BVTI (“Registration
Statement”), BVTI shall provide written notice to Pulaski and Pulaski shall have
30 days to require in writing that all shares of common stock underlying the
Warrant, to the extent vested, be covered in the Registration Statement.
Notwithstanding the foregoing, BVTI shall have full discretion to determine not
to include the shares underlying the warrant in any registration statement if
BVTI reasonably determines that such registration may adversely effect the
registration statement, the offering described in the registration statement or
otherwise adversely effect BVTI.

(b) BVTI is to register for public resale the shares of their common stock that
may be issued to Laurus pursuant to warrant purchase agreement. BVTI is
obligated to file a registration statement covering the resale of all shares
that may be acquired by Laurus pursuant to the above-described warrant.



--------------------------------------------------------------------------------

EXHIBIT C

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

To Purchase                      Shares of Common Stock of

ACCENTIA BIOPHARMACEUTICALS, INC.

AND/OR

BIOVEST INTERNATIONAL, INC.

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,                      (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the five year anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Accentia Biopharmaceuticals, Inc., a Florida corporation (the
“Company”), (x) up to              shares (the “Warrant Shares”) of common
stock, par value $.001 per share, of the Company (the “Common Stock”) or (y) up
to              shares (the “BVTI Warrant Shares”) of common stock, par value
$.01 per share, of Biovest International, Inc, or any combination thereof. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price and/or BVTI Exercise Price, as defined in Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated September 29, 2006, among the Company and the
purchasers signatory thereto.

 

1



--------------------------------------------------------------------------------

Section 2. Exercise.

 

  a.

Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
of a duly executed facsimile copy of the Notice of Exercise Form annexed hereto
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of such Holder appearing on the
books of the Company), with a copy to the Agent (as defined in the Pledge
Agreement) as to exercises of this Warrant for BVTI Warrant Shares; and, within
3 Trading Days of the date said Notice of Exercise is delivered to the Company,
the Company shall have received payment of the aggregate Exercise Price and/or
BVTI Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank; provided, however, this Warrant
shall not be exercisable for BVTI Warrant Shares until the earlier of (x) the
one year anniversary of the Initial Exercise Date or (y) the Trading Day
immediately following such time that (i) the closing price of the BVTI Common
Stock on the Trading Market exceeds $2.25 (subject to adjustment for forward and
reverse stock splits, recapitalizations, stock dividends and the like after the
Initial Exercise Date) for each of 20 consecutive Trading Days following the
date hereof (such 20 Trading Day Period, the “Trigger Period”) and (ii) the
daily trading volume for such Trigger Period exceeds 50,000 shares of Common
Stock per Trading Day (subject to adjustment for forward and reverse stock
splits, recapitalizations, stock dividends and the like after the Initial
Exercise Date). Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares and/or BVTI Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within 3
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares and/or BVTI Warrants Shares available
hereunder shall have the effect of lowering the outstanding number of Warrant
Shares and/or BVTI Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares and/or BVTI Warrant Shares purchased.
The Holder and the Company shall maintain records showing the number of Warrant
Shares and/or BVTI Warrant Shares purchased and the date of such purchases. The
Company shall deliver any objection to any Notice of Exercise Form within 1
Business Day of receipt of such notice. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares and/or BVTI Warrant Shares hereunder, the number of Warrant Shares and/or
BVTI Warrant Shares available for purchase hereunder at any given time may be
less than the amount stated on the face hereof. This Warrant is exercisable
proportionately into Warrant Shares and/or BVTI Warrant Shares, but is not
exercisable into the full number of both Warrant Shares and BVTI Warrant Shares.
For every Warrant Share purchased, a proportionate number of BVTI Warrant Shares
shall cease to be purchasable and vice versa. By way of example,

 

2



--------------------------------------------------------------------------------

 

if this Warrant were initially exercisable for up to 2,000 Warrant Shares and up
to 1,000 BVTI Warrant Shares, and the Holder subsequently exercises this Warrant
for 500 Warrant Shares, then, after such exercise, the maximum number of BVTI
Warrant Shares for which this Warrant could be exercised would be 750 BVTI
Warrant Shares. If this Warrant were first exercised to purchase 500 BVTI
Warrant Shares, then, after such exercise, the maximum number of Warrant Shares
for which this Warrant could be exercised would be 1,000.

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $2.75, subject to adjustment hereunder (the “Exercise Price”)
and the exercise price per share of the BVTI Common Stock under this Warrant
shall be $1.10, subject to adjustment hereunder (the “BVTI Exercise Price”)

c) Cashless Exercise. If at any time after one year from the date of issuance of
this Warrant there is no effective registration statement registering, or no
current prospectus available for, the resale of the Warrant Shares or BVTI
Warrant Shares, as applicable, by the Holder, then this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
and/or BVTI Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

  (A) = the VWAP or BVTI VWAP, as applicable, on the Trading Day immediately
preceding the date of such election;

 

  (B) = the Exercise Price or BVTI Exercise Price, as applicable, of this
Warrant, as adjusted; and

 

  (X) = the number of Warrant Shares and/or BVTI Warrant Shares issuable upon
exercise of this Warrant in accordance with the terms of this Warrant by means
of a cash exercise rather than a cashless exercise.

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised for shares of Common Stock via cashless
exercise pursuant to this Section 2(c).

d) Exercise Limitations.

 

  i.

Holder’s Restrictions Applicable to the Common Stock. The Company shall not
effect any exercise of this Warrant, and a Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 2(c) or otherwise, to
the extent that after giving effect to such issuance after exercise as set forth
on the applicable Notice of Exercise, such Holder (together with such Holder’s
Affiliates, and any other person or entity acting as a group together with such
Holder or any of such Holder’s Affiliates), as set forth on the applicable
Notice of Exercise, would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of

 

3



--------------------------------------------------------------------------------

 

shares of Common Stock beneficially owned by such Holder and its Affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by such Holder or any of its Affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Warrants or Debentures) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by such Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 2(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by a Holder that the Company is not representing to such Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and such Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder together with any
Affiliates) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be each Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s Transfer Agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of a Holder, the Company
shall within two Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding

 

4



--------------------------------------------------------------------------------

 

immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant. The Beneficial Ownership Limitation
provisions of this Section 2(d)(i) may be waived by such Holder, at the election
of such Holder, upon not less than 61 days’ prior notice to the Company to
change the Beneficial Ownership Limitation to 9.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant, and the provisions of this
Section 2(d) shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this
Section 2(d)(i) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 

  ii.

Issuance Restrictions. If the Company has not obtained Shareholder Approval,
then the Company may not issue upon exercise of this Warrant a number of shares
of Common Stock, which, when aggregated with any shares of Common Stock issued
(A) upon conversion of or as payment of interest on the Debentures issued
pursuant to the Purchase Agreement, (B) upon prior exercise of this or any other
Warrant issued pursuant to the Purchase Agreement and (C) pursuant to any
warrants issued to any registered broker-dealer as a fee in connection with the
Securities pursuant to the Purchase Agreement, would exceed 6,340,084, subject
to adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of the Purchase Agreement (such number of shares, the “Issuable
Maximum”). The Holder and the holders of the other Warrants issued pursuant to
the Purchase Agreement shall be entitled to a portion of the Issuable Maximum
equal to the product of (I) and (II) where (I) is equal to the Issuable Maximum
and (II) is the quotient obtained by dividing (x) such Holder’s original
Subscription Amount by (y) the aggregate original Subscription Amount of all
holders pursuant to the Purchase Agreement. In addition, the Holder may allocate
its pro-rata portion of the Issuable Maximum among Debentures and Warrants held
by it in its sole discretion. Such portion shall be adjusted upward ratably in
the event a Purchaser no longer holds any Debentures or Warrants and the amount
of shares issued to such Purchaser pursuant to its Debentures and Warrants was
less than such Purchaser’s pro-rata share of the Issuable Maximum. For avoidance
of doubt, unless and until any required Shareholder Approval is obtained and
effective, warrants issued to any registered broker-dealer as a fee in
connection with the Securities issued

 

5



--------------------------------------------------------------------------------

 

pursuant to the Purchase Agreement as described in (C) above shall provide that
such warrants shall not be allocated any portion of the Issuable Maximum and
shall be unexercisable unless and until such Shareholder Approval is obtained
and effective.

 

  iii.

Holder’s Restrictions Applicable to BVTI Common Stock. The Company shall not
effect any exercise of this Warrant into BVTI Common Stock, and a Holder shall
not have the right to exercise any portion of this Warrant, to the extent that
after giving effect to the conversion set forth on the applicable Notice of
Exercise, such Holder (together with such Holder’s Affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder’s Affiliates) would beneficially own in excess of the BVTI Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of BVTI Common Stock beneficially owned by such Holder and
its Affiliates shall include the number of shares of BVTI Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of BVTI Common Stock which are
issuable upon (A) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
BVTI or the Company that are exercisable, convertible or exchangeable for BVTI
Common Stock, subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Warrants
or the Debentures) beneficially owned by such Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2(d)(iii), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this
Section 2(d)(iii) applies, the determination of whether this Warrant is
exercisable into BVTI Common Stock (in relation to other securities owned by
such Holder together with any Affiliates) and of which portion of this Warrant
is exercisable, in each case subject to such aggregate percentage limitation,
and the Company shall have no obligation to verify or confirm the accuracy of
such determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(d)(iii), in determining the number of outstanding shares of
BVTI Common Stock, a Holder may rely on the number of outstanding shares of BVTI
Common Stock as stated in the most recent of the following: (A) BVTI’s most
recent Form 10-QSB or Form 10-KSB, as the case may be; (B) a more recent public
announcement by BVTI; or (C) a more recent notice by BVTI or BVTI’s transfer
agent setting forth the number of shares of BVTI Common Stock outstanding. Upon
the written or oral request of a Holder, the Company shall cause BVTI, within
two Trading

 

6



--------------------------------------------------------------------------------

 

Days confirm orally and in writing to such Holder the number of shares of BVTI
Common Stock then outstanding. In any case, the number of outstanding shares of
BVTI Common Stock shall be determined after giving effect to the conversion,
exchange or exercise of securities of the Company or BVTI, including this
Warrant, by such Holder or its Affiliates since the date as of which such number
of outstanding shares of BVTI Common Stock was reported. The “BVTI Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the BVTI Common
Stock outstanding immediately after giving effect to the issuance of shares of
BVTI Common Stock issuable upon exercise of this Warrant held by the Holder. The
BVTI Beneficial Ownership Limitation provisions of this Section 2(d)(iii) may be
waived by such Holder, at the election of such Holder, upon not less than 61
days’ prior notice to the Company and BVTI, to change the BVTI Beneficial
Ownership Limitation to 9.99% of the number of shares of the BVTI Common Stock
outstanding immediately after giving effect to the issuance of shares of BVTI
Common Stock upon exercise of this Warrant held by the Holder and the provisions
of this Section 2(d)(iii) shall continue to apply. Upon such a change by a
Holder of the BVTI Beneficial Ownership Limitation from such 4.99% limitation to
such 9.99% limitation, the BVTI Beneficial Ownership Limitation may not be
further waived by such Holder. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(d)(iii) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended BVTI Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Warrant. In addition, the maximum number of shares of BVTI Common Stock
transferable upon (A) exchange of the Debentures, (B) exercise of this Warrant
and the other Warrants issued pursuant to the Purchase Agreement, (C) the
exercise of rights under the Pledge Agreement and (D) payments of Monthly
Redemption Amounts under the Debentures shall not exceed in the aggregate
18,000,000 shares of BVTI Common Stock (subject to adjustment for forward and
reverse stock splits, stock dividends, recapitalizations and the like) such
shares, the “BVTI Issuable Maximum”). The Holder and other holders of Warrants
shall be allocated a pro-rata portion of the BVTI Issuable Maximum (as
determined by such Holder’s initial purchases of Debentures pursuant to the
Purchase Agreement relative to all Debentures issued). Other than in connection
with clause (D) above, each holder of Warrants shall be entitled to allocate its
portion of the BVTI Issuable Maximum among Debentures and Warrants held by it in
its sole discretion.

 

7



--------------------------------------------------------------------------------

e) Mechanics of Exercise.

i. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue). The Company hereby represents that it is the
owner of all of the BVTI Warrant Shares, free and clear of any Liens, and upon
exercise in accordance with this Warrant, the Company will transfer to the
Holder good and marketable title to such BVTI Warrant Shares, free from all
taxes, liens and charges created by the Company or BVTI in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).

ii. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by crediting the account of the Holder’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if
the Company and/or BVTI, as applicable, is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within 3 Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant (if required) and payment of
the aggregate Exercise Price or BVTI Exercise Price, as applicable, as set forth
above (“Warrant Share Delivery Date”). This Warrant shall be deemed to have been
exercised on the date the Exercise Price and/or BVTI Exercise Price is received
by the Company. The Warrant Shares and/or BVTI Warrant Shares shall be deemed to
have been issued, and Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and/or BVTI Exercise Price, as applicable, (or by
cashless exercise, if permitted) and all taxes required to be paid by the
Holder, if any, pursuant to Section 2(e)(vii) prior to the issuance of such
shares, have been paid.

iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares or BVTI Warrant Shares,
as applicable, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Warrant Shares and/or BVTI Warrant Shares called for
by this Warrant, which new Warrant shall in all other respects be identical with
this Warrant.

 

8



--------------------------------------------------------------------------------

iv. Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares and/or BVTI Warrant Shares pursuant to this Section 2(e)(iv) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares (or if the Company
fails to cause BVTI or BVTI’s transfer agent to transmit to the Holder a
certificate or certificates representing the BVTI Warrant Shares) pursuant to an
exercise on or before the on or before the Warrant Share Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock or BVTI Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares or BVTI
Warrant Shares, as applicable which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares or BVTI Warrant
Shares, as applicable, that the Company was required to deliver (or cause to be
delivered) to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares or BVTI Warrant Shares, as
applicable, for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock or BVTI Common Stock that would have been
issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver (or
cause BVTI to timely deliver) certificates representing shares of Common Stock
(or BVTI Common Stock, as applicable) upon exercise of the Warrant as required
pursuant to the terms hereof.

 

9



--------------------------------------------------------------------------------

vi. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price and/or BVTI Exercise Price or round up to the next whole
share.

vii. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
and BVTI Warrant Shares, as applicable, shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
or in such name or names as may be directed by the Holder; provided, however,
that in the event certificates for Warrant Shares or BVTI Warrant Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

viii. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

Section 3. Certain Adjustments.

a. Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
In addition, if any of the foregoing events shall occur with respect to BVTI
Common Stock, the BVTI Exercise Price and the number of shares of BVTI Common
Stock issuable hereunder shall be adjusted in the same manner as set forth
above.

 

10



--------------------------------------------------------------------------------

b) Subsequent Equity Sales.

i. If the Company or any Subsidiary thereof, as applicable, at any time while
this Warrant is outstanding, shall sell or grant any option to purchase or sell
or grant any right to reprice its securities, or otherwise dispose of or issue
any Common Stock or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock, at an effective price per share less than the then
Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or
Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then the Exercise Price shall be
reduced and only reduced to equal the Base Share Price and the number of Warrant
Shares issuable hereunder shall be increased such that the aggregate Exercise
Price payable hereunder, after taking into account the decrease in the Exercise
Price, shall be equal to the aggregate Exercise Price prior to such adjustment.
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. Notwithstanding the foregoing, no adjustments shall be
made, paid or issued under this Section 3(b) in respect of an Exempt Issuance.
The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this section, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 3(b)(i), upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder is entitled to receive a number of Warrant
Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise.

ii. If BVTI or any subsidiary thereof, as applicable, at any time while this
Warrant is outstanding, shall sell or grant any option to purchase or sell or
grant any right to reprice its securities, or otherwise dispose of or issue any
BVTI Common Stock or securities of BVTI or its subsidiaries which would entitle
the holder thereof to acquire at any time BVTI Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, BVTI Common Stock
(such securities, “BVTI Common Stock Equivalents”) entitling any Person to
acquire shares of BVTI Common Stock, at an effective price per share less than
the then BVTI Exercise Price (such lower price, the “BVTI Base Share Price” and
such issuances collectively, a “BVTI Dilutive Issuance”) (if the holder of the
BVTI Common Stock or BVTI Common Stock Equivalents so

 

11



--------------------------------------------------------------------------------

issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of BVTI Common Stock at an
effective price per share which is less than the BVTI Exercise Price, such
issuance shall be deemed to have occurred for less than the BVTI Exercise Price
on such date of the BVTI Dilutive Issuance), then the BVTI Exercise Price shall
be reduced and only reduced to equal the BVTI Base Share Price. Such adjustment
shall be made whenever such BVTI Common Stock or BVTI Common Stock Equivalents
are issued. Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 3(b)(ii) in respect of a BVTI Exempt Issuance. The
Company shall cause BVTI to notify the Holder in writing, no later than the
Trading Day following the issuance of any BVTI Common Stock or BVTI Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms (such notice the “BVTI Dilutive Issuance Notice”). For purposes of
clarification, whether or not BVTI provides a BVTI Dilutive Issuance Notice
pursuant to this Section 3(b)(ii), upon the occurrence of any BVTI Dilutive
Issuance, after the date of such BVTI Dilutive Issuance the Holder is entitled
to receive a number of BVTI Warrant Shares based upon the BVTI Base Share Price
regardless of whether the Holder accurately refers to the BVTI Base Share Price
in the Notice of Exercise.

c) Subsequent Rights Offerings.

i. If the Company, at any time while the Warrant is outstanding, shall issue
rights, options or warrants to all holders of Common Stock (and not to Holders)
entitling them to subscribe for or purchase shares of Common Stock at a price
per share less than the VWAP at the record date mentioned below, then the
Exercise Price shall be multiplied by a fraction, of which the denominator shall
be the number of shares of the Common Stock outstanding on the date of issuance
of such rights or warrants plus the number of additional shares of Common Stock
offered for subscription or purchase, and of which the numerator shall be the
number of shares of the Common Stock outstanding on the date of issuance of such
rights or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming receipt by the Company in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP. Such adjustment shall be made whenever
such rights or warrants are issued, and shall become effective immediately after
the record date for the determination of stockholders entitled to receive such
rights, options or warrants.

ii. If BVTI, at any time while the Warrant is outstanding, shall issue rights,
options or warrants to all holders of BVTI Common Stock (and not to Holders)
entitling them to subscribe for or purchase shares of BVTI Common Stock at a
price per share less than the BVTI VWAP at the record date mentioned below, then
the BVTI Exercise Price shall be multiplied by a fraction, of which the
denominator shall be the number of shares of the BVTI Common Stock outstanding
on the date of issuance of such rights or warrants plus the number of additional
shares of BVTI Common Stock

 

12



--------------------------------------------------------------------------------

offered for subscription or purchase, and of which the numerator shall be the
number of shares of the BVTI Common Stock outstanding on the date of issuance of
such rights or warrants plus the number of shares which the aggregate offering
price of the total number of shares so offered (assuming receipt by BVTI in full
of all consideration payable upon exercise of such rights, options or warrants)
would purchase at such BVTI VWAP. Such adjustment shall be made whenever such
rights or warrants are issued, and shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
rights, options or warrants.

d) Pro Rata Distributions.

i. If the Company, at any time prior to the Termination Date, shall distribute
to all holders of Common Stock (and not to Holders of the Warrants) evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(which shall be subject to Section 3(b)), then in each such case the Exercise
Price shall be adjusted by multiplying the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution by a fraction of which the denominator shall be the
VWAP determined as of the record date mentioned above, and of which the
numerator shall be such VWAP on such record date less the then per share fair
market value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith. In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

ii. If BVTI, at any time prior to the Termination Date, shall distribute to all
holders of BVTI Common Stock (and not to Holders of the Warrants) evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the BVTI Common
Stock (which shall be subject to Section 3(b)(ii)), then in each such case the
BVTI Exercise Price shall be adjusted by multiplying the BVTI Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the BVTI VWAP determined as of the record date mentioned
above, and of which the numerator shall be such BVTI VWAP on such record date
less the then per share fair market value at such record date of the portion of
such assets or evidence of indebtedness so distributed applicable to one
outstanding share of the BVTI Common Stock as determined by the Board of
Directors of BVTI in good faith. In either case the adjustments shall be
described in a statement provided to the Holder of the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of BVTI Common Stock. Such adjustment shall be made whenever any
such distribution is made and shall become effective immediately after the
record date mentioned above.

 

13



--------------------------------------------------------------------------------

e) Fundamental Transaction.

i. If, at any time while this Warrant is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder, (a) upon exercise of this Warrant, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in an all cash
transaction, cash equal to the value of this Warrant as determined in accordance
with the Black-Scholes option pricing formula. For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3(e) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

ii. In addition, if, at any time while this Warrant is outstanding, (A) BVTI
effects any merger or consolidation of BVTI with or into another Person, (B) the
BVTI effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by BVTI or another Person) is completed pursuant to which holders of BVTI Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) BVTI

 

14



--------------------------------------------------------------------------------

effects any reclassification of the BVTI Common Stock or any compulsory share
exchange pursuant to which the BVTI Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a “BVTI
Fundamental Transaction”), then upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, subject to this Section, for each
BVTI Warrant Share that would have been issuable upon such exercise absent such
BVTI Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
BVTI Fundamental Transaction if it had been, immediately prior to such BVTI
Fundamental Transaction, the holder of one share of BVTI Common Stock (the “BVTI
Alternate Consideration”). The Company shall provide the Holder with written
notice of a BVTI Fundamental Transaction (and BVTI Alternate Consideration in
connection therewith) (a “BVTI Fundamental Transaction Notice”) within one
Trading Day that it is notified by BVTI of such transaction. A Holder that
wishes to receive the BVTI Alternate Consideration upon a subsequent exercise of
this Warrant must notify the Company within 10 Trading Days of its receipt of
the BVTI Fundamental Transaction Notice. If a Holder does not notify the Company
within 10 Trading Days of its receipt of a BVTI Fundamental Transaction Notice
that it wishes to receive the BVTI Alternate Consideration in connection with
such transaction upon a subsequent exercise of this Warrant, such Holder shall
not be entitled to receive such BVTI Alternate Consideration upon such
subsequent exercise. For purposes of any such conversion or exchange, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such BVTI Alternate Consideration based on the amount of BVTI Alternate
Consideration issuable in respect of one share of BVTI Common Stock in such BVTI
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the BVTI Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the BVTI Alternate Consideration.
If holders of BVTI Common Stock are given any choice as to the securities, cash
or property to be received in a BVTI Fundamental Transaction, then the Holder
shall be given the same choice as to the BVTI Alternate Consideration it
receives upon any exercise of this Warrant following such BVTI Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to BVTI, the Company or surviving entity in such BVTI Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into BVTI Alternate Consideration. The terms of any agreement pursuant to which
a BVTI Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 3(e) and insuring that this Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a BVTI
Fundamental Transaction.

f) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

15



--------------------------------------------------------------------------------

g) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

h) Notice to Holders.

i. Adjustment to Exercise Price. Whenever the Exercise Price or BVTI Exercise
Price is adjusted pursuant to any provision of this Section 3, the Company shall
promptly mail to each Holder a notice setting forth the Exercise Price or BVTI
Exercise Price, as applicable, after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. If the Company issues a
variable rate security, despite the prohibition thereon in the Purchase
Agreement, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined in the Purchase Agreement).

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock;
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the

 

16



--------------------------------------------------------------------------------

validity of the corporate action required to be specified in such notice. The
Holder is entitled to exercise this Warrant during the 20-day period commencing
on the date of such notice to the effective date of the event triggering such
notice. In addition, if any of the foregoing events shall occur with respect to
BVTI, the Company shall cause BVTI to provide the Holder with written notice in
the same manner as described above.

Section 4. Transfer of Warrant.

a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof and to the provisions of
Section 4.1 of the Purchase Agreement, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares and/or BVTI Warrant
Shares without having a new Warrant issued.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the

 

17



--------------------------------------------------------------------------------

Securities Act and under applicable state securities or blue sky laws, (ii) that
the holder or transferee execute and deliver to the Company an investment letter
in form and substance acceptable to the Company and (iii) that the transferee be
an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7),
or (a)(8) promulgated under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act.

Section 5. Miscellaneous.

a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof as set forth in Section 2(e)(ii).

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares and/or BVTI Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other

 

18



--------------------------------------------------------------------------------

voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

f) Restrictions. The Holder acknowledges that the Warrant Shares and/or BVTI
Warrant Shares acquired upon the exercise of this Warrant, if not registered,
will have restrictions upon resale imposed by state and federal securities laws.

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant Shares
and/or BVTI Warrant Shares, and no enumeration herein of the rights or
privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

19



--------------------------------------------------------------------------------

j) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares and/or BVTI Warrant
Shares.

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated: September     , 2006

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

 

Name:   Title:  

 

21



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: ACCENTIA BIOPHARMACEUTICALS, INC.

(1) The undersigned hereby elects to purchase                  Warrant Shares of
the Company and/or                  BVTI Warrant Shares pursuant to the terms of
the attached Warrant (only if exercised in full), and tenders herewith payment
of the exercise price in full, together with all applicable transfer taxes, if
any.

(2) Payment shall take the form of (check applicable box):

¨  in lawful money of the United States; or

¨  [if permitted] the cancellation of such number of Warrant Shares and/or BVTI
Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to exercise this Warrant with respect to the maximum number of
Warrant Shares purchasable pursuant to the cashless exercise procedure set forth
in subsection 2(c).

(3) Please issue a certificate or certificates representing said Warrant Shares
and/or BVTI Warrant Shares in the name of the undersigned or in such other name
as is specified below:

 

  

 

  

The Warrant Shares and/or BVTI Warrant Shares shall be delivered to the
following DWAC Account Number or by physical delivery of a certificate to:

 

  

 

     

 

     

 

  

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:                                         
                                        
                                        
                                                 

Signature of Authorized Signatory of Investing Entity:
                                        
                                                                             

Name of Authorized Signatory:                                         
                                        
                                                                               

Title of Authorized Signatory:                                         
                                        
                                        
                                           

Date:                                         
                                        
                                        
                                        
                                             

CC: (AS TO BVTI WARRANT SHARES ONLY) AMERICAN STOCK TRANSFER & TRUST COMPANY,
FACSIMILE NUMBER: Fax: 718-331-1852, Attn: Herb Lemmer, Esq.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [            ] all of or [            ] shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

                                                                               
                                                                whose address is

                                                                               
                                        
                                                   .

Dated:                     ,             

Holder’s Signature:                                                  

Holder’s Address:                                                    

Signature Guaranteed:                                         
                                                                 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.



--------------------------------------------------------------------------------

Exhibit D

 

  

 

 

September 29, 2006

  

ATTORNEYS AT LAW

100 NORTH TAMPA STREET, SUITE 2700

TAMPA, FL 33602-5810

P.O. BOX 3391

TAMPA, FL 33601-3391

813.229.2300 TEL

813.221.4210 FAX

www.foley.com

 

CLIENT/MATTER NUMBER

037203-0104

To the Addressees Set Forth on

Attached Schedule A

 

  Re: Accentia Biopharmaceuticals, Inc.

Ladies and Gentlemen:

We have acted as counsel to Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”), in connection with the transactions contemplated by
the Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), among the Company and the persons and entities set forth in
Schedule A hereto (the “Purchasers”). This letter is being delivered to you
pursuant to Section 2.2(a)(ii) of the Purchase Agreement. Capitalized terms not
otherwise defined in this letter shall have the respective meanings ascribed to
them in the Purchase Agreement.

In rendering this opinion, we have examined (i) the Purchase Agreement, the
Debentures, the Warrants, the Pledge Agreement, the Registration Rights
Agreement, and the BVTI Registration Rights Agreement (collectively, the
“Transaction Documents”), (ii) a copy of the Amended and Restated Articles of
Incorporation, as amended, of the Company certified by the Secretary of the
State of Florida on September 22, 2006 (the “Articles”), (iii) a certificate of
active status with respect to the Company issued by the Florida Secretary of
State dated September 25, 2006, (iv) a copy of the Bylaws of the Company
certified by the Secretary of the Company on or about the date of this letter,
(v) a copy of the resolutions of the Board of Directors of the Company adopted
on September 25, 2006, as certified by the Secretary of the Company on the date
of this letter, and (vi) selected minutes of meetings, written actions in lieu
thereof, and affidavits regarding actions taken at meetings of the Company’s
shareholders and directors provided to us by the Company (collectively, the
“Reviewed Documents”). We have also considered such matters of law and of fact,
including the examination of originals or copies, certified or otherwise
identified to our satisfaction, of such records and documents of the Company,
certificates of officers, directors and representatives of the Company,
certificates of public officials and such other documents as we have deemed
appropriate as a basis for the opinions set forth below. We also have relied
upon the factual representations made by the Company in the Transaction
Documents. We have made no attempt to independently verify the factual
statements and representations contained in certificates or in the Transaction
Documents.

As to the incorporation and active status of the Company under the laws of the
State of Florida, we have relied solely on a certificate from the Florida
Secretary of State dated September 25, 2006, which we assume remains accurate as
of the date of this letter. As to the organization and active status of the
Subsidiaries (as defined below) that are organized under the laws of the State

 

BOSTON

BRUSSELS

CHICAGO

DETROIT

JACKSONVILLE

    

LOS ANGELES

MADISON

MILWAUKEE

NEW YORK

ORLANDO

    

SACRAMENTO

SAN DIEGO

SAN DIEGO/DEL MAR

SAN FRANCISCO

SILICON VALLEY

    

TALLAHASSEE

TAMPA

TOKYO

WASHINGTON, D.C.



--------------------------------------------------------------------------------

LOGO [g88710image001.jpg]

September 29, 2006

Page 2

 

of Florida, we have relied solely on certificates from the Florida Secretary of
State dated September 25, 2006, each of which we assume remains accurate as of
the date of this letter. As to the organization and good standing of the
Subsidiaries that are organized under the laws of the State of Delaware, we have
relied solely on certificates from the Delaware Secretary of State dated
September 22, 2006, each of which we assume remains accurate as of the date of
this letter.

Our opinion in paragraph 4 concerning the validity, binding effect, and
enforceability of the Transaction Documents means that (i) the Transaction
Documents constitute effective contracts under applicable law, and (ii) subject
to the remainder of this paragraph, a remedy will be available to the applicable
party if the Company is in material default under the Transaction Documents to
obtain the practical realization of benefits contemplated by the Purchase
Agreement. This opinion does not mean that (a) any particular remedy is
available upon a material default, or (b) every provision of the Transaction
Documents will be upheld or enforced in any or each circumstance by a court.
Furthermore, the validity, binding effect and enforceability of the Transaction
Documents may be limited or otherwise affected by (y) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar statutes,
rules, regulations or other laws affecting the enforcement of creditors’ rights
and remedies generally and (z) the unavailability of, or limitation on the
availability of, specific performance or injunctive relief or a particular right
or remedy (whether in a proceeding in equity or at law) because of an equitable
principle or a requirement as to commercial reasonableness, conscionability, or
good faith. In addition, we express no opinion with respect to the governing
law, indemnification, or contribution provisions of the Transaction Documents or
the provisions of the Transaction Documents purporting to waive the right to a
jury trial.

The opinions set forth in this letter are limited solely to the laws of the
State of Florida and the federal laws of the United States of America, and we
express no opinion as to the laws of any other jurisdiction. We note that the
Transaction Documents provide that they are governed by the laws of the State of
New York. We have assumed, with your permission, that the result that would
obtain if a Florida court were applying the internal law of the State of New
York with respect to the Transaction Documents is the same as if a Florida court
were applying the internal law of the State of Florida with respect to the
Transaction Documents. In addition, we express no opinion relating to usury
laws, Federal Reserve Board margin regulations, and local laws (including
statutes, administrative decisions, and rules and regulations of county,
municipal and political subdivisions).

In rendering the opinions set forth below, we have made the following
assumptions, in addition to the other assumptions set forth in this letter:
(i) the genuineness of all signatures other than those on behalf of the Company;
(ii) the authenticity and completeness of all documents submitted to us as
originals; (iii) the conformity to originals of all documents and instruments
submitted to us as photostatic copies, and the authenticity and completeness of
the originals of such latter documents; (iv) the legal capacity of each natural
person; (v) the legal existence of all parties to the Transaction Documents
other than the Company; (vi) the power and authority of each person other than
the Company to execute, deliver and perform each document executed and delivered
and to do each other act done or to be done by such person; (vii) the
authorization, execution, and



--------------------------------------------------------------------------------

LOGO [g88710image001.jpg]

September 29, 2006

Page 3

 

delivery by each person other than the Company of each document executed and
delivered or to be executed and delivered by such person; (viii) the legality,
validity, binding effect, and enforceability as to each person other than the
Company of each document executed and delivered or to be executed and delivered
and of each other act done or to be done by such person; (ix) the payment of all
required documentary stamps, taxes and fees imposed upon the execution, filing
or recording of documents; (x) that there have been no undisclosed modifications
of any documents reviewed by us in connection with the rendering of the opinion
and no undisclosed prior waiver of any right or remedy contained in any of the
documents; (xi) the truthfulness of each statement as to all factual matters
contained in any document reviewed by us in connection with this opinion;
(xii) the accuracy on the date of the opinion as well as on the date stated in
all governmental certifications of each statement as to each factual matter
contained in such governmental certifications; (xiii) that the Purchasers have
acted in good faith, without notice of adverse claims, and have complied with
all laws applicable to them that affect the transaction; (xiv) that the
transaction complies with all tests of good faith, fairness, and conscionability
required by law or equity; (xv) that with respect to the Transaction Documents,
there has been no mutual mistake of fact and there exists no fraud or duress;
and (xvi) the constitutionality and validity of all relevant laws, regulations
and agency actions.

For purposes of this opinion, “to our knowledge” or “known to us” means the
actual current recollection of those attorneys in our firm who have given
substantive attention to the transactions contemplated by the Transaction
Documents, without independent investigation to determine the existence or
absence of any facts or circumstances.

Based on the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:

 

1. The Company is a corporation incorporated and having an active status under
the laws of the State of Florida. The Company has all requisite corporate power
and authority required to own and operate its properties and assets and to carry
on its business as now conducted (as described in the Company’s SEC Reports
filed in the past 12 months).

 

2. Each of the following subsidiaries of the Company (the “Subsidiaries”) is a
corporation incorporated (or, in the case of Biolender, LLC, a limited liability
company organized) and in good standing (or with respect to Subsidiaries
incorporated under Florida law, with an active status) under its respective
jurisdiction indicated below:

Accent RX, Inc., a Florida corporation

Biovest International, Inc., a Delaware corporation

TEAMM Pharmaceuticals, Inc., a Florida corporation

Analytica International, Inc., a Florida corporation

Biolender, LLC, a Delaware limited liability company

Biovax, Inc., a Florida corporation

 

3.

The Company has all requisite corporate power and authority to execute, deliver
and perform the Transaction Documents, to issue, sell and deliver the
Debentures, the



--------------------------------------------------------------------------------

LOGO [g88710image001.jpg]

September 29, 2006

Page 4

 

 

Warrants and the Underlying Shares pursuant to the Transaction Documents and to
carry out and perform its obligations under, and to consummate the transactions
contemplated by, the Transaction Documents.

 

4. All corporate action on the part of the Company, its directors and its
stockholders necessary for the authorization, execution and delivery by the
Company of the Transaction Documents, the authorization, issuance, sale and
delivery of the Debentures and the Warrants pursuant to the Purchase Agreement,
the issuance and delivery the Underlying Shares and the consummation by the
Company of the transactions contemplated by the Transaction Documents has been
duly taken. The Transaction Documents have been duly and validly executed and
delivered by the Company and constitute the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with their terms,
except (a) that such enforceability may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights in general and
(b) that the remedies of specific performance and injunctive and other forms of
injunctive relief may be subject to equitable defenses.

 

5. After giving effect to the transactions contemplated by the Agreement, and
immediately after the Closing, the authorized capital stock of the Company will
consist of: an aggregate of 300,000,000 shares of Common Stock and 150,000,000
shares of preferred stock, par value $1.00 per share. To our knowledge based on
records provided to us by the Company, after giving effect to the transactions
contemplated by the Agreement, 31,716,276 shares of Common Stock will be issued
and outstanding. All presently issued and outstanding shares of Common Stock
identified in the preceding sentence have been duly authorized and validly
issued and are fully paid and nonassessable and free of any statutory preemptive
rights. An aggregate of 12,000,000 Underlying Shares have been duly and validly
authorized and reserved for issuance, and when issued in accordance with the
conversion of the Debentures or the exercise of the Warrants in accordance with
their respective terms, will be validly issued, fully paid and nonassessable and
free of any statutory preemptive rights. To our knowledge, except for rights
described in Schedule 3.1(q) of the Agreement and except for the rights granted
pursuant to the Transaction Documents, there are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire from the Company any capital stock or other securities of the
Company, or any agreements to issue any such securities or rights.

 

6. To our knowledge, the Company has filed all reports (the “SEC Reports”)
required to be filed by it under Sections 13(a) and 15(d) of the Exchange Act of
1934, as amended (the “Exchange Act”), since November 1, 2005.

 

7. Based upon, and assuming the truthfulness of, the representations and
warranties of the Purchasers contained in the Purchase Agreement and the
representation and warranty of the Company in Section 3.1(cc) of the Purchase
Agreement, the Debentures, the Warrants and the Underlying Shares may be issued
to the Purchasers without registration under the Securities Act of 1933, as
amended.



--------------------------------------------------------------------------------

LOGO [g88710image001.jpg]

September 29, 2006

Page 5

 

8. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Debentures, the Warrants and the Underlying Shares
pursuant to the Agreement do not (a) conflict with or result in a violation of
any provision of the articles of incorporation or bylaws of the Company or the
Subsidiaries, (b) conflict with or result in a violation of any provision of
law, rule, or regulation known to us to be applicable to the Company or any
Subsidiary, (c) to our knowledge, conflict with, result in a breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in or permit the termination or
modification of, any agreement, instrument, order, writ, judgment or decree
known to us to which the Company or any Subsidiary is a party or is subject or
(c) to our knowledge, result in the creation or imposition of any lien, claim or
encumbrance on any of the Company’s or its Subsidiaries’ assets or properties.

 

9. To our knowledge and except as set forth in the Disclosure Schedules, there
is no claim, action, suit, proceeding, arbitration, investigation or inquiry,
pending or threatened, before any court or governmental or administrative body
or agency, or any private arbitration tribunal, against the Company or its
Subsidiaries, or any of its officers, directors or employees (in connection with
the discharge of their duties as officers, directors and employees), or
affecting any of its properties or assets.

 

10. To our knowledge, no consent, license, permit, waiver, approval or
authorization of, or designation, declaration, registration or filing with, any
court, governmental or regulatory authority, or self-regulatory organization, is
required in connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Debentures, the Warrants and the Underlying Shares or the consummation of
the transactions contemplated thereby.

 

11. The Company is not an Investment Company within the meaning of the
Investment Company Act of 1940, as amended.

This opinion letter is provided to you for your exclusive use solely in
connection with the Transaction Documents and the transactions contemplated
thereby and may not be relied upon by any other person for any other purpose
without our prior written consent. This opinion letter may not be used, quoted,
referred to, copied, published, relied upon or furnished to any other person
without our prior written consent. This opinion letter speaks only as of the
date hereof and to its addressee and we have no responsibility or obligation to
update this opinion, to consider its applicability or correctness to other than
its addressees, or to take into account changes in law, facts or any other
developments of which we may later become aware.

 

Very truly yours, Foley & Lardner LLP



--------------------------------------------------------------------------------

SCHEDULE A

Midsummer Investment Limited

295 Madison Ave., 38th Floor

near E. 41st St.

New York, NY 10017

Whitebox Convertible Arbitrage Partners, L.P. Banc of America Securities

100 West 33rd Street

Retail Cashiering - 3rd Floor

New York, NY 10001

A/C #

A/C name: Whitebox Convertible Arbitrage Partners, L.P.

Whitebox Hedged High Yield Partners, LP

Banc of America Securities

100 West 33rd Street

Retail Cashiering - 3rd Floor

New York, NY 10001

A/C #

A/C Name: Whitebox Hedged High Yield Partners, LP

Guggenheim Portfolio Company XXXI, LLC

Banc of America Securities

100 West 33rd Street

Retail cashiering - 3rd Floor

New York, NY 10001

A/C #

A/C Name: Guggenheim Portfolio Company XXXI, LLC

GPC LIX, LLC

Banc of America Securities

100 West 33rd Street

Retail Cashiering - 3rd Floor

New York, NY 10001

A/C #

A/C name: GPC LIX, LLC

Pandora Select Partners, LP

Deutsche Bank Securities

60 Wall Street, 14th Floor

Attn: Angela Lescailli (212) 250-1079

A/C Pandora Select Partners, L.P.

 

6



--------------------------------------------------------------------------------

Whitebox Intermarket Partners, LP

Banc of America Securities

100 West 33rd Street

Retail cashiering - 3rd Floor

New York, NY 10001

A/C #

A/C name: Whitebox Intermarket Partners, L.P.

Laurus Master Fund, Ltd.

825 Third Ave., 14th Floor

New York, NY 10022

Wolverine Convertible Arbitrage Fund Trading Limited

Alicia Alvez

c/o Wolverine Asset Management

901 S. Bond Street, 6th Floor

Baltimore, MD 21231

Delivery should be made to Acct:

Rockmore Investment Master Fund, Limited

650 Fifth Ave., 24th Floor

New York, NY 10019

 

7



--------------------------------------------------------------------------------

EXHIBIT E

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of September 29, 2006, made by
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Pledgor”), in
favor of the holders (the “Holders” or the “Pledgees”) of the Pledgor’s 8%
Secured Convertible Debentures due September     , 2010 issued by Pledgor (the
“Debentures”).

WHEREAS:

A. The Holders of the Debentures have agreed to loan Pledgor the amount of
$[28,000,000] pursuant to that certain Securities Purchase Agreement and related
Transaction Documents of even date herewith to be delivered upon execution
hereof; and

B. It is a condition precedent to the loan that Pledgor shall have executed and
delivered to Pledgees a pledge agreement providing for the pledge to the
Pledgees of, and the grant to the Pledgees of a security interest in, 18,000,000
shares of common stock of BioVest International, Inc., a Delaware corporation
(“BVI”) owned by Pledgor, represented by the various certificates set forth on
Schedule A annexed hereto (the “Pledged Shares”).

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained and in order to induce the Pledgees to make the loan described above,
the Pledgor hereby agrees with the Pledgee as follows:

SECTION 1. Definitions. All terms used in this Agreement which are defined in
the Debentures, Article 8 or Article 9 of the Uniform Commercial Code (the
“UCC”) currently in effect in the State of New York and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided, that terms used herein which are defined in the UCC as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute.

SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 4 hereof), the Pledgor hereby pledges
and assigns to Pledgees, and grants to Pledgees a continuing security interest
in, the Pledgor’s right, title and interest in and to the Pledged Shares, the
certificates representing such Pledged Shares, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares (collectively,
the “Pledged Collateral”).



--------------------------------------------------------------------------------

SECTION 3. The Pledged Collateral and the Agent.

(a) Delivery of Pledged Collateral. Concurrently herewith, all certificates
representing or evidencing the Pledged Shares, in suitable form for transfer by
delivery, or accompanied by instruments of transfer or assignment duly executed
in blank, are being deposited with and delivered to American Stock Transfer &
Trust Company, Inc. (the “Agent”), as collateral agent for the Pledgees. Such
appointment shall continue until revoked in writing by the Holders in interest
of at least 75% or more of the Pledged Shares then held by the Agent (assuming
for such purpose all Pledged Shares that have not been transferred to a Holder
set forth on Schedule A hereto have been transferred to the applicable Holder),
at which time a the Holders in interest of at least 75% or more of the Pledged
Shares then held by the Agent (assuming for such purpose all Pledged Shares that
have not been transferred to a Holder set forth on Schedule A hereto have been
transferred to the applicable Holder) shall appoint a new Agent. The Agent shall
have the right at any time after the occurrence of the matters described in
Section 3(b) below, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

(b) Release of Pledge Collateral

(i) Release Upon Voluntary Exchange of Debentures. Upon receipt of a Notice of
Exchange of the exchange by a Holder of all or part of the Debenture(s) held by
such Holder pursuant to Section 4(e) of the Debentures, the Agent shall release
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exchange.

(ii) Release Upon Voluntary Exercise of Warrants. Upon receipt of a Notice of
Exercise of the exercise by a Holder of all or part of the Warrant(s) held by
such Holder pursuant to Section 2(a) of the Warrants, the Agent shall release
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exercise.

(iii) Release Upon Monthly Redemption. Upon receipt of a Monthly Redemption
Notice from the Pledgor to pay all or a portion of a Monthly Redemption Amount
with BVTI shares pursuant to Section 6(b) of the Debentures, the Agent shall
release out of the Pledged Collateral to each Holder subject to such Monthly
Redemption Notice, such number of Pledged Shares as is set forth in the Monthly
Redemption Notice.

(iv) Release Upon an Event of Default. At any time after a Holder delivers the
Agent a written notice that an Event of Default has occurred, any Holder may, at
its option, deliver written instructions to the Agent (a “Default Notice”) to
release to such Holder such Holder’s pro rata portion of the Pledged Shares (as
determined by Section 3(vi) below).

(v) Procedure for Delivery of Pledged Shares hereunder. Upon the receipt of a
Notice of Exchange, Notice of Exercise, Monthly Redemption Notice or Default
Notice, the Agent shall use its commercially reasonable best efforts to deliver
to the applicable Holder the Pledged Shares subject to such notice within three
Business Days following receipt of the applicable notice pursuant to the
delivery instructions set forth in such notice. Following the BVTI Effective
Date, certificates evidencing the Pledged Shares delivered to the Holders
hereunder shall be free and clear of all legends and shall be transmitted by the
Agent to the

 

2



--------------------------------------------------------------------------------

applicable Holder by crediting the account such Holder’s prime broker with the
Depository Trust Company’s DWAC System. For clarity, in addition to providing
the Agent with a Notice of Exchange and/or Notice of Exercise as contemplated by
this Section 3(b) upon an exchange of the Debentures or exercise of Warrants, as
applicable, the applicable Holder shall also deliver the Pledgor such Notice of
Exchange and/or Notice of Exercise, as applicable, pursuant to the requirements
of the Debentures and Warrants. Unless the Agent shall have received an opinion
of counsel to the Pledgor or BVI stating that the Pledged Shares may be
delivered to the applicable Holder without a restrictive legend, the Pledged
Shares so released shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(vi) Maximum Number of Pledged Shares Transferable to a Holder. The maximum
number of Pledged Shares transferable to a Holder upon (A) exchange of its
Debenture, (B) exercise of its Warrants, (C) an Event of Default and
(D) payments of Monthly Redemption Amounts under the Debentures shall be as set
forth opposite such Holder’s name on Schedule A hereto (such amounts shall be
subject to adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like). Such number shall be reduced on a share for
share basis following the delivery to a Holder of Pledged Shares upon any of the
matters described in (A), (B), (C) or (D) of the preceding sentence. Other than
as contemplated by clause (D), each Holder shall be entitled to allocate its
portion of the Pledged Shares among the events described in (A), (B) or (C) in
any manner it chooses.

(c) The Agent’s Duties. The duties and rights of the Agent are as set forth on
Annex A attached hereto and incorporated herein by reference. Any fees of the
Agent for its services hereunder shall be paid by the Pledgor. A schedule of
annual and other fees payable to the Agent hereunder shall be as set forth on
Annex A attached hereto. The powers conferred on the Agent hereunder are solely
to protect the interests of the Pledgees in the Pledged Collateral. The Agent
and each Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of any Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which such
party accords its own property.

SECTION 4. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations,

 

3



--------------------------------------------------------------------------------

whether now existing or hereafter incurred (the “Obligations”): (i) the prompt
payment to Holders, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of interest, principal and other charges of the
Debentures (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to bankruptcy,
insolvency or reorganization of the Pledgor whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such case,
proceeding or other action), all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due to Holders under the
Debentures and (ii) the delivery to each Pledgee of its Pledged Shares upon
exchange of such Pledgee’s Debenture or upon exercise of such Pledgee’s
Warrants.

SECTION 5. Delivery of the Pledged Collateral.

(a) The Agent shall hold the Pledged Shares for the benefit of the Pledgees,
together with undated stock powers executed in blank, signature guaranteed
suitable for transfer, and Pledgor further agrees to execute such other
documents and to take such other actions as the Agent or any Pledgee deems
reasonably necessary or desirable to create and perfect the security interests
intended to be created hereunder, to effect the foregoing and to permit the
Agent and/or any Pledgee to exercise any of their rights and remedies hereunder.

(b) If Pledgor shall receive, by virtue of its being or having been an owner of
any Pledged Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Pledged Collateral,
or otherwise, (iii) dividends or interest payable in cash or in securities or
other property, (iv) dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Collateral, (v) dividends or other distributions in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, or (vi) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Pledged
Collateral, such stock certificate, promissory note, instrument, option, right,
property, payment or distribution constituting Pledged Collateral shall be, and
shall forthwith be delivered to the Agent for the benefit of the Pledgees to
hold as, Pledged Collateral and shall be received in trust for the benefit of
the Pledgees, shall be segregated from Pledgor’s other property and shall be
delivered forthwith to Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent for the benefit of the Pledgees as Pledged Collateral and as
further collateral security for the Obligations.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. The Pledgor represents and warrants
as follows:

(a) The execution, delivery and performance by the Pledgor of this Agreement and
the exercise by Pledgees of any of their rights and remedies in accordance with
the terms of this Agreement and applicable securities law will not contravene
any law or any contractual restriction binding on or affecting the Pledgor or
any of its properties and do not and will not result in or require the creation
of any lien upon or with respect to any of its properties other than pursuant to
this Agreement.

(b) The Pledgor is and will be at all times the beneficial owner of the Pledged
Collateral free and clear of any lien or option except for the security interest
created by this Agreement.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body other than the filing
of a Form 4 and an amendment to Pledgor’s Schedule 13D with the Commission, is
required for the grant by the Pledgor, or the perfection, of the security
interest purported to be created hereby in the Pledged Collateral or the
exercise by the Agent or any Pledgee of any of their rights and remedies
hereunder, except as may be required in connection with any sale of any Pledged
Collateral by laws affecting the offering and sale of securities generally,
including the foreclosure procedures sanctioned under the interpretations of the
securities laws.

(d) This Agreement creates a valid security interest in favor of the Pledgees in
the Pledged Collateral, as security for the Obligations. Such security interest
is, or in the case of Pledged Collateral in which the Pledgor obtains rights
after the date hereof, will be, a perfected, first priority security interest.
All action necessary to perfect and protect such security interest has been duly
taken, except for Agent’s having possession of security certificates
constituting Pledged Collateral after the date hereof and obtaining control of
uncertificated securities and security entitlements constituting Pledged
Collateral after the date hereof.

SECTION 7. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Pledgees
shall otherwise consent in writing:

(a) keep adequate records concerning the Pledged Collateral and permit the
Agent, any Pledgee or any agents or representatives of the Agent or any Pledgee
at any reasonable time and from time to time to examine and make copies of and
abstracts from such records;

(b) at its expense, promptly deliver to the Agent and each Pledgee a copy of
each notice or other communication received by it in respect of the Pledged
Collateral;

(c) at its expense, defend Pledgees’ right, title and security interest in and
to the Pledged Collateral against the claims of any person or entity;

(d) at its expense, at any time and from time to time, promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable or that Agent or any Pledgee may reasonably
request in order to (i)

 

5



--------------------------------------------------------------------------------

perfect and protect the security interest purported to be created hereby, or
(ii) enable Agent and each Pledgee to exercise and enforce their rights and
remedies hereunder in respect of the Pledged Collateral;

(e) not sell, assign (by operation of law or otherwise), transfer, exchange or
otherwise dispose of any Pledged Collateral or any interest therein;

(f) not create or suffer to exist any lien upon or with respect to any Pledged
Collateral except for the security interest created hereby;

(g) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant
hereto; and

(h) not take or fail to take any action which would in any manner impair the
value or enforceability of Pledgee’s security interest in any Pledged
Collateral.

SECTION 8. Voting Rights, Etc. in Respect of the Pledged Collateral.

(a) So long as no Event of Default or event which, with the giving of notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing:

(i) the Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of the Debentures; and

(ii) the Agent on behalf of the Pledgees will execute and deliver (or cause to
be executed and delivered) to the Pledgor all such proxies and other instruments
as Pledgor may reasonably request for the purpose of enabling Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph Section 8(a)(i) hereof.

(b) Upon the occurrence and during the continuance of an Event of Default or an
event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default:

(i) all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 8(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Agent on behalf of the Pledgees which shall thereupon have the sole right to
exercise such voting and other consensual rights; and

(ii) without limiting the generality of the foregoing, the Agent, on behalf of
the Pledgees, may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of
such Pledged

 

6



--------------------------------------------------------------------------------

Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of the Company, or upon the exercise of any right, privilege or
option pertaining to any Pledged Collateral, and, in connection therewith, to
deposit and deliver any and all of the Pledged Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine.

SECTION 9. Additional Provisions Concerning the Pledged Collateral.

(a) The Pledgor hereby authorizes each Pledgee, on behalf of itself, the Agent
and the other Pledgees to file, without the signature of the Pledgor where
permitted by law, one or more financing or continuation statements, and
amendments thereto, relating to the Pledged Collateral. However, in no event
shall Agent be required to file any financing or continuation statement, or any
amendment thereto, relating to the Pledged Collateral.

(b) The Pledgor hereby irrevocably appoints Agent on behalf of the Pledgees as
the Pledgor’s attorney-in-fact and proxy, with full authority, exercisable only
during the existence of an Event of Default and exercisable only in accordance
with joint written instructions executed by the Pledgees holding at least 75% or
more in interest of the Pledged Shares then held by the Agent hereunder
(assuming for such purpose all Pledged Shares that have not been transferred to
a Holder set forth on Schedule A hereto have been transferred to the applicable
Holder) (“Pledgee Instructions”), in the place and stead of the Pledgor and in
the name of the Pledgor or otherwise, from time to time, to take any action and
to execute any instrument specified in the Pledgee Instructions which the
Pledgees may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of the Pledgor under Section 8(a) hereof),
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of any of Pledgees’ Pledged Collateral and to give full discharge for
the same. This power is coupled with an interest and is irrevocable until all of
the Obligations are satisfied in full.

(c) If the Pledgor fails to perform any agreement or obligation contained
herein, the Agent or any Pledgee itself may perform, or cause performance of,
such agreement or obligation with respect to Pledged Collateral, and the
expenses of the Agent or any Pledgee incurred in connection therewith shall be
payable by the Pledgor pursuant to Section 11 hereof and shall be secured by the
Pledged Collateral.

SECTION 10. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing, in the event the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the applicable Pledgee
is legally entitled, the Pledgor shall be liable for the deficiency, together
with interest thereon at the highest rate specified in the Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees of
any attorneys employed by any Pledgee to collect such deficiency.

 

7



--------------------------------------------------------------------------------

SECTION 11. Indemnity and Expenses.

(a) The Pledgor agrees to indemnify and hold harmless the Agent, each of the
Holders and all of their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
from and against any and all third-party claims, damages, losses, liabilities,
obligations, penalties, costs and expenses (including, without limitation,
reasonable attorney’s fees and disbursements) to the extent that they arise out
of or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except, as to any such indemnified person or
entity, claims, losses or liabilities resulting solely and directly from such
person or entity’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction and except to
the extent that such claims, losses or liabilities result from failure of such
indemnified person or entities to comply with applicable securities laws.

(b) The Pledgor will pay to the Agent and any Pledgee upon demand the amount of
any and all costs and expenses, including the fees and disbursements of the
Agent or such Pledgee’s counsel and of any experts and agents, which the Agent
or any Pledgee may incur in connection with (i) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of Pledged Collateral, (ii) the exercise or enforcement of any of the rights of
the Agent or a Pledgee hereunder or (iii) the failure by Pledgor to perform or
observe any of the provisions hereof.

SECTION 12. Notices. Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with the terms of the Transaction Documents. The address for the
delivery of notice to the Agent hereunder shall be as set forth below its
signature hereto.

SECTION 13. Security Interest Absolute. To the extent permitted by law, all
rights of the Agent, the Pledgees and the Pledgor hereunder shall be absolute
and unconditional irrespective of: (i) any lack of validity or enforceability of
any ancillary agreement or any other agreement or instrument relating thereto,
(ii) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the Obligations, or any other amendment or waiver
of or consent to any departure from any guaranty, for all or any of the
Obligations, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the
Obligations. All authorizations and agencies contained herein with respect to
any of the Pledged Collateral are irrevocable and powers coupled with an
interest.

SECTION 14. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the Agent, the Pledgor and the Pledgees, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Pledgor therefrom, shall be effective unless it is in writing and signed by
the Pledgees, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

8



--------------------------------------------------------------------------------

(b) No failure on the part of the Agent or any Pledgee to exercise, and no delay
in exercising, any right hereunder or under any ancillary agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Pledgees provided herein and in the
ancillary agreements are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Pledgees under any
ancillary agreement against any party thereto are not conditional or contingent
on any attempt by a Pledgee to exercise any of its rights under any other
document against such party or against any other person or entity.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until the satisfaction
in full or release of the Obligations and (ii) be binding on the Pledgor and its
successors and assigns and shall inure, together with all rights and remedies of
the Pledgees hereunder, to the benefit of each Pledgee and its respective
successors, transferees and assigns; provided that no such transfer or
assignment shall be valid if it is in violation of applicable securities laws.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, subject to compliance with the applicable securities laws and
applicable provisions of the ancillary agreements, a Pledgee may assign or
otherwise transfer all or any portion of the Debentures, and its rights under
the ancillary agreements, to any other person or entity, and such other person
or entity shall thereupon become vested with all of the benefits in respect
thereof granted to such Pledgee herein or otherwise unless such benefit is
unavailable due to the status of such transferee or otherwise under applicable
law. Upon any such permitted assignment or transfer, all references in this
Agreement to a Pledgee shall mean the assignee of such Pledgee. None of the
rights or obligations of the Pledgor hereunder may be assigned or otherwise
transferred without the prior written consent of the Agent and the Pledgees.

(e) Upon the receipt from Pledgor and all of the Holders of a written notice
stating that all Obligations have been satisfied in full (it being understood
that a Holder shall be deemed to have provided the Agent with such notice if all
of the Pledged Shares allocated to such Holder as set forth on Schedule A hereto
shall have been transferred to such Holder pursuant to the terms hereof),
(i) this Agreement and the security interest created hereby shall terminate and
all rights to the Pledged Collateral, if any shall be remaining, shall revert to
Laurus Master Fund Ltd. (“Laurus”), in which case the Agent shall deliver the
remaining Pledged Shares to Laurus care of its custodian, The Bank of New York,
attn: Erika Recinos, NY Document Custody, 30 Broad Street,—B Level, New York, NY
10004, unless Laurus shall have notified the Agent in writing prior to such time
that the Pledgor’s obligations to it have been indefeasibly satisfied in full,
in which case all rights to the Pledged Collateral, if any shall be remaining,
shall revert to the Pledgor, and (ii) the Agent on behalf of the Pledgees will,
upon the Pledgor’s request and

 

9



--------------------------------------------------------------------------------

at the Pledgor’s expense, (A) return to the Pledgor such of the Pledged
Collateral as shall not have been sold or otherwise disposed of, dealt with or
applied pursuant to the terms hereof and of the ancillary agreements and
(B) execute and deliver to the Pledgor, without recourse, representation or
warranty, such documents as the Pledgor shall reasonably request to evidence
such termination.

(f) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.

(g) Pledgor has entered into this Pledge Agreement with the advice of its own
legal counsel. Accordingly, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Pledge Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

 

Accentia Biopharmaceuticals, Inc.

 

By:

 

 

Name:  

 

Title:

 

AGENT:

American Stock Transfer & Trust Company, Inc.

 

By:  

 

Name:   Title:   Address for Notice: ___________________________________
___________________________________

 

Fax No.:                                                              

 

11



--------------------------------------------------------------------------------

SCHEDULE A

PLEDGED SHARES

Certificates No. BI2220 representing 18,000,000 shares of Common Stock of
BioVest International, Inc.

Allocation of Pledged Shares

 

Midsummer Investment, Ltd.    5,760,000.00 Whitebox Convertible Arbitrage
Partners, L.P.    2,160,000.00 Whitebox Hedged High Yield Partners, LP   
2,160,000.00 Guggenheim Portfolio Company XXXI, LLC    216,000.00 GPC LIX, LLC
   360,000.00 Pandora Select Partners, LP    504,000.00 Whitebox Intermarket
Partners, LP    360,000.00 Laurus Master Fund, Ltd.    3,600,000.00 Wolverine
Convertible Arbitrage Fund Trading Limited    2,160,000.00 Rockmore Investment
Master Fund, Limited    720,000.00

 

12



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

THE AGENT

1. Appointment. The Pledgees (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Pledge
Agreement to which this Annex A is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate American Stock
Transfer & Trust Company, Inc. as the Agent to act as specified herein and in
the Agreement. Pledgees and the Pledgor shall be deemed irrevocably to authorize
the Agent to take such action on their behalf under the provisions of the
Agreement and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agent by the terms hereof
and thereof and such other powers as are reasonably incidental thereto. The
Agent may perform any of its duties hereunder by or through its agents or
employees.

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
officers, managers, directors, employees or agents shall be liable for any
action taken or omitted by it as such under the Agreement or hereunder or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful conduct. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement a
fiduciary relationship in respect of the Pledgor or Pledgees; and nothing in the
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement except as
expressly set forth herein and therein.

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, Pledgees, to the extent it deems appropriate, have made and shall
continue to make (i) their own independent investigation of the financial
condition and affairs of Pledgor and its subsidiaries in connection with
Pledgees’ investment in the Pledgor, the creation and continuance of the
Obligations, the transactions contemplated by the Transaction Documents, and the
taking or not taking of any action in connection therewith, and (ii) their own
appraisal of the creditworthiness of the Pledgor and its subsidiaries, and of
the value of the Pledged Collateral from time to time, and the Agent shall have
no duty or responsibility, either initially or on a continuing basis, to provide
Pledgees with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to Pledgor or
Pledgees for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement, or for the financial condition of the Pledgor or the value of any of
the Pledged Collateral, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of the
Agreement, or the financial condition of the Pledgor, or the value of any of the
Pledged Collateral, or the existence or possible existence of any default or
Event of Default under the Agreement or any of the other Transaction Documents.

 

13



--------------------------------------------------------------------------------

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Pledged Collateral as set forth in the Agreement on
behalf of the Pledgees. To the extent practical, the Agent shall request
instructions from the Pledgees with respect to any material act or action
(including failure to act) in connection with the Agreement, and shall be
entitled to act or refrain from acting in accordance with the unanimous written
instructions of Pledgees; if such instructions are not provided despite the
Agent’s request therefor, the Agent shall be entitled to refrain from such act
or taking such action, and if such action is taken, shall be entitled, to the
extent requested, to appropriate indemnification from the Pledgees in respect of
actions to be taken by the Agent; and the Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Pledgees
shall have no right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement, and the Pledgor shall have no right to question or challenge the
authority of, or the instructions given to, the Agent pursuant to the foregoing.

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and its duties
thereunder, upon advice of counsel selected by it.

6. Resignation by the Agent.

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement at any time by giving 30 days’ prior written notice (as
provided in the Agreement) to the Pledgor and the Pledgees. Such resignation
shall take effect upon the appointment of a successor Agent pursuant to clauses
(b) and (c) below.

(b) Upon any such notice of resignation, the Pledgees in interest of at least
75% or more of the Pledged Shares then held by the Agent (assuming for such
purpose all Pledged Shares that have not been transferred to a Pledgee set forth
on Schedule A to the Agreement have been transferred to the applicable Pledgee)
shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Pledgees appoint a successor Agent as provided
above. If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Pledgor and the Pledgees in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Pledgor on demand.

7. Fees Payable to the Agent. For services rendered, the Agent shall receive as
compensation $7,500 which fee shall be paid by the Pledgor promptly following
the signing of this Agreement.

 

14



--------------------------------------------------------------------------------

EXHIBIT F

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 29, 2006, among Biovest International, Inc., a Delaware
corporation (the “Company”) and the several purchasers signatory hereto (each
such purchaser, a “Purchaser” and, collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between Accentia Biopharmaceuticals, Inc. (“Accentia”), a
majority shareholder of the Company, and each Purchaser (the “Purchase
Agreement”).

The Company, as a majority owned subsidiary of Accentia, will directly and
indirectly benefit from the extension of credit to Accentia represented by the
issuance of the Debentures pursuant to the Purchase Agreement.

The Company and each Purchaser hereby agrees as follows:

1. Definitions

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 6(d).

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following the date hereof
(the 135th calendar day in the case of a review by the Commission of the initial
Registration Statement); provided, however, in the event the Company is notified
by the Commission that one of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates required above.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 30th calendar day following the date hereof.

 

1



--------------------------------------------------------------------------------

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means up to 18,000,000 shares of issued and outstanding
BVTI Common Stock in the aggregate, transferable to a Holder (i) upon exchange
of the Debentures, (ii) as a payment of principal on the Debentures, (iii) upon
exercise of the Warrants, (iv) upon a foreclosure under the Pledge Agreement and
(v) any securities issued or issuable upon any stock split, stock dividend or
other similar transaction contemplated by Rule 416 under the Securities Act with
respect to the foregoing. The number of Registrable Securities shall be
registered on behalf of each Holder, on a pro-rata basis based upon such
Holder’s Subscription Amount and the aggregate of the Subscription Amounts under
the Purchase Agreement.

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

2



--------------------------------------------------------------------------------

“Selling Shareholder Questionnaire” shall have the meaning set forth in
Section 3(a).

2. Shelf Registration

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of the
Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by at least a 75% majority in interest of the Holders)
substantially the “Plan of Distribution” attached hereto as Annex A; provided
such Plan of Distribution section of the Registration Statement shall be amended
to the extent required to respond to comments received by the Company from the
Commission, provided further that any such amendments shall be reasonably
acceptable to the Holders. Subject to the terms of this Agreement, the Company
shall use its best efforts to cause a Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the applicable Effectiveness Date, and shall
use its best efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement have been sold, or may be sold without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”). The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. New York City time on a Trading Day.
The Company shall immediately notify the Holders via facsimile of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of a Registration Statement. The Company
shall, by 9:30 a.m. New York City time on the Trading Day after the Effective
Date (as defined in the Purchase Agreement), file a final Prospectus with the
Commission as required by Rule 424. Failure to so notify the Holder within 1
Trading Day of such notification of effectiveness or failure to file a final
Prospectus as foresaid shall be deemed an Event under Section 2(b).

(b) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
herein, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) the Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, unless the Company is required
to include its next quarterly or annual financial statements prior to the
expiration

 

3



--------------------------------------------------------------------------------

of such five Trading Days in which case such date (if later) shall be the
earlier of the 10th calendar day following the earlier of (y) the date such
financial statements are filed and (z) the date the applicable quarterly or
annual financial statements are required to be filed with the Commission
(without regard to any extensions), or (iii) prior to its Effectiveness Date,
the Company fails to file a pre-effective amendment and otherwise respond in
writing to comments made by the Commission in respect of such Registration
Statement within 15 calendar days after the receipt of comments by or notice
from the Commission that such amendment is required in order for a Registration
Statement to be declared effective, or (iv) a Registration Statement filed or
required to be filed hereunder is not declared effective by the Commission by
its Effectiveness Date, or (v) after the Effectiveness Date, a Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities for which it is required to be effective, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities for more than 15 consecutive calendar days or more than
an aggregate of 30 calendar days during any 12-month period (which need not be
consecutive calendar days) (any such failure or breach being referred to as an
“Event”, and for purposes of clause (i) or (iv) the date on which such Event
occurs, or for purposes of clause (ii) the date on which such five Trading Day
period is exceeded, or for purposes of clause (iii) the date which such 15
calendar day period is exceeded, or for purposes of clause (v) the date on which
such 15 or 30 calendar day period, as applicable, is exceeded being referred to
as “Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 2.0% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any Registrable Securities then held by
such Holder. The parties agree that (1) the Company will not be liable for
liquidated damages under this Agreement with respect to any Warrants or Warrant
Shares, (2) in no event will the Company be liable for liquidated damages under
this Agreement in excess of 2.0% of the aggregate Subscription Amount of the
Holders in any 30-day period and (3) the maximum aggregate liquidated damages
payable to a Holder under this Agreement shall be 24% of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement (less
any liquidated damages paid to such Holder by Accentia under that certain
Registration Rights Agreement of even date herewith among the Purchasers and
Accentia). If the Company fails to pay any partial liquidated damages pursuant
to this Section in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event.

 

4



--------------------------------------------------------------------------------

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five Trading Days prior to the filing of each Registration
Statement and not less than one Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall (i) furnish to each Holder copies of all such documents proposed
to be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Holders
(provided, however, as to any related Prospectus, amendment or supplement
thereto proposed to be filed, the Company shall only be required to provide the
Holders with copies of such documents prior to the filing thereof to the extent
there are changes to the Selling Stockholder table or Plan of Distribution
contained therein from such sections included in the initial Registration
Statement filed hereunder) and (ii) cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to each
Holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that the Company is notified of such objection in writing no later than
3 Trading Days after the Holders have been so furnished copies of a Registration
Statement or 1 Trading Day after the Holders have been so furnished copies of
any related Prospectus or amendments or supplements thereto. Each Holder agrees
to furnish to the Company a completed Questionnaire in the form attached to this
Agreement as Annex B (a “Selling Shareholder Questionnaire”) not less than three
Trading Days prior to the Filing Date or by the end of the third Trading Day
following the date on which such Holder receives draft materials in accordance
with this Section.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that the Company may
excise any information contained therein which would constitute material
non-public information as to any Holder which has not executed a confidentiality
agreement with the Company); and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act applicable to the Company
with respect to the disposition of all

 

5



--------------------------------------------------------------------------------

Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.

(c) [RESERVED]

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

(e) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or

 

6



--------------------------------------------------------------------------------

(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.

(f) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

(h) If NASDR Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale by a Holder, the Company shall (i) make an Issuer Filing with
the NASDR, Inc. Corporate Financing Department pursuant to proposed NASDR Rule
2710(b)(10)(A)(i), (ii) respond within five Trading Days to any comments
received from NASDR in connection therewith, (iii) and pay the filing fee
required in connection therewith.

(i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

(j) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.

(k) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the

 

7



--------------------------------------------------------------------------------

Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages pursuant to
Section 2(b), for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.

(l) Comply with all applicable rules and regulations of the Commission.

(m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of BVTI Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the BVTI Common Stock.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of the Registrable Securities solely because
any Holder fails to furnish such information within three Trading Days of the
Company’s request or a completed Selling Shareholder Questionnaire as described
in Section 3(a) above, any liquidated damages that are accruing at such time as
to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information and/or questionnaire is delivered to the Company, and the
Company shall be permitted to exclude such Holder from the Registration
Statement, provided that as soon as such information and/or questionnaire is
furnished, the Company shall use its best efforts to include such Holder on the
Registration Statement after filing.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the BVTI Common Stock is then listed for
trading, (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (C) if not
previously paid by the Company in connection with an Issuer Filing,

 

8



--------------------------------------------------------------------------------

with respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with NASD
Regulation, Inc. pursuant to the NASD Rule 2710, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

5. Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of BVTI Common Stock), investment
advisors and employees (and any other Persons with a functionally equivalent
role of a Person holding such titles, notwithstanding a lack of such title or
any other title) of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, members, shareholders, partners,
agents and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable

 

9



--------------------------------------------------------------------------------

Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (i) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Holder to the Company specifically for inclusion in such Registration Statement
or such Prospectus or (ii) to the extent that such information relates to such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(d)(iii)-(vi), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities

 

10



--------------------------------------------------------------------------------

pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.

(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’

 

11



--------------------------------------------------------------------------------

relative intent, knowledge, access to information and opportunity to correct or
prevent such action, statement or omission. The amount paid or payable by a
party as a result of any Losses shall be deemed to include, subject to the
limitations set forth in this Agreement, any reasonable attorneys’ or other fees
or expenses incurred by such party in connection with any Proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Miscellaneous

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

(b) No Piggyback on Registrations. Except as set forth on Schedule 6(b) attached
hereto, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in the initial Registration Statement other than the Registrable Securities. The
Company shall not file any other registration statements until the initial
Registration Statement required hereunder is declared effective by the
Commission, provided that this Section 6(b) shall not prohibit the Company from
filing amendments to registration statements filed prior to the date of this
Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

12



--------------------------------------------------------------------------------

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as it
practicable. The Company agrees and acknowledges that any periods during which
the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 2(b).

(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that, the Company shall not
be required to register any Registrable Securities pursuant to this Section 6(e)
that are eligible for resale pursuant to Rule 144(k) promulgated under the
Securities Act or that are the subject of a then effective Registration
Statement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
75% or more of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then-outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

 

13



--------------------------------------------------------------------------------

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as set forth on Schedule 6(i), neither the Company nor
any of its subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full.

(j) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(n) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be

 

14



--------------------------------------------------------------------------------

deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.

********************

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

BIOVEST INTERNATIONAL, INC. By:  

 

Name:   Title:  

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

16



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO ABPI/BVTI RRA]

Name of Holder:                                         

Signature of Authorized Signatory of Holder:
                                        

Name of Authorized Signatory:                                         

Title of Authorized Signatory:                                         

[SIGNATURE PAGES CONTINUE]

 

17



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   a combination of any such methods of sale; or

 

  •   any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

 

18



--------------------------------------------------------------------------------

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions entered into after the effective
date of the registration statement of which this prospectus is a part, or loan
or pledge the common stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

19



--------------------------------------------------------------------------------

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

20



--------------------------------------------------------------------------------

Annex B

BIOVEST INTERNATIONAL, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”) of Biovest
International, Inc., a Delaware corporation (the “Company”), (the “Registrable
Securities”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

21



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Selling Securityholder

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

 

 

  (c) Full Legal Name of Natural Control Person(s) (which means a natural
person(s) who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

 

 

2. Address for Notices to Selling Securityholder:

 

 

 

 

Telephone:  

 

Fax:  

 

Contact Person:  

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨        No  ¨

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes  ¨        No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

22



--------------------------------------------------------------------------------

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨        No  ¨

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨        No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

 

 

 

 

23



--------------------------------------------------------------------------------

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  

 

    Beneficial Owner:                                         
                                   By:  

 

      Name:         Title:  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

24



--------------------------------------------------------------------------------

Schedule 6(b) to Registration Rights Agreement

None



--------------------------------------------------------------------------------

Schedule 6(i) to Registration Rights Agreement

Accentia Biopharmaceuticals, Inc. (the “Company”) has granted the following
registration rights:

Names of Investors and/or other security holders that have the right to cause
the company to file a registration statement:

 

  (a) Laurus Master Fund, Ltd.

 

  (b) PIPE Investment dated May 15, 2006

 

  (c) Series E Investors

 

  (d) Series B Investors:

The Agreement that gives them those rights

 

  (a) February 13, 2006 Amended and Restated Registration Rights Agreement

 

  (b) May 15, 2006 Registration Rights Agreement

 

  (c) Investor Rights Agreement

 

  (d) Registration Rights Agreement

What securities are subject to those registration rights (including a
description of the material terms of any derivative securities)?

Set forth below are summaries of the existing registration rights. These are
only summaries of the rights and are qualified in all respects by the terms of
the actual agreements granting such rights.

(a) The Company must register for public resale the shares of the Company’s
common stock that may be issued to Laurus pursuant to the conversion of its
second amended and restated secured convertible term note in the principal
amount of $10.0 million, its second amended and restated secured convertible
minimum borrowing note in the principal amount of up to $2.5 million, and its
common stock purchase warrants. The Company filed Registration Statement
No. 333-132237 on June 23, 2006

(b) The Company is required to file within 30 days following the closing of the
private placement a resale registration statement for the shares issued in the
private placement and the shares underlying all the warrants issued in the
private placement to enable the resale of such shares by the selling
stockholders on a delayed or continuous basis under Rule 415 of the Securities
Act. We are then required to cause such registration statement to become
effective within 90 days after the date of the closing of the private placement.
The Company filed Registration Statement No. 333-135018 on June 22, 2006

(c) The former holders of our Series E preferred stock may demand that we
register for public resale under the Securities Act all shares of common stock
held by them as a result of conversion their Series E shares they request to be
registered, provided that PPD International



--------------------------------------------------------------------------------

make the demand for registration with an aggregate offering price expected to
exceed $2.0 million. A majority of the former Series E stockholders have waived
their right to include their shares in the registration statement, except for
PPD International, which has elected to include 1,423,441 of its shares in such
registration statement. We filed Registration Statement No. 333-132237 on
June 23, 2006 pursuant to PPD’s registration right. Once we are eligible to
register shares on Form S-3, the aggregate offering price requirement for the
former holders of our Series E Preferred Stock to demand registration decreases
to $500,000.

(d) If the Company files a registration statement in connection with a public
offering of our securities for cash, other than a registration statement for the
resale of the Laurus shares or a registration statement pursuant to the
above-described May 15, 2006 registration rights agreement, then the former
Analytica stockholders may request that their shares be included in such
registration statement, provided that in the case of an underwritten public
offering, the underwriters in such offering may limit the number of such shares
to be included in the registration statement if the underwriters determine that
including such shares will jeopardize the offering.

Biovest International (“BVTI”) has granted the following registration rights:

Names of Investors and/or other security holders have the right to cause the
company to file a registration statement

 

  (a) Pulaski Bank and Trust.

 

  (b) Laurus Master Fund, Ltd.

The Agreement that gives them those rights

 

  (a) September 5, 2006 Warrant

 

  (b) March 31, 2006 Registration Rights Agreement

What securities are subject to those registration rights (including a
description of the material terms of any derivative securities)?

(a) If BVTI plans to file a registration statement with the U.S. Securities and
Exchange Commission covering shares of common stock of BVTI (“Registration
Statement”), BVTI shall provide written notice to Pulaski and Pulaski shall have
30 days to require in writing that all shares of common stock underlying the
Warrant, to the extent vested, be covered in the Registration Statement.
Notwithstanding the foregoing, BVTI shall have full discretion to determine not
to include the shares underlying the warrant in any registration statement if
BVTI reasonably determines that such registration may adversely effect the
registration statement, the offering described in the registration statement or
otherwise adversely effect BVTI.

(b) BVTI is to register for public resale the shares of their common stock that
may be issued to Laurus pursuant to warrant purchase agreement. BVTI is
obligated to file a registration statement covering the resale of all shares
that may be acquired by Laurus pursuant to the above-described warrant.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LOCK-UP AGREEMENT

September 29, 2006

Each Purchaser referenced below:

 

  Re: Securities Purchase Agreement, dated as of September 29, 2006 (the
“Purchase Agreement”), between Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”) and the purchasers signatory thereto (each, a
“Purchaser” and, collectively, the “Purchasers”)

Ladies and Gentlemen:

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2 of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with BVTI and each Purchaser that, from the date
hereof until the one year anniversary of the Closing Date (such period, the
“Restriction Period”), the undersigned will not offer, sell, contract to sell,
hypothecate, pledge or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any Affiliate of the undersigned
or any person in privity with the undersigned or any Affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act (each,
a “Transfer”) with respect to, any shares of BVTI Common Stock or securities
that entitle the undersigned to acquire shares of BVTI Common Stock beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”).
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. In order to enforce this covenant, BVTI shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

Notwithstanding the foregoing, the restrictions imposed by this Letter Agreement
shall automatically terminate following such time that (i) the closing price of
the BVTI Common Stock on the Trading Market exceeds $2.25 (subject to adjustment
for forward and reverse stock splits, recapitalizations, stock dividends and the
like after the Closing Date) for each of 20 consecutive Trading Days following
the date hereof (such 20 Trading Day Period, the “Threshold Period”) and
(ii) the daily trading volume for such Threshold Period exceeds 50,000 shares of
BVTI Common Stock per Trading Day (subject to adjustment for forward and reverse
stock splits, recapitalizations, stock dividends and the like after the Closing
Date).

The restrictions imposed by this Letter Agreement shall (x) terminate following
such time that BVTI shall effect a reorganization, consolidate with or merge
into any other entity (where BVTI is not the surviving entity) or in the event
that BVTI transfers all or substantially



--------------------------------------------------------------------------------

all of its properties and assets and (y) shall not apply to transfers in a
private transaction including, without limitation, as a bona fide gift or gifts,
provided that as a condition precedent to such transfer, the transferee thereof
agrees to be bound in writing by the restrictions set forth herein.

In addition, as to Laurus Master Fund, Ltd. (“Laurus”) only, notwithstanding the
foregoing restrictions, Laurus shall (x) be permitted to sell, on any Trading
Day during the Restriction Period, shares of BVTI Common Stock in the amount of
up to 15% of the average daily trading volume during the 30 Trading Days
immediately prior to and including such Trading Day (but, for purposes of
calculating the trading volume on the Trading Day of any such sale, sales by
Laurus and its Affiliates shall be excluded from such calculation); (y) pledge
or otherwise collateralize its BVTI Securities as part of a commercial or margin
loan against all or substantially all of Laurus’ general portfolio of
securities; and (z) be permitted to require BVTI to register shares underlying
Laurus’ warrants to purchase common stock of BVTI in accordance with existing
agreements between them, but the fact of such registration shall not serve to
release Laurus from the restrictions on Transfer otherwise contained herein.

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and BVTI
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Letter Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of BVTI, each Purchaser and the undersigned.
This Letter Agreement shall be construed and enforced in accordance with the
laws of the State of New York without regard to the principles of conflict of
laws. The undersigned hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court sitting in the Southern District of New York
and the courts of the State of New York located in Manhattan, for the purposes
of any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the BVTI at the address in effect for notices
to it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this Letter Agreement does not
intend to create any relationship between the undersigned and each Purchaser and
that each Purchaser is not entitled to cast any votes on the matters herein
contemplated and that no issuance or sale of the Securities is created or
intended by virtue of this Letter Agreement.

 

2



--------------------------------------------------------------------------------

By its signature below, BVTI’s Transfer Agent hereby acknowledges and agrees
that, reflecting this Letter Agreement, it has placed an irrevocable stop
transfer instruction on all Securities beneficially owned by the undersigned
until the end of the Restriction Period. This Letter Agreement shall be binding
on successors and assigns of the undersigned with respect to the Securities and
any such successor or assign shall enter into a similar agreement for the
benefit of the Purchasers.

*** SIGNATURE PAGE FOLLOWS***

 

3



--------------------------------------------------------------------------------

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

____________________________________________ Name of Security Holder

 

By:

 

 

Name:   Title:   Address for Notice:

 

_________________________________________________________________

 

_________________________________________________________________

Number of shares of BVTI Common Stock

______________________________________________________________________________________________________________________________________________________

Number of shares of BVTI Common Stock underlying subject to warrants, options,
debentures or other convertible securities

By signing below, BVTI agrees to enforce the restrictions on transfer set forth
in this Letter Agreement.

 

BIOVEST INTERNATIONAL, INC. __________________________________________ By:  

 

Name:   Title:   Acknowledged and agreed to as of the date set forth above:
[insert name of transfer agent] By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

EXHIBIT H

 

TO: The Purchasers of Accentia Biopharmaceuticals, Inc. Secured Convertible
Debentures and Warrants

To Whom It May Concern:

This letter will confirm my agreement to vote all shares of Accentia
Biopharmaceuticals, Inc. (the “Company”)voting stock over which I have voting
control in favor of any resolution presented to the shareholders of the Company
to approve the issuance, in the aggregate, of more than 19.999% of the number of
shares of common stock of the Company outstanding on the date of closing
pursuant to that certain Securities Purchase Agreement, dated September     ,
2006 among the and the purchasers signatory thereto (the “Purchase Agreement”)
and the other agreements entered into in connection therewith or as otherwise
may be required by the applicable rules and regulations of the Nasdaq Global
Market (or any successor entity). This agreement is given in consideration of,
and as a condition to enter into such Purchase Agreement and is not revocable by
me.

 

By:  

 

  Name of Shareholder:   Percentage Beneficial Ownership:



--------------------------------------------------------------------------------

Exhibit I

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of September 29, 2006 and is by and
among LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus” or the
“Senior Lender”), and the Purchasers (as defined below) signatory hereto.

RECITALS:

WHEREAS, the Senior Lender has made, and may make in the future, investments in
and loans to Accentia Biopharmaceuticals, Inc., a Florida corporation (the
“Company”), The Analytica Group, Inc., a Florida corporation (“Analytica”) and
TEAMM Pharmaceuticals, Inc., a Florida corporation (“TEAMM”, together with the
Company and Analytica, the “Credit Parties”) pursuant to various documentation
(such documentation evidencing such investments and loans, as each may be
amended, modified or supplemented from time to time, the “Senior Lender
Documents”);

WHEREAS, pursuant to the various Senior Lender Documents, the Credit Parties
have provided guarantees and a First Priority Lien (as defined below) on the
Collateral (as defined below) in support of the Senior Obligations (as defined
below);

WHEREAS, the several Purchasers (as hereinafter defined) have entered into a
Securities Purchase Agreement, dated as of the date hereof (as amended, modified
or supplemented from time to time, the “Junior Purchase Agreement”), among the
Company and the purchasers under the Junior Purchase Agreement (such purchasers
in their sole capacity as purchasers under the Junior Purchase Agreement (and in
the case of Laurus, not in its capacity as Senior Lender), the “Purchasers”) and
together with the Transaction Documents as defined therein (as each may be
amended, modified or supplemented from time to time, the “Junior Documents”),
which provides for a $28,000,000 investment by the Purchasers in the Company;

WHEREAS, the Company intends to secure the New Obligations (as defined below)
under the Junior Documents with a First Priority Lien on the Junior Priority
Collateral (as defined below); and

WHEREAS, the Company has requested that the Senior Lender release its Lien on
the Junior Priority Collateral without effect to the Senior Lender’s First
Priority Lien on the Excluded Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions.

1.1. Defined Terms. The following terms when used in this Agreement, including
its preamble and recitals, shall have the following meanings:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors (or

 

1



--------------------------------------------------------------------------------

equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Senior Lender nor any Purchaser (nor any Affiliate thereof)
shall be considered an Affiliate of the Company or any Subsidiary thereof.

“Agreement” shall mean this Intercreditor Agreement as the same may be amended,
modified or supplemented from time to time in accordance with its terms.

“Analytica” shall have the meaning set forth in the recitals hereto.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code, and any similar federal or
state or non-U.S. law or statute for the supervision, administration or relief
of debtors, including, without limitation, bankruptcy or insolvency laws.

“Biovest” shall mean BioVest International, Inc., a Delaware corporation,
together with its Subsidiaries.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Collateral” shall mean all property (whether real, personal, movable or
immovable) with respect to which any Liens have been granted (or purported to be
granted) by any Credit Party pursuant to any Senior Lender Document or Junior
Document.

“Company” shall have the meaning set forth in the recitals hereto.

“Credit Parties” shall have the meaning set forth in the recitals hereto

“Discharge of Senior Obligations” shall mean the occurrence of all of the
following:

(i) termination or expiration of all commitments to extend credit that would
constitute Senior Obligations;

(ii) payment in full in cash of the principal of and interest and premium (if
any) on all Senior Obligations; and

(iii) payment in full in cash of all other Senior Obligations that are
outstanding and unpaid at the time the termination, expiration, and/or discharge
set forth in clauses (i) through (ii) above have occurred (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other contingent liabilities in respect of which no claim or demand for payment
has been made at such time).

“Discharge of New Obligations” shall mean the occurrence of all of the
following:

(i) termination or expiration of all commitments to extend credit that would
constitute New Obligations;

 

2



--------------------------------------------------------------------------------

(ii) payment in full in cash of the principal of and interest and premium (if
any) on all New Obligations; and

(iii) payment in full in cash of all other New Obligations that are outstanding
and unpaid at the time the termination, expiration, discharge set forth in
clauses (i) through (ii) above have occurred (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).

“Excluded Collateral” shall mean all property (whether real, personal, movable
or immovable) with respect to which any Liens have been granted (or purported to
be granted) by the Company, any other Credit Party or any of their respective
Subsidiaries (including, without limitation, Biovest) for the benefit of the
Senior Lender, but not including, for the avoidance of doubt, the Junior
Priority Collateral.

“First Priority” shall mean, (i) with respect to any Lien purported to be
created on any Junior Priority Collateral pursuant to any Junior Document, that
such Lien is prior in right to any other Lien thereon applicable to such Junior
Priority Collateral and (ii) with respect to any Lien purported to be created on
any Excluded Collateral pursuant to any Senior Lender Document or other document
for the benefit of the Senior Lender, that such Lien is prior in right to any
other Lien thereon applicable to such Excluded Collateral.

“Insolvency or Liquidation Proceeding” shall mean any of the following: (i) the
filing by any Credit Party of a voluntary petition in bankruptcy under any
provision of any bankruptcy law (including, without limitation, the Bankruptcy
Code) or a petition to take advantage of any receivership or insolvency laws,
including, without limitation, any petition seeking the dissolution, winding up,
total or partial liquidation, reorganization, composition, arrangement,
adjustment or readjustment or other relief of such Credit Party, such Credit
Party’s debts or such Credit Party’s assets or the appointment of a trustee,
receiver, liquidator, custodian or similar official for such Credit Party or a
material part of such Credit Party’s property; (ii) the admission in writing by
such Credit Party of its inability to pay its debts generally as they become
due; (iii) the appointment of a receiver, liquidator, trustee, custodian or
other similar official for such Credit Party or all or a material part of such
Credit Party’s assets; (iv) the filing of any petition against such Credit Party
under any bankruptcy law (including, without limitation, the Bankruptcy Code) or
other receivership or insolvency law, including, without limitation, any
petition seeking the dissolution, winding up, total or partial liquidation,
reorganization, composition, arrangement, adjustment or readjustment or other
relief of such Credit Party, such Credit Party’s debts or such Credit Party’s
assets or the appointment of a trustee, receiver, liquidator, custodian or
similar official for such Credit Party or a material part of such Credit Party’s
property; (v) the general assignment by such Credit Party for the benefit of
creditors or any other marshalling of the assets and liabilities of such Credit
Party; or (vi) a corporate (or similar) action taken by such Credit Party to
authorize any of the foregoing.

“Laurus” shall have the meaning set forth in the Preamble hereto.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, charge, lien (statutory or other),
charge, preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to

 

3



--------------------------------------------------------------------------------

give any of the foregoing, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any similar recording or notice statute or other law, and any lease having
substantially the same effect as the foregoing).

“Junior Documents” shall have the meaning set forth in the recitals hereto.

“Junior Priority Collateral” means the Company’s right, title and interest in
and to the Pledged Shares, the certificates representing such Pledged Shares,
all options and other rights, contractual or otherwise, in respect thereof and
all dividends, distributions, cash, instruments, investment property and other
property (including but not limited to, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares.

“Junior Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

“Junior Standstill Period” shall have the meaning set forth in
Section 2.1.2.(a).

“New Obligations” shall mean all obligations (including guaranty obligations) of
every nature of the Company, from time to time owed to the Purchasers or any of
them, under any Junior Documents, whether for principal, premium, interest
(including interest accruing subsequent to the filing of a petition in
bankruptcy with respect to the Company to the extent a claim is allowed against
the Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.

“Obligations” shall mean the New Obligations and the Senior Obligations.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledged Shares” means 18,000,000 shares of common stock of Biovest owned by the
Company and represented by certificate nos.      and     .

“Recovery” shall have the meaning set forth in Section 4.12.

“Required Purchasers” shall mean at least 75% in interest of the Purchasers
(based upon the principal amount of Junior debt then outstanding)

“Secured Parties” shall mean the Purchasers and the Senior Lender.

“Senior Lender” shall have the meaning set forth in the Preamble hereto.

“Senior Lender Documents” shall have the meaning set forth in the recitals
hereto.

“Senior Obligations” shall mean all obligations (including guaranty obligations,
but expressly excluding any obligations of the Company as guarantor of any
indebtedness or other obligations of Biovest to Senior Lender) of every nature
of the Company, each other Credit Party and each of their respective
Subsidiaries, from time to time owed to the Senior Lender or any of them, under
any Senior Lender Documents, whether for principal, premium, interest (including
interest accruing subsequent to the filing of a petition in bankruptcy with
respect to the Company,

 

4



--------------------------------------------------------------------------------

any Credit Party and/or any of their respective Subsidiaries to the extent a
claim is allowed against the such Credit Party and/or any of its Subsidiaries
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise.

“Senior Standstill Period” shall have the meaning set forth in
Section 2.1.1.(a).

“Specified Event of Default” shall mean any event of default (or similar term)
arising as a result of an Insolvency or Liquidation Proceeding.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“TEAMM” shall have the meaning set forth in the recitals hereto

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law means such
law as amended, modified, codified, replaced or re-enacted, in whole or in part,
and in effect on the date hereof, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, and (h) references to
Sections or clauses shall refer to those portions of this Agreement, and any
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.

Section 2. Exercise of Remedies.

2.1.1. Exercise of Remedies by Senior Lender.

(a) So long as the Discharge of New Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Credit Party:

 

5



--------------------------------------------------------------------------------

(i) the Senior Lender (x) will not commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to the Company or any other Credit Party or exercise or seek to exercise
any rights or remedies (including, without limitation, setoff) with respect to
any Collateral or institute or commence, or join with any Person (other than the
other Purchasers) in commencing any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), enforcement,
collection or execution; provided, however, that the Senior Lender may exercise
any or all such rights (I) with the written consent of the Required Purchasers,
(II) to the extent a Specified Event of Default has occurred and is continuing
under the Senior Lender Documents or (III) after the passage of a period of 365
days from the date hereof (the “Senior Standstill Period”); and

(ii) Notwithstanding anything to the contrary set forth in Section 2.1.1., the
Senior Lender:

(1) may take any action (not adverse to the prior Liens on the Junior Priority
Collateral securing the New Obligations, or the rights of any Purchaser to
exercise remedies in respect thereof) in order to preserve or protect its Lien
on the Excluded Collateral;

(2) shall be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Senior Lender, including without limitation any claims secured by the
Excluded Collateral, if any, in each case in accordance with the terms of this
Agreement;

(3) shall be entitled to enforce any and all of its rights against Biovest
without hindrance from any Purchaser; and

(4) shall be entitled to vote on any plan of reorganization and file any proof
of claim in an Insolvency or Liquidation Proceeding or otherwise and other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Excluded Collateral.

Notwithstanding anything to the contrary contained herein, the Senior Lender
shall give each Purchaser no less than 30 days prior notice of its intent to
commence, or join with any other creditor in commencing, any bankruptcy,
reorganization or insolvency proceedings with respect to the Company or any
other Credit Party.

2.1.2. Exercise of Remedies by Purchasers.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Credit Party, no Purchaser or Purchasers (x) will
commence, or join with any other creditor in commencing, any bankruptcy,
reorganization or insolvency proceedings with respect to the Company or any
other Credit Party or exercise or seek to exercise any rights or remedies

 

6



--------------------------------------------------------------------------------

(including, without limitation, setoff) other than with respect to any Junior
Priority Collateral or institute or commence, or join with any Person (other
than the Senior Lender) in commencing any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), enforcement,
collection or execution, other than with respect to the Junior Priority
Collateral; provided, however, that the Purchasers or any of them may exercise
any or all such rights (I) with the written consent of the Senior Lender or (II)
to the extent a Specified Event of Default has occurred and is continuing under
the Junior Documents or (III) after the passage of a period of 365 days from the
date hereof (the “Junior Standstill Period”)

(b) Notwithstanding anything to the contrary set forth in Section 2.1.2., any
Purchaser:

 

  (1) may take any action (not adverse to the prior Liens on the Excluded
Collateral securing the Senior Obligations, or the rights of Senior Lender to
exercise remedies in respect thereof) in order to preserve or protect its Lien
on the Junior Priority Collateral;

 

  (2) shall be entitled to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the Purchaser, including without limitation any claims secured by the Junior
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement; and

 

  (3) shall be entitled to vote on any plan of reorganization and file any proof
of claim in an Insolvency or Liquidation Proceeding or otherwise and other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Junior Priority
Collateral.

Notwithstanding anything to the contrary contained herein, any Purchaser shall
give the Senior Lender no less than 30 days prior notice of its intent to
commence, or join with any other creditor in commencing, any bankruptcy,
reorganization or insolvency proceedings with respect to the Company or any
other Credit Party.

(b) Notwithstanding anything herein to the contrary, including, without
limitation, the existence of an event of default under the Junior Documents or
the taking of such actions prior to the Senior Standstill Period, nothing in
this Agreement shall: (i) restrict the Company from making and a Senior Creditor
from receiving revolving loan payments of principal and interest and regularly
scheduled payments of principal and interest payments made to the Senior Lender
pursuant to the terms of the Senior Lender Documents and other documentation
relating to the Senior Obligations; (ii) restrict the Senior Lender’s right to
receive shares of any Credit Parties or any of their respective subsidiaries’
common stock upon conversion or exercise of securities of such party,
(iii) restrict the Senior Lender’s right to seek specific performance therefor
to cause the Company to satisfy its obligations under the Senior Lender
Documents and other agreements executed in connection therewith and in
connection with the Senior Obligations (other than for payment of money); or
(iv) restrict a Senior Lender’s right to receive payment of liquidated damages
and other fees pursuant to the terms of the Senior Lender Documents or other
documentation relating to the Senior Obligations.

 

7



--------------------------------------------------------------------------------

  (c) No Excluded Collateral. The Purchasers, and each of them, agree that it
will not take or receive any Excluded Collateral or any proceeds of Excluded
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any New Obligation.

2.2 Rights As Unsecured Creditors.

(a) The Senior Lender may exercise rights and remedies as an unsecured creditor
against the Company or any other Credit Party that is obligated in respect of
the Senior Obligations in accordance with the terms of the Senior Lender
Documents and applicable law with respect to any default in the payment of
principal, premium or interest on any Senior Obligations. Nothing in this
Agreement shall prohibit the receipt by the Senior Lender of the required
payments of interest, principal and other amounts in respect of the Senior
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Senior Lender of rights or remedies as a secured creditor
(including set off) in contravention of this Agreement. The Company confirms
that it has deposited the sum of $6,935,483.84 into escrow with American Stock
Transfer & Trust Company as escrow agent pursuant to an Escrow Agreement dated
the date hereof, for the express purpose of avoiding any such payment default.

(b) Notwithstanding anything herein to the contrary, including, without
limitation, the existence of an event of default under the Senior Loan Documents
or the taking of such actions prior to the Junior Standstill Period, nothing in
this Agreement shall: (i) restrict the Company from making and a Purchaser from
receiving regularly scheduled payments of principal and interest made to each
Purchaser pursuant to the terms of the Junior Documents; (ii) restrict any
Purchaser’s right to receive shares of any Credit Parties or any of their
respective subsidiaries’ common stock upon conversion or exercise of securities
of such party, (iii) restrict a Purchaser’s right to seek specific performance
therefor to cause the Company to satisfy its obligations under the Junior
Documents and other agreements executed in connection therewith (other than for
payment of money); or (iv) restrict a Purchaser’s right to receive payment of
liquidated damages and other fees pursuant to the terms of the Junior Documents.

2.3. Reliance; Waivers; Etc.

(a) No Waiver of Lien Priorities. No right of the Purchaser or any of them to
enforce any provision of this Agreement or any Junior Document shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Credit Party or Biovest or by any act or failure to act
by any Purchaser, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the Junior Documents or any
of the Senior Lender Documents, regardless of any knowledge thereof which the
Purchasers, or any of them, may have or be otherwise charged with. No right of
the Senior Lender to enforce any provision of this Agreement or any Senior
Lender Document shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Company, any other Credit Party or
Biovest or by any act or failure to act by the Senior Lender, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Senior Lender Documents or any of the Junior Documents,
regardless of any knowledge thereof which the Senior Lender may have or be
otherwise charged with.

 

8



--------------------------------------------------------------------------------

(b) Obligations Unconditional. All rights, interests, agreements and obligations
of the Purchasers and the Senior Lender, respectively, hereunder shall remain in
full force and effect irrespective of:

(i) any lack of validity or enforceability of any Junior Document or any Senior
Lender Document;

(ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the New Obligations or Senior Obligations, or any amendment or
waiver or other modification permitted hereunder, whether by course of conduct
or otherwise, of the terms of any Junior Document or any Senior Lender Document;

(iii) any amendment, waiver or other modification permitted hereunder, whether
in writing or by course of conduct or otherwise, of all or any of the New
Obligations or Senior Obligations;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Credit Party; or

(v) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Credit Party in respect of the
New Obligations, or of the Senior Lender in respect of this Agreement.

2.4 Release of Lien on Pledged Shares. Effective upon closing of the
transactions contemplated by the Junior Documents, Laurus hereby releases its
lien on the Pledged Shares.

Section 3. Cooperation.

3.1 Access to Information. If any Purchaser takes actual possession of any
documentation of a Credit Party (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of any Purchaser), then upon request of the Senior Lender, such
Purchaser will permit the Senior Lender or its representative to inspect and
copy such documentation.

3.2. Credit Party Consent. The Company and the other Credit Parties consent to
the performance by the Purchasers of the obligations set forth in this Article
3.

Section 4. Miscellaneous.

4.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Junior Documents or the Senior Lender
Documents, the provisions of this Agreement shall govern and control. Each
Secured Party acknowledges and agrees that the terms and provisions of this
Agreement do not violate any term or provisions of its respective Junior
Document or Senior Lender Document.

4.2. Effectiveness; Continuing Nature of this Agreement; Severability. (a) This
Agreement shall become effective when executed and delivered by the parties
hereto. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement which is prohibited or unenforceable in

 

9



--------------------------------------------------------------------------------

any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Credit Party shall include the Company or such Credit
Party as debtor and debtor in possession and any receiver or trustee for the
Company or any other Credit Party (as the case may be) in any Insolvency or
Liquidation Proceeding.

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to the Senior Lender and the Senior Lender Obligations, upon
the Discharge of Senior Lender Obligations, subject to the rights of the Senior
Lender under Section 4.12; and

(ii) with respect to the Purchasers and the New Obligations, upon the Discharge
of New Obligations, subject to the rights of the Purchasers under Section 4.12.

4.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Senior Lender or any Purchaser shall be
deemed to be made unless the same shall be in writing signed on behalf of each
party hereto or its authorized agent and each waiver, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time; provided
however, that any such amendment, modification or waiver which is consented to
by the Required Purchasers shall be binding on all Purchasers. Notwithstanding
the foregoing, neither the Company nor any other Credit Party shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights or obligations are
directly affected (which includes any amendment to the Credit Parties’ ability
to cause additional obligations to constitute New Obligations or Senior
Obligations as the Company and/or any other Credit Party may designate).

4.4. Further Assurances. Each Secured Party and each Credit Party, agrees that
each of them shall take such further action and shall execute (without recourse
or warranty) and deliver such additional documents and instruments (in
recordable form, if requested) as any Purchaser or the Senior Lender may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement. The parties hereto agree, subject to the other
provisions of this Agreement, upon request by each other, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the identity of the respective parties obligated under the
Junior Documents and the Senior Lender Documents.

4.5. Binding on Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

4.6. Specific Performance. Each of the Purchasers and the Senior Lender may
demand specific performance of this Agreement. Each Purchaser, and the Senior
Lender hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by any Purchaser or the
Senior Lender, as the case may be.

4.7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10



--------------------------------------------------------------------------------

4.8. Governing Law; Counterparts; Submission to Jurisdiction; Waivers. (a) THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one agreement.

(b) EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
SENIOR LENDER, ON THE ONE HAND, AND ANOTHER PARTY, ON THE OTHER HAND, PERTAINING
TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT;
PROVIDED, THAT EACH PARTY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE SENIOR LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE SENIOR OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE SENIOR OBLIGATIONS, OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SENIOR CREDITOR. EACH
PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE ADDRESS SET FORTH UNDER SIGNATURE
FOR SUCH PARTY AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN SENIOR LENDER, AND/OR
ANY OTHER PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO.

4.9. Authorization; No Conflict. Each of the Credit Parties represents and
warrants to all other parties hereto that the execution, delivery and
performance by or on behalf of such party to

 

11



--------------------------------------------------------------------------------

this Agreement has been duly authorized by all necessary action, corporate or
otherwise, does not violate any provision of law, governmental regulation, or
any agreement or instrument by which such party is bound, and requires no
governmental or other consent that has not been obtained and is not in full
force and effect.

4.10. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the Secured Parties and each of their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder.

4.11. Provisions Solely to Define Relative Rights. (a) The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Purchasers on the one hand and the Senior Lender on the other
hand. None of the Company, any other Credit Party or any other creditor thereof
shall have any rights hereunder. Nothing in this Agreement is intended to or
shall impair the obligations of the Company or any other Credit Party, which are
absolute and unconditional, to pay the New Obligations and the Senior
Obligations as and when the same shall become due and payable in accordance with
their terms.

(b) Nothing in this Agreement shall relieve the Company or any Credit Party from
the performance of any term, covenant, condition or agreement on the Company’s
or such Credit Party’s part to be performed or observed under or in respect of
any of the Collateral pledged by it or from any liability to any Person under or
in respect of any of such Collateral or impose any obligation on any party to
perform or observe any such term, covenant, condition or agreement on the
Company’s or such other Credit Party’s part to be so performed or observed or
impose any liability on any Secured Party for any act or omission on the part of
the Company’s or such other Credit Party relative thereto or for any breach of
any representation or warranty on the part of the Company or such Credit Party
contained in this Agreement or any Senior Lender Document or any Junior
Document, or in respect of the Collateral pledged by it. The obligations of the
Company and each Credit Party contained in this paragraph shall survive the
termination of this Agreement and the discharge of the Company’s or such Credit
Party’s other obligations hereunder.

4.12. Avoidance Issues. If any Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Credit Party any amount (a “Recovery”), then such
Secured Party, as applicable, shall be entitled to a reinstatement of Senior
Obligations or New Obligations, as applicable, with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

4.13. Intercreditor Agreement. Nothing in this Agreement shall be deemed to
subordinate the right of (a) the Senior Lender to receive payment to the right
of any Purchaser to receive payment or (b) or any Purchaser to receive payment
to the right of the Senior Lender to receive payment (whether before or after
the occurrence of an Insolvency or Liquidation Proceeding).

4.14. Excluded Collateral. For avoidance of doubt, it is understood and agreed
that the Credit Parties and Biovest, which are obligors under or otherwise
guarantee the Senior Obligations, have granted Senior Lender Liens in the
Excluded Collateral securing the Senior

 

12



--------------------------------------------------------------------------------

Obligations, and that as of the date of this Agreement, no such Liens in the
Excluded Collateral have been provided by the Credit Parties or Biovest to
secure any New Obligations. Each Purchaser hereby disclaims all Liens now or in
the future granted by any Credit Party and/or Biovest to any such Purchaser in
the Excluded Collateral prior to the Discharge of the Senior Obligations. It is
understood and agreed by all parties hereto that this Agreement (other than the
provisions expressly dealing with the Excluded Collateral) does not apply or
relate to or govern in any manner whatsoever the Liens granted to Senior Lender
to secure the Senior Obligations by Biovest or any Credit Party (other than the
Liens in the Junior Priority Collateral granted by the Company to Senior
Lender), and that any assets or property pledged by Biovest or any Credit Party
(other than in the Junior Priority Collateral) to secure the Senior Obligations
shall not be subject to the terms and provisions of this Agreement.
Notwithstanding anything to the contrary contained herein, if for any reason,
prior to the Discharge of the Senior Obligations, any Purchaser acquires
possession of any Excluded Collateral, such Purchaser shall hold same as bailee
and/or agent for the Senior Lender, provided that such Purchaser shall
immediately deliver or cause to be delivered any such Excluded Collateral to the
Senior Lender.

4.15 Notices. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

* * *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

  LAURUS MASTER FUND, LTD.   By:  

 

  Name:  

 

  Title:  

 

  Address:  

 

  Telephone:  

 

  Facsimile:  

 

 

Name of   Purchaser:  

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

[Intercreditor Agreement]

 

AGREED AND ACKNOWLEDGED BY: ACCENTIA BIOPHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 

THE ANALYTICA GROUP, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 

TEAMM PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 

[signatures continued]



--------------------------------------------------------------------------------

[Intercreditor Agreement, signature pages continued]

 

BIOVEST INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 

BIOLENDER, LLC By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

Exhibit J

ESCROW AGREEMENT

ESCROW AGREEMENT dated as of this 29th day of September 2006, by and among
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Company”) and
AMERICAN STOCK TRANSFER & TRUST COMPANY, a financial institution chartered under
the laws of the State of New York (the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of a Securities Purchase Agreement, to be entered
into on or about September 29, 2006 (the “Purchase Agreement”), the Company is
offering securities in a private equity financing (the “Financing”) to
“accredited investors” (the “Purchasers”) as such term is defined in Regulation
D promulgated under the Securities Act of 1933, as amended, with a maximum
purchase price of, in the aggregate, $28,000,000; and

WHEREAS, unless the Company consummates the Financing by October 6, 2006
(the ”Termination Date”), each Purchaser has the right to terminate its
obligations under the Purchase Agreement; and

WHEREAS, the Company desires to establish an escrow account with the Agent into
which the Company shall instruct the Purchasers to deposit checks and other
instruments for the payment of their respective subscription amounts until a
closing (a “Closing”) with respect to the Financing has occurred;

WHEREAS, following the Closing of the Financing, the Agent shall disburse
certain funds pursuant to the instructions of the Company and continue to hold a
portion of the funds to be disbursed following the Closing pursuant to the terms
hereof:

WHEREAS, if a Closing does not occur on or before the Termination Date, the
Financing will be terminated and all funds received from Purchasers will be
promptly returned, without interest, penalty or deduction.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:

1. Appointment of Agent. The Company hereby appoints the Agent as escrow agent
in accordance with the terms and conditions set forth herein, and the Agent
hereby accepts such appointment.

2. Delivery of Subscription Proceeds. All checks, drafts, or other instruments
or wire transfer funds received from Purchasers as payment for the securities to
be purchased pursuant to the Purchase Agreement will be delivered by the Company
to the Agent, made payable to “American Stock Transfer & Trust Company, as
Escrow Agent for Accentia Biopharmaceuticals, Inc.” The Company will provide the
Agent with a chart setting forth, as to each Purchaser, his name, address,
social security number or employer identification number,



--------------------------------------------------------------------------------

amount of securities being purchased, and the amount paid in connection with
such purchase. The Agent is hereby empowered on behalf of the Company to endorse
and collect all checks, drafts, wire funds transfers, promissory notes or other
instruments received on account of purchases of the securities pursuant to the
Purchase Agreement.

3. Agent to Hold and Disburse Funds. The Agent will hold in a special
non-interest bearing account (or, from and after the Closing, in savings or time
deposits in institutions insured by any agency of the United Sates or in
securities of the United Sates and/or any agency thereof, as directed by the
Company) established for the benefit of the Company (such account, the “Escrow
Account”) and disburse all funds received by it pursuant to the terms of this
Escrow Agreement, as follows:

3.1 Release upon a Closing. In the event that prior to the Termination Date the
Agent has received funds from the sale of securities pursuant to the Purchase
Agreement, the Agent will, on the date of a Closing, pursuant to written
instructions signed by the Company, pay to the Company, and/or to any other
person designated in such instructions (which instruction shall include, without
limitation, payments to Midsummer Capital, LLC and Rodman & Renshaw, LLC), the
proceeds received by the Agent from the sale of such securities, net of
$7,328,584.20, which represents (i) $5,000,000 partial repayment of the further
advances of credit made by Laurus Master Fund, Ltd. (“Laurus”) in excess of the
Capital Availability Amount (as defined in the Amended and Restated Security
Agreement, dated as of April 29, 2005, and amended and restated as of
February 13, 2006, by and among Company, certain of the Subsidiaries of the
Company and Laurus, as further amended and restated, amended, modified or
supplemented) pursuant to terms of Overadvance Side Letter, dated as of July 14,
2006 by and among the Company, certain Subsidiaries of the Company and Laurus
(the “Laurus Bridge Loan”) and (ii) six months of scheduled principal and
interest payments (i.e. $2,328,584.20) in respect of the Second Amended and
Restated Convertible Term Note made by the Company and certain of its
Subsidiaries as of April 29, 2005, as amended and restated as of August 16,
2005, and as further amended and restated as of February 13, 2006, and issued to
Laurus in the initial face amount of $10,000,000 (as amended and restated,
amended, modified or supplemented from time to time, the “Laurus Term Note, to
be disbursed by the Agent following the Closing in accordance with Sections 3.3,
3.4 and/or 3.5 as applicable, provided that the Company’s counsel has confirmed
to the Agent in writing that all conditions for the release of the escrow funds
have been met and that the securities have been issued and delivered to the
Purchasers.

3.2 Release if a Closing does not occur by the Termination Date. In the event
that a Closing has not taken place on or before the Termination Date, the Agent
will return all funds to the Purchasers, without interest, penalty or deduction.

3.3 Release of Funds Following the Closing in Connection with Payment of Laurus
Bridge Loan. Within 3 business days of January 2, 2007, so long as a Closing has
occurred, the Agent shall release $5,000,000 to Laurus, in partial payment of
the Laurus Bridge Loan pursuant to the wiring instructions attached hereto on
Annex A or such other instructions provided in writing by Laurus to the Agent.

 

2



--------------------------------------------------------------------------------

3.4 Release of Funds Following the Closing in Connection with Amortization
Payments to Laurus. So long as a Closing has occurred, in satisfaction of
certain monthly principal and interest payments owed by the Company to Laurus
under the Laurus Term Note, the Agent shall release to Laurus the sum of
$388,097.36 on the first business day of each of the months of November
2007, December 2007, January 2008, February 2008, March 2008 and April 2008 (or,
if less than $388,097.36 is then remaining in the Escrow Account on any such
date, such amount of funds as shall then be remaining).

3.5 Release of Funds Following the Closing in Connection with a Default under
the Amortization Payments to Laurus. On the first business day of each month
following the date hereof, the Company is obligated to pay Laurus the principal
sum of $388,097.36 under the Laurus Term Note. In the event that Laurus notifies
the Agent in writing on or after the third day of any month following the date
hereof (a “Laurus Payment Default Notice”) that the Company has not paid a
particular monthly payment, the Agent shall release to Laurus the sum of
$388,097.36 within three business days following its receipt of such Laurus
Payment Default Notice (or, if less than $388,097.36 is then remaining in the
Escrow Account on any such date, such amount of funds as shall then be
remaining).

3.6 Deposit of Funds with the Agent Following the Closing in Connection with a
Laurus Payment Default Notice. In the event the Agent has disbursed funds to
Laurus in connection with a Laurus Payment Default Notice as contemplated by
Section 3.5 above, the Company has agreed to deposit the sum of $388,097.36 with
the Agent to be used for payments contemplated by Section 3.4 within 15 business
days following the scheduled Laurus Payment Date. The Agent shall have no
obligation to ensure that the Company delivers it such payments, nor does the
Agent have any obligation to make any payment to Laurus under Section 3.4 in the
event that all funds held by it hereunder have been disbursed pursuant to
Sections 3.1, 3.3 and 3.4.

3.7 In connection with any payments to be made by the Agent under this
Section 3, the Agent may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by any person purporting to be the proper person or persons.

3.8 After April 7, 2008, following the release of amounts held in the Escrow
Account to Laurus pursuant to both Sections 3.3 and 3.4 hereof, any remaining
funds in the Escrow Account will, within three (3) business days of such final
release of such funds to Laurus, be released and paid over to the Company
pursuant to written instructions provided by the Company to the Agent.

4. Exculpation and Indemnification of Agent.

4.1 The Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Agent shall have no duty to enforce any
obligation of any person

 

3



--------------------------------------------------------------------------------

to make any payment or delivery, or to direct or cause any payment or delivery
to be made, or to enforce any obligation of any person to perform any other act.
The Agent shall be under no liability to the other parties hereto or to anyone
else by reason of any failure on the part of any party hereto or any maker,
guarantor, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. Except for amendments
to this Agreement referred to below, and except for instructions given to the
Agent by the Company and Laurus relating to the funds deposited with the Agent
under this Agreement, the Agent shall not be obligated to recognize any
agreement between any and all of the persons referred to herein, notwithstanding
that references thereto may be made herein and whether or not it has knowledge
thereof.

4.2 The Agent shall not be liable to the Company or to anyone else for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment. The Agent
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Agent), statement, instrument, report or other paper or document (not only
as to its due execution and the validity and effectiveness of its provisions,
but also as to the truth and acceptability of any information therein
contained), which is believed by the Agent to be genuine and to be signed or
presented by the proper person or persons. The Agent shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms thereof, unless evidenced by a writing delivered
to the Agent signed by the proper party or parties and, if the duties or rights
of the Agent are affected, unless it shall give its prior written consent
thereto.

4.3 The Agent shall not be responsible for the sufficiency or accuracy of the
form of, or the execution, validity, value or genuineness of, any document or
property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Agent be responsible or liable to the other
parties hereto or to anyone else in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document or property or this Agreement. The Agent shall
have no responsibility with respect to the use or application of any funds or
other property paid or delivered by the Agent pursuant to the provisions hereof.
The Agent shall not be liable to the Company or to anyone else for any loss
which may be incurred by reason of any investment of any monies which it holds
hereunder provided the Agent has complied with the provisions of Section 3.2
hereunder.

4.4 The Agent shall have the right to assume in the absence of written notice to
the contrary from the proper person or persons that a fact or an event by reason
of which an action would or might be taken by the Agent does not exist or has
not occurred, without incurring liability to the other parties hereto or to
anyone else for any action taken or omitted, or any action suffered by it to be
taken or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.

4.5 To the extent that the Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
funds held

 

4



--------------------------------------------------------------------------------

hereunder or any payment made hereunder, the Agent may pay such taxes. The Agent
shall be indemnified and held harmless against any liability for taxes and for
any penalties or interest in respect of taxes, on such investment income or
payments in the manner provided in Section 4.6.

4.6 The Agent will be indemnified and held harmless by the Company from and
against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Agent in connection with any action, suit
or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Agent hereunder, the monies or other
property held by it hereunder or any income earned from investment of such
monies, except for the Escrow Agent’s gross negligence or misconduct. Promptly
after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against the Company, notify the Company thereof in
writing, but the failure by the Agent to give such notice shall not relieve the
Company from any liability which the Company may have to the Agent hereunder.

4.7 For the purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.

5. Termination of Agreement and Resignation of Agent.

5.1 This Escrow Agreement shall terminate on the final disposition of the monies
and property held in escrow hereunder, provided that the rights of the Agent and
the obligations of the other parties hereto under Sections 4 and 7 shall survive
the termination hereof.

5.2 The Agent may resign at any time and be discharged from its duties as Agent
hereunder by giving the Company, Laurus and the Purchasers at least 30 days
notice thereof. As soon as practicable after its resignation, the Agent shall
turn over to a successor escrow agent appointed by the Company and acceptable to
Laurus and at least 75% in interest of the Purchasers all monies and property
held hereunder upon presentation of the document appointing the new escrow agent
and its acceptance thereof. If no new Agent is so appointed within the 60-day
period following such notice of resignation, the Agent may deposit the aforesaid
monies and property with any court it deems appropriate.

6. Form of Payments by Agent.

6.1 Any payments by the Agent to Purchasers or to persons other than the Company
pursuant to the terms of this Agreement shall be made by check, payable to the
order of each respective subscriber or other person.

 

5



--------------------------------------------------------------------------------

6.2 All amounts referred to herein are expressed in United States Dollars and
all payments by the Agent shall be made in such dollars.

7. Compensation of Agent. For services rendered, the Agent shall receive as
compensation $7,500 which fee shall be paid by the Company promptly following
the signing of this Agreement. The Agent shall also be entitled to reimbursement
from the Company for all expenses paid or incurred by it in the administration
of its duties hereunder, including, but not limited to, all counsel, advisors’
and Agents’ fees and disbursements and all reasonable taxes or other
governmental charges. It is anticipated that such disbursement shall not exceed
$500.00 barring any unforeseen circumstances.

 

6



--------------------------------------------------------------------------------

8. Notices. All notices, requests, demands and other communications provided for
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to the parties hereto
at their respective addresses listed below or to such other persons or addresses
as the relevant party shall designate as to itself from time to time in writing
delivered in like manner.

 

If to the Company:

 

James A. McNulty, CPA and

Samuel S. Duffey, Esquire Accentia Biopharmaceuticals, Inc. 324 South Hyde Park
Avenue, Suite 350 Tampa, Florida 33606

 

With a copy to:

 

Curt Creely, Esquire Foley & Lardner, LLP 100 North Tampa Street, Suite 2700
Tampa, Florida 33602

 

If to the Agent:    American Stock Transfer & Trust Company    59 Maiden
Lane—Plaza Level    New York, New York 10038    Attention: Henry Reinhold   
Tel. # (212) 936-5100    Fax # (718) 234-5001 If to Laurus:    Laurus Capital
Management, LLC    825 Third Avenue, 14th Floor    New York, New York 10022   
Attention: Christian Thomas, Esq.    Tel. # (212) 541-5800    Fax # (212)
541-4434 If to a Purchaser:    to the address of such Purchaser set forth on
Annex B hereto

9. Further Assurances: From time to time on and after the date hereof, the
Company shall deliver or cause to be delivered to the Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Agent shall reasonably request (it being understood that the Agent shall
have no obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

 

7



--------------------------------------------------------------------------------

10. Consent to Service of Process. The Company and the Agent hereby irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
federal court located in such State in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives personal service of any summons, complaint or
other process and agrees that the service thereof may be made by certified or
registered mail directed to each of the Company and the Agent at its address for
purposes of notices hereunder.

11. Miscellaneous.

11.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby”, “hereof”, “hereto”, “hereunder” and any similar
terms, as used in this Agreement, refer to the Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, company, government
and any other form of business or legal entity. All words or terms used in this
Agreement, regardless of the number or gender, in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

11.2 Succession and Assignment. This Agreement and the rights and obligations
hereunder of the Company may be assigned by the Company only to a successor to
the Company’s entire business. This Agreement and the rights and obligations
hereunder of the Agent may be assigned by the Agent only to a successor to its
entire business. This Agreement shall be binding upon and inure to the benefit
of each party’s respective successors, heirs and permitted assigns. No other
person shall acquire or have any rights under or by virtue of this Agreement.
This Agreement may not be changed orally or modified, amended or supplemented
without an express written agreement executed by the Agent, the Company, Laurus
and at least 75% in interest of the Purchasers. This Agreement is intended to be
for the sole benefit of the parties hereto, and (subject to the provisions of
this Section 11.2) their respective successors, heirs and assigns, and none of
the provisions of this Agreement are intended to be, nor shall they be construed
to be, for the benefit of any third person.

11.3 Amendments and Waivers. This Agreement may be amended only with the written
consent of the Agent, the Company, Laurus and at least 75% in interest of the
Purchasers. No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver. No waiver
by any party with respect to any condition, default or breach of covenant
hereunder shall be deemed to extend to any prior or subsequent condition,
default or breach of covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.

 

8



--------------------------------------------------------------------------------

12. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signature of all of the parties reflected hereon as the signatures.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

By:

 

 

Name:   Title:  

 

ACCENTIA BIOPHARMACEUTICALS, INC.

 

By:

 

 

Name:   Title:  

 

ACKNOWLEDGED BY:

 

LAURUS MASTER FUND, LTD.

 

By:

 

 

Name:   Title:  

 

10



--------------------------------------------------------------------------------

ANNEX A

 

Bank:    North Fork Bank    New York, NY 10022 ABA Number:    021407912
For Credit to:    Laurus Master Fund Account Number:   

 

11



--------------------------------------------------------------------------------

ANNEX B

 

Midsummer Investment, Ltd.   

295 Madison Ave., 38th Fl.

near E. 41st St.

New York, NY 10017

Whitebox Convertible

Arbitrage Partners, L.P.

  

Banc of America Securities

100 West 33rd Street

Retail cashering - 3rd Floor

New York, NY 10001

a/c #

a/c name: Whitebox Convertible Arbitrage Partners, L.P.

Whitebox Hedged High

Yield Partners, LP

  

Banc of America Securities

100 West 33rd Street

Retail cashering - 3rd Floor

New York, NY 10001

a/c #

a/c name: Whitebox Hedged High Yield Partners, LP

Guggenheim Portfolio

Company XXXI, LLC

  

Banc of America Securities

100 West 33rd Street

Retail cashiering - 3rd Floor

New York, NY 10001

a/c #

a/c name: Guggenheim Portfolio Company XXXI, LLC

GPC LIX, LLC   

Banc of America Securities

100 West 33rd Street

Retail cashiering - 3rd Floor

New York, NY 10001

a/c #

a/c name: GPC LIX, LLC

Pandora Select Partners, LP   

Deutsche Bank Securities

60 Wall Street, 14th Floor

Attn: Angela Lescailli (212) 250-1079

a/c Pandora Select Partners, L.P.

Whitebox Intermarket

Partners, LP

  

Banc of America Securities

100 West 33rd Street

Retail cashiering - 3rd Floor

New York, NY 10001

a/c #

a/c name: Whitebox Intermarket Partners, L.P.

Laurus Master Fund, Ltd.   

825 Third Ave., 14th Fl.

near 50th St.

New York, NY 10022

Wolverine Convertible Arbitrage

Fund Trading Limited

  

Alicia Alvez

c/o Wolverine Asset Management

901 S. Bond Street, 6th Floor

Baltimore, MD 21231

Delivery should be made to acct:

Rockmore Investment

Master Fund, Limited

  

650 Fifth Ave., 24th Fl.

near W. 52nd St.

New York,NY 10019

 

12



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

OF

ACCENTIA BIOPHARMACEUTICALS, INC.

These are the Disclosure Schedules referred to in the Securities Purchase
Agreement (the “Agreement”), dated as of             , 2006, among Accentia
Biopharmaceuticals, Inc., a Florida corporation (the “Company”), Biovest
International, Inc., a Delaware corporation(ie to specify release from escrow if
failure to pay principal or interest), and the persons identified as
“Purchasers” in the Agreement. These Disclosure Schedules are subject to the
following terms and conditions::

The inclusion of any fact, item, matter, circumstance, transaction or event in a
section of these Disclosure Schedules is not deemed to be an admission or
representation that the fact, item, matter, circumstance, transaction or event
is or is not “material,” and such inclusion shall not be deemed an
acknowledgment that such fact, item, matter, circumstance, transaction or event
is required to be disclosed pursuant to the Agreement.

If any section of these Disclosure Schedules lists an item or information in
such a way as to make its relevance to the disclosure required in another
section or schedule readily apparent, the matter shall be deemed to have been
disclosed in such other section or schedule, notwithstanding the omission of an
appropriate cross-reference to such other section.

The introductory language and the heading to each section or schedule of these
Disclosure Schedules are inserted for convenience only and shall not create a
different standard for disclosure than the language set forth in the Agreement.
Nothing in these Disclosure Schedules shall be deemed to expand the scope of the
representation and warranties of the Company made in Article III of the
Agreement.

Unless the context otherwise requires, all capitalized terms used herein shall
have the meanings given to such terms in the Agreement.



--------------------------------------------------------------------------------

Schedule 3.1(a)

List of the Subsidiaries of Accentia Biopharmaceuticals, Inc.

Wholly-owned Subsidiaries

Analytica International, Inc., a Florida corporation

Teamm Pharmaceuticals, Inc., a Florida corporation

Accentia Specialty Pharmacy, Inc., a Florida corporation

Accent RX, Inc., a Florida corporation (inactive)

Other

The Company owns approximately 72% of Biovest International, Inc., a Delaware
corporation (BVTI)

The Company owns approximately 70.05% of Biolender, LLC, a Delaware limited
liability company and Biovest International, Inc owns the remaining interest

Analytical owns 100% of Analytical International GmbH f/k/a Imor International
GmbH a corporation organized in Germany

BVTI Wholly-owned Subsidiaries

Biovax, Inc., a Florida corporation

AutovaxID, Inc., a Florida corporation (inactive—incorporated but not organized)



--------------------------------------------------------------------------------

SCHEDULE 3.1 (a)(2)

Subsidiaries

All stock in all subsidiaries named in Schedule 3.1(a) is pledged as security
for the Company’s obligations to Laurus Master Fund, Ltd. (“Laurus”) pursuant to
Amended and Restated Security Agreement and a Stock Pledge Agreement dated as of
April, 2005, and is covered under subordinate security interests held by
McKesson Corporation (“McKesson”) and Southwest Bank of St. Louis f/k/a Missouri
State Bank (“MSB”). All stock of BVTI held by the Company is also pledged as
subordinated security for the Company’s obligations to Laurus pursuant to a
Stock Pledge Agreement dated as of March 31, 2006. The Laurus, McKesson and MSB
interests in 18,000,000 shares of Biovest International, Inc. (BVTI) to be
pledged to Purchasers will be released from the foregoing pledge and security
agreements at Closing

The Company has a First Right of Refusal pursuant to a First Right of Refusal
Agreement dated June 16, 2003 entitling the Company to purchase BVTI Common
Stock upon the occurrence of certain stock issuances by BVTI, including without
limitation issuances pursuant to exercise of warrants and/or conversion of
outstanding convertible debt to equity.



--------------------------------------------------------------------------------

Schedule 3.1(e)

Required Consents

Consent from Laurus Master Fund, Ltd.

Consent from Southwest Bank of St. Louis f/k/a Missouri State Bank

Consent from McKesson Corporation

Consent under registration rights agreements granted to certain stockholders

All listed consents will be satisfied at Closing



--------------------------------------------------------------------------------

Schedule 3.1 (g) - Capitalization

 

Shares outstanding

   31,716,279

Shares issueable upon conversion of Laurus Term Note

   1,280,835

Shares issueable upon conversion of Minimum Borrowing Note

   367,647     

Total convertible debt

   1,648,482     

MAYO Warrants - July 2006

   25,000

MAYO Warrants - August 2006

   450,000

Laurus Warrants

   1,000,000

Warrants offered with 5-15-06 Private Equity Transaction

   823,500

Telesis CDE Corporation (NMTC - 70,000 vested)

   100,000

Holman warrants (@ $8.00)

   35,000

Outstanding Stock Options

   2,211,574     

Total options and warrants

   4,645,074     

Fully diluted common shares

   38,009,835     

 

Laurus Term Note principal balance

     8,709,678  

IPO Price

   $ 8.00  

Conversion rate (as a percent of IPO Price)

     85 %

Conversion price

   $ 6.80  

Shares

     1,280,835  

 

Date Issued

  

Exercise

Price

   Vested    

Note

7/20/2006

   $ 3.50    100 %  

8/22/2006

   $ 3.50    33 %   150,000 vest upon issue, 1st anniv., 2nd anniv.

8/2/2005

   $ 8.00    100 %  

5/15/2006

   $ 6.59    100 %   Issued with Equity Offering

4/25/2006

   $ 9.00    70 %   100% vested upon completion of 2nd Suballocation Event

11/2/2005

   $ 8.00    100 %  

Employee Stock Options

 

Outstanding

     2,211,574  

Vested

     1,746,882

Weighted Average Exercise Price

   $ 3.38  

Weighted Average Exercise Price

   $ 3.06



--------------------------------------------------------------------------------

SCHEDULE 3.1 (j)

Litigation

In October 2002, the Company’s subsidiary, AccentRx, Inc, acquired the assets
and certain liabilities of American Prescription Providers, Inc. and American
Prescription Providers of New York, Inc., collectively referred to as APP, which
at the time of purchase operated a mail-order specialty pharmacy focused on
filling prescriptions for AIDS patients and organ transplants. APP learned in
May 2002 that the U.S. Department of Justice was conducting an industry-wide
investigation under anti-kickback laws and other laws and regulations relating
to purchases and sales of Serostim, an AIDS-wasting drug manufactured by Serono,
Inc., from 1997 through 2000. As part of this investigation, in May 2002, APP
received a subpoena from the U.S. Attorney’s Office for the District of
Massachusetts, and in March 2004, it received a federal grand jury subpoena
seeking records related to Serostim prescriptions dispensed by APP,
reimbursement claims submitted to Medicaid for Serostim, and APP’s relationships
with Serono. The Company is not aware of any investigation into the acts of
AccentRx or the Company with regard to the conduct of the mail-order pharmacy
business following AccentRx’s purchase of APP’s assets. More detailed disclosure
of the facts and circumstances of this Serostim investigation can be obtained
through reference to the “Litigation” disclosure section in the Company’s
quarterly and annual reports filed with the SEC.



--------------------------------------------------------------------------------

Schedule 3.1 (L)

Defaults

The Company’s subsidiary, TEAMM Pharmaceuticals, Inc., is required by its
agreements with Ryan Pharmaceuticals and Argent Development Group to maintain a
minimum number of sales representatives. As of the date hereof, TEAMM
Pharmaceuticals, Inc. does not employ the required minimum number of sales
representatives. The Company has been in active negotiations with Ryan and
Argent to resolve this matter and we are seeking a resolution which obviates
this requirement. The Company has not received a notice of default regarding
this matter.

In late June 2006 the Company initiated physician detailing for its MDTurbo
product, a breath-activated dose-counting companion product for metered dose
inhalers. To date, the sales of this product have not satisfied the minimum
purchase requirements imposed by the agreement between the Company and the owner
of the product, Respirics, Inc. The lower purchases resulted from delays in the
Company’s receipt of products and in turn a delay in the launch of the product.
Coupled with this there was an initial short fall in product delivered to the
Company which could be used as samples. Samples are considered important to the
ability of physicians, pharmacists and other healthcare providers to demonstrate
the product to potential patients. Compounding these factors, the Company had a
smaller than contractually required sales force, which was to some extent offset
by the Company’s success in obtaining higher and more rapid acceptance of the
product by managed care organizations than expected. In spite of the many
factors, the most significant of which are considered by the Company to have
been beyond its control, Respirics could assert that the Company has breached
provisions relating to minimum purchase and minimum salesmen requirements.
Respirics has not formally declared a breach. The parties are currently engaged
in discussions concerning this matter. While discussions to date have been
amicable, there is no certainty of the ultimate outcome.

Payment of the McKesson Revolving Debt in principal amount of $400,000 was due
on July 31, 2006; however, based on ongoing discussions with McKesson
Corporation, the payment has been held in abeyance pending Closing and no notice
of default has been received.

Miscellaneous pass due trade payables in the approximate amount of $1.6 million
where no notice of default has been provided.



--------------------------------------------------------------------------------

Schedule 3.1(o)

Patents and Trademark

Biovest International, Inc.’s (BVTI) trade name application is being opposed by
Biotest AG before the Trademark Trial and Appeal Board. The opposition is in the
early discovery stage.



--------------------------------------------------------------------------------

Schedule 3.1(s)

Fees

The Company is obligated to pay fees to Rodman & Renshaw, LLC in connection with
the transaction described in this Agreement. The fees are: (i) 6% of the cash
consideration received by the Company from the sale of Debentures up to $25
million to be paid in cash to Rodman & Renshaw and (ii) warrants with the same
terms including exercise price as the warrants issued to Purchasers for that
number of shares of the Company’s Common Stock (with no right to purchase BVTI
shares) equal to 6% of the cash purchase price for Debentures up to $25 million
divided by the warrant exercise price.



--------------------------------------------------------------------------------

Schedule 3.1(v)

Registration Rights

Accentia Biopharmaceuticals, Inc. (the “Company”) has granted the following
registration rights:

The Company has granted registration rights under the following Agreements:

 

(a) Registration Rights Agreement, dated May 15, 2005, among the Company and the
parties identified as “Initial Investors” therein.

This agreement was entered into by the Company in connection with the “PIPE”
transaction that the Company closed on May 15, 2006. Pursuant to this agreement,
the Company has filed, and the Commission declared effective on June 22, 2006,
an S-1 registration statement registering the resale of the shares sold to the
investors in the PIPE transaction (Registration No. 333-135018). All of the
registrable securities under this agreement have been included in such
registration statement and the Company has a continuing obligation to maintain
the effectiveness of this registration statement until all of the registrable
securities have been sold or are eligible for sale under Rule 144(k).

 

(b) Amended and Restated Registration Rights Agreement, dated February 13, 2006,
between the Company and Laurus Master Fund, Ltd. (“Laurus”).

This agreement was entered into by the Company in connection with the Company’s
credit facility with Laurus, and it required the Company to file and have
declared effective a registration statement covering the resale of all shares of
Company common stock issuable pursuant to the term note and minimum borrowing
note issued by the Company to Laurus or issuable pursuant to all warrants issued
to Laurus through the date of the Agreement. The Company has filed, and the
Commission declared effective on June 23, 2006, an S-1 registration statement
(Registration No. 333-132237) registering all such shares (the “Laurus
Registration Statement”), and the Company has a continuing obligation to
maintain the effectiveness of this registration statement until all of the
registrable securities have been sold or are eligible for sale under Rule 144
without volume restrictions. This registration statement registers all currently
existing registrable securities under this Agreement, although if there is an
increase in the number of shares underlying the term note and minimum borrowing
note issued to Laurus, the Company may be required to file additional
registration statements to register the resale of such securities. Laurus has
waived its right to include any of its registrable securities in the initial
Registration Statement and has waived any right to require the Company to file
any registration statement prior to the date on which the Registration Statement
is filed.

 

(c) Overadvance Letter Agreement, dated July 13, 2006, between the Company and
Laurus.

Under this agreement, the Company issued to Laurus 100,000 shares of Company
common stock as a non-refundable servicing payment. Under this agreement, Laurus
was granted piggyback registration rights as to future-filed resale registration
statements. Laurus has waived its right to include these shares in the initial
Registration Statement.

 

(d) Amended and Restated Investors’ Rights Agreement, dated January 7, 2005,
between the Company and Pharmaceutical Product Development, Inc., as amended
July 8, 2005 and August 11, 2005 (including Assignment and Assumption Agreement,
dated June 28, 2005, among the Company, Pharmaceutical Product Development, Inc.
and PPD International Holdings, Inc. (“PPD”)).



--------------------------------------------------------------------------------

Under this Agreement, PPD has demand registration rights as to all of the shares
of Common Stock held by it that were issued upon the automatic conversion of the
Company’s Series E Preferred Stock at the time of the Company’s IPO. 1,423,441
of such shares (out of a total of 4,270,323 registrable securities under such
agreement) were included in the Laurus Registration Statement, and as to the
registrable shares not included in the Laurus Registration Statement, PPD has
waived its right to include such remaining registrable securities in the initial
Registration Statement and has waived any right to require the Company to file
any registration statement prior to the date on which the initial Registration
Statement is filed.

 

(e) Investors’ Rights Agreements of various dates between the Company and the
former holders of Series E Preferred Stock of the Company (excluding PPD).

In addition to the registration rights held by PPD, the other former holders of
the Company’s Series E Preferred Stock have demand and piggyback registration
rights as to the common shares that they received upon the auto may demand that
we register for public resale under the Securities Act all shares of common
stock held by them as a result of conversion their Series E shares upon the
Company’s IPO. However, through a waiver executed by the holders of more than
50% of such registrable securities, these holders have waived their right to
include such registrable securities in the initial Registration Statement and
have waived any right to require the Company to file any registration statement
prior to the date on which the initial Registration Statement is filed.

 

(f) Registration Rights Agreement, dated April 3, 2002, between the Company and
Steven Arikian, M.D., John Doyle, Julian Casciano, and Roman Casciano, as
amended by Amendment No. 1, dated March 30, 2005, and Amendment No. 2, dated
April 29, 2005.

The four former stockholders of the Company’s Analytica subsidiary have
piggyback registration rights under this agreement, but through a waiver
executed by the holders of more than 50% of such registrable securities, these
holders have waived their right to include such registrable securities in the
initial Registration Statement and have waived any right to require the Company
to file any registration statement prior to the date on which the initial
Registration Statement is filed.

Biovest International (“BVTI”) has granted the following registration rights:

Names of Investors and/or other security holders have the right to cause the
company to file a registration statement

 

  (a) Pulaski Bank and Trust.

 

  (b) Laurus Master Fund, Ltd.

The Agreement that gives them those rights

 

  (a) September 5, 2006 Warrant

 

  (b) March 31, 2006 Registration Rights Agreement

What securities are subject to those registration rights (including a
description of the material terms of any derivative securities)?



--------------------------------------------------------------------------------

(a) If BVTI plans to file a registration statement with the U.S. Securities and
Exchange Commission covering shares of common stock of BVTI (“Registration
Statement”), BVTI shall provide written notice to Pulaski and Pulaski shall have
30 days to require in writing that all shares of common stock underlying the
Warrant, to the extent vested, be covered in the Registration Statement.
Notwithstanding the foregoing, BVTI shall have full discretion to determine not
to include the shares underlying the warrant in any registration statement if
BVTI reasonably determines that such registration may adversely effect the
registration statement, the offering described in the registration statement or
otherwise adversely effect BVTI.

(b) BVTI is to register for public resale the shares of their common stock that
may be issued to Laurus pursuant to warrant purchase agreement. BVTI is
obligated to file a registration statement covering the resale of all shares
that may be acquired by Laurus pursuant to the above-described warrant.



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.

Schedule 3.1 (aa)

List of Indebtedness as of September 15, 2006

 

Company

  

Description

  

Maturity Date

   Debt Payable

Direct obligations of the Company:

        

LT Note Payable - Laurus (a), (f), (g)

   4/29/2008    $ 8,709,677   

LOC - Laurus (a), (f), (g)

   4/29/2008    $ 5,536,216   

Laurus Bridge Loan (a), (f), (g)

   1/1/2007    $ 5,000,000   

LOC - Missouri State Bank (c), (j), (k)

   1/15/2007    $ 4,000,000   

Hopkins Capital Group II

   8/15/2007    $ 980,000   

ST Note Payable - McInnis (2)

   12/2/2005    $ 350,000   

Revolver - McKesson (2) (b), (h), (i)

   7/31/2006    $ 400,000

Guarantees of the Company:

     

Analytica

  

Analytica Lease Guaranty (1)

      $ 98,151

Obligations of Subsidiaries:

     

Biovest

  

Laurus Term Loan with Accentia Guaranty (d), (e)

   4/2009    $ 7,705,121

Biovest

  

Pulaski Bank & Trust Promissory Note

   1/5/2007    $ 2,000,000

Biovest

  

Various Bridge Loans

   Various-all less than 12 months    $ 342,330

Biovest

  

Accentia Demand Note (l)

   within 30 days of written demand    $ 4,908,761

--------------------------------------------------------------------------------

(1) The company’s guaranty is contractually capped at $98,151.

(2) To be paid at closing

Security interest granted by Accentia:

 

  (a) Laurus Master Fund – First security interest in all of the assets of
Accentia, including all subsidiary stock owned by Accentia (1)

 

  (b) McKesson Corporation – Second security interest in all of the assets of
Accentia, including all subsidiary stock owned by Accentia (1)

 

  (c) Southwest Bank f/k/a Missouri State Bank – Third security interest in all
of the assets of Accentia, including all subsidiary stock owned by Accentia (1)

(1) The Laurus, McKesson and MSB interests in 18,000,000 shares of Biovest
International, Inc. (BVTI) to be pledged to Purchasers will be released from the
foregoing pledge and security agreements at Closing

Security interest granted by subsidiaries:

 

  (d) Laurus Master Fund – First security interest in all of the assets of
Biovest and all of its assets in its subsidiaries including BiovaxID, Inc.

 

  (e) Laurus Master Fund – First security interest in all of the assets of
Biolender, LLC

 

  (f) Laurus Master Fund – First security interest in all of the assets of TEAMM

 

  (g) Laurus Master Fund – First security interest in all of the assets of
Analytica (U.S. only)

 

  (h) McKesson – Second security interest in all of the assets of Analytica
(U.S. only)

 

  (i) McKesson – Second security interest in all of the assets of TEAMM

 

  (j) Southwest Bank f/k/a Missouri State Bank – Third security interest in all
of the assets of TEAMM

 

  (k) Southwest Bank f/k/a Missouri State Bank – Third security interest in all
of the assets of Analytica (U.S. only)

 

  (l) Accentia Biopharmaceuticals – Second security interest in all of the
assets of Biovest



--------------------------------------------------------------------------------

 

Schedule 3.1 (ee)

   

Company’s Accountants

   

Aidman, Piser & Company

   

401 East Jackson Street

   

Tampa, Florida 33602

 



--------------------------------------------------------------------------------

Schedule 3.1(ff)

Seniority

Except with respect to purchasers’ first security interest in 18,000,000 shares
of Biovest International, Inc. (BVTI) described in the Pledge Agreement, the
indebtedness to Laurus Master Fund, Ltd., Southwest Bank f/k/a Missouri State
Bank and McKesson Corporation together with the Liens associated therewith are
senior to the Debentures.

Pursuant to the security agreement dated August 17, 2004 between the Company and
BVTI, the Company has a security interest in all assets of BVTI. However, the
Company subordinated its security interest in all assets of BVTI to Laurus
Master Fund, Ltd. on March 31, 2006.

Security interest granted by Accentia:

Laurus Master Fund – First security interest in all of the assets of Accentia,
including all subsidiary stock owned by Accentia (1)

McKesson Corporation – Second security interest in all of the assets of
Accentia, including all subsidiary stock owned by Accentia (1)

Southwest Bank f/k/a Missouri State Bank – Third security interest in all of the
assets of Accentia, including all subsidiary stock owned by Accentia(1)

(1) The Laurus, McKesson and MSB interests in 18,000,000 shares of Biovest
International, Inc. (BVTI) to be pledged to Purchasers will be released from the
foregoing pledge and security agreements at Closing

Security interest granted by subsidiaries:

Laurus Master Fund – First security interest in all of the assets of Biovest and
all of its assets in its subsidiaries

Laurus Master Fund – First security interest in all of the assets of Biolender,
LLC

Laurus Master Fund – First security interest in all of the assets of TEAMM

Laurus Master Fund – First security interest in all of the assets of Analytica
(U.S. only)

McKesson – Second security interest in all of the assets of Analytica (U.S.
only)

McKesson – Second security interest in all of the assets of TEAMM

Southwest Bank f/k/a Missouri State Bank – Third security interest in all of the
assets of TEAMM

Southwest Bank f/k/a Missouri State Bank – Third security interest in all of the
assets of Analytica (U.S. only)

Accentia Biopharmaceuticals – Second security interest in all of the assets of
Biovest

Principal amounts due to creditors listed above:

 

Accentia

  

Laurus Term Note

   $ 8,709,677

Laurus Revolver

   $ 5,536,216

Laurus Bridge Loan

   $ 5,000,000

Southwest Bank

   $ 4,000,000

McKesson Corporation

   $ 400,000

Biovest

  

Laurus Term Note

   $ 7,705,121

Accentia Demand Note

   $ 4,908,761



--------------------------------------------------------------------------------

SCHEDULE 3.1 (ll)

FDA

The FDA has issued a guidance related to DESI products including DESI products
containing carbinoxamine. DESI products are promoted by Teamm Pharmaceuticals,
Inc. and three of the DESI products contain carbinoxamine which products are
marketed under the Histex label.

Additionally, the Histex I/E product promoted by TEAMM Pharmaceuticals was the
subject of a manufacturer’s recall during the first calendar quarter of 2006.
TEAMM no longer promotes this item as a result of the product recall.



--------------------------------------------------------------------------------

Schedule 4.9

Use of Proceeds

Additional Permitted Debt Payments: All regularly scheduled and revolving debt
payments to Laurus Master Fund, Ltd. and Southwest Bank of St. Louis f/k/a
Missouri State Bank as per table below. At Closing, the Company will pay to
McKesson Corporation $400,000 plus interest and Allan MacInnis $350,000 plus
interest. Additionally at closing the Company will transfer the following
proceeds into an escrow account at American Stock Transfer to assure future
payments to Laurus Master Fund, Ltd: (i) $5.0 million to be used to pay the
principal amount of the Bridge Loan to Laurus in the amount of $5 million on
January 1, 2007 and (ii) $1,935,489.99 representing six monthly principal and
interest payments in the amount of $322,581.65 under the Term Note due Laurus
which shall be held in escrow until the earliest of failure by the Company to
timely make a monthly principal or interest payment to Laurus or commencing on
the fourteen month used to pay monthly amortization payment to Laurus under the
Term Note. Additionally, following closing, the Company may pay up to $1.5
million in advance of the regularly scheduled payment date to Southwest Bank of
St. Louis f/k/a Missouri State Bank as a part of an extension of the balance of
the line of credit due in January 2007 (negotiation of the terms are not yet
finalized).

 

Company

  

Description

   Maturity Date    Debt Payable

Direct obligations of the Company:

         LT Note Payable – Laurus (1)    4/29/2008    $ 8,709,677    LOC -
Laurus    4/29/2008    $ 5,536,216    Laurus Bridge Loan    1/1/2007    $
5,000,000    LOC - Missouri State Bank    1/15/2007    $ 4,000,000

--------------------------------------------------------------------------------

(1) Monthly payments of $322,581.65

Additional Permitted Trade Payments: All payments in connection with past and
potential future product purchases and related development and
commercialization.